UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/15 The following N-CSR relates only to the Registrant’s series listed below and does not affect Dreyfus Core Equity Fund and Dreyfus Floating Rate Income Fund, series of the Registrant with a fiscal year end of August 31. A separate N-CSR will be filed for that series as appropriate. Dreyfus AMT-Free Municipal Reserves Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus Opportunistic Emerging Markets Debt Fund Dreyfus Opportunistic Fixed Income Fund Dreyfus Tax Managed Growth Fund Dreyfus U.S. Treasury Reserves FORM N-CSR Item 1. Reports to Stockholders. Dreyfus AMT-Free Municipal Reserves SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 27 Notes to Financial Statements 34 Information About the Renewal of the Fund’s Investment Management Agreement FOR MORE INFORMATION Back Cover Dreyfus AMT-Free Municipal Reserves A LETTER FROM THE PRESIDENT The Fund Dear Shareholder: We are pleased to present this semiannual report for Dreyfus AMT-Free Municipal Reserves Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Longer term U.S.Treasury securities fared relatively well over the reporting period when long-term interest rates fell amid robust demand from investors seeking relatively safe havens in the midst of disappointing global growth, deflationary pressures, and intensifying geopolitical conflicts. Yet, yields of money market instruments remained anchored near zero percent by an unchanged target for overnight interest rates.Yields also experienced downward pressure from robust demand for a relatively limited supply of money market-eligible instruments. We remain optimistic regarding the outlook for the U.S. economy. The domestic economic recovery has continued, energy prices appear to have stabilized, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address persistent global economic weakness. However, we expect short-term interest rates to remain low for some time to come, particularly in light of weaker-than-expected U.S. GDP growth over the first quarter of 2015. Moreover, eventual rate hikes are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014 through April 30, 2015, as provided by Bill Vasiliou, Portfolio Manager Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus AMT-Free Municipal Reserves’ BASIC shares produced an annualized yield of 0.01% Class B shares yielded 0.01%, Class R shares yielded 0.01%, and Investor shares yielded 0.01%. Taking into consideration the effects of compounding, the fund’s BASIC shares, Class B shares, Class R shares, and Investor shares produced annualized effective yields of 0.01%, 0.01%, 0.01% and 0.01% for the same period. 1 Despite weather-related weakness over the first quarter of 2015, the U.S. economic recovery continued to gain traction over the reporting period. Nonetheless, the Federal Reserve Board (the “Fed”) left its target for short-term interest rates unchanged at historically low levels, and yields of tax-exempt money market instruments remained near zero percent. The Fund’s Investment Approach The fund seeks a high level of current income, consistent with stability of principal, that is exempt from federal income tax. The fund also seeks to provide income exempt from the federal alternative minimum tax.To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal personal income tax and the federal alternative minimum tax. Among these are municipal notes, short-term municipal bonds, tax-exempt commercial paper, and municipal leases.The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Supply-and-Demand Factors Kept Yields Low The U.S. economic recovery continued to gather momentum over the reporting period when labor markets strengthened, corporate earnings grew, and plummeting energy prices boosted purchasing power among consumers.The economy’s advance stumbled during the first quarter of 2015 due to unusually harsh winter weather, but evidence of renewed growth emerged in the spring. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Long-term interest rates generally fell in this environment, defying widespread expectations that stronger economic growth would drive bond yields higher. Global investors seeking more competitive yields than were available in Europe and Japan flocked to U.S.Treasury securities, and the resulting supply-and-demand imbalance put downward pressure on yields of longer term U.S. fixed-income securities. This trend showed signs of reversing late in the reporting period when long-term interest rates climbed amid stronger-than-expected employment data and expectations of short-term rate hikes later this year. However, short-term rates remained relatively unaffected by these developments, as the Fed left the federal funds rate unchanged in a range between 0% and 0.25%. In contrast to increased issuance of longer term municipal bonds during the reporting period, the supply of new municipal money market instruments declined when the need for short-term financing diminished in light of better fiscal conditions and higher tax receipts. Meanwhile, investor demand remained robust. In this environment, one-year municipal notes ended the reporting period with yields of 0.18%, on average, and a weekly, high-grade market index comprised of seven-day tax-exempt variable-rate demand notes (VRDNs) remained steady at 0.02% over the first three months of 2015. Municipal credit quality generally continued to improve as most states and many local governments recovered gradually from the recession, enabling them to balance their budgets and replenish reserves. In particular, state general funds have shown consecutive quarters of growth in personal income taxes and sales taxes, both important sources of revenue. Focus on Quality and Liquidity As we have for some time, we maintained the fund’s focus on instruments with strong liquidity characteristics, including an emphasis on VRDNs on which yields are reset weekly. As part of our risk management strategy, we also maintained broad diversification across both municipal issuers and instruments backed by third parties. For example, we have identified stable credits among state general obligation bonds; essential-service revenue bonds issued by water, sewer, and electric enterprises; certain local credits with strong financial positions and stable tax bases; and various health care and education issuers. 4 Like most other tax-exempt money market funds, we have continued to maintain a short weighted average maturity compared to historical averages, as narrow yield differences along the market’s maturity range provided little incentive to assume the incremental risks of longer dated instruments. Fed in No Hurry to Raise Rates Although the Fed concluded its massive quantitative easing program at the end of October, 2014, public comments following the Federal Open Market Committee’s April 2015 meeting discussed the transitory factors that dampened economic growth during the winter and reiterated that the Fed is likely to raise the target range for the federal funds rate only when it has seen further improvement in the labor market and is reasonably confident that inflation will move back to its 2% target. Consequently, in our judgment, the prudent course for management of the fund continues to be an emphasis on preservation of capital and liquidity. May 15, 2015 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Municipal securities holdings (as applicable), while rated in the highest rating category by one or more National Recognized Statistical Rating Organizations (NRSROs) (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yield provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Reserves from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Investor Class R BASIC Class B Shares Shares Shares Shares Expenses paid per $1,000 † $ .69 $ .69 $ .69 $ .69 Ending value (after expenses) $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Investor Class R BASIC Class B Shares Shares Shares Shares Expenses paid per $1,000 † $ .70 $ .70 $ .70 $ .70 Ending value (after expenses) $ 1,024.10 $ 1,024.10 $ 1,024.10 $ 1,024.10 † Expenses are equal to the fund’s annualized expense ratio of .14% for Investor Shares, .14% for Class R Shares, .14% for BASIC Shares and .14% for Class B Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Short-Term Coupon Maturity Principal Investments—103.4% Rate (%) Date Amount ($) Value ($) Alabama—6.0% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.27 5/7/15 5,000,000 a 5,000,000 Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.12 5/1/15 7,000,000 a 7,000,000 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.10 5/7/15 2,000,000 a 2,000,000 Arizona—4.3% Arizona Health Facilities Authority, Revenue (Community Behavioral Health Properties of Southern Arizona Project) (LOC; Wells Fargo Bank) 0.22 5/7/15 1,000,000 a 1,000,000 Arizona Transportation Board, Highway Revenue 5.00 7/1/15 525,000 529,208 Arizona Water Infrastructure Finance Authority, Water Quality Revenue 5.00 10/1/15 500,000 509,730 Phoenix Industrial Development Authority, Facilities Revenue (Southwest Human Development Project) (LOC; Wells Fargo Bank) 0.22 5/7/15 905,000 a 905,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc.— Drake Cement Project) (LOC; Citibank NA) 0.15 5/7/15 7,000,000 a 7,000,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado—6.0% Colorado Educational and Cultural Facilities Authority, Educational Facilities Revenue (Trinity School of Durham and Chapel Hill Project) (LOC; Branch Banking and Trust Co.) 0.11 5/7/15 930,000 a 930,000 Colorado Educational and Cultural Facilities Authority, Revenue (Denver Seminary Project) (LOC; Wells Fargo Bank) 0.22 5/7/15 2,500,000 a 2,500,000 Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (Boulder Country Day School Project) (LOC; Wells Fargo Bank) 0.22 5/7/15 1,585,000 a 1,585,000 Colorado Health Facilities Authority, Revenue (Arapahoe House Project) (LOC; Wells Fargo Bank) 0.22 5/7/15 1,000,000 a 1,000,000 Colorado Postsecondary Educational Facilities Authority, Revenue (Mullen High School Project) (LOC; Wells Fargo Bank) 0.27 5/7/15 540,000 a 540,000 Gateway Regional Metropolitan District, Limited Tax Improvement GO Notes, Refunding (LOC; Wells Fargo Bank) 0.22 5/7/15 2,565,000 a 2,565,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.15 5/7/15 4,865,000 a 4,865,000 Connecticut—6.7% Connecticut, State Revolving Fund General Revenue, Refunding 5.00 10/1/15 250,000 254,857 Connecticut Health and Educational Facilities Authority, Revenue (Eagle Hill School Issue) (LOC; JPMorgan Chase Bank) 0.14 5/7/15 4,850,000 a 4,850,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (The Children’s School Issue) (LOC; JPMorgan Chase Bank) 0.14 5/7/15 5,270,000 a 5,270,000 Shelton Housing Authority, Revenue (Crosby Commons Project) (LOC; M&T Trust) 0.16 5/7/15 5,275,000 a 5,275,000 Florida—4.8% Brevard County, Revenue (Holy Trinity Episcopal Academy Project) (LOC; Wells Fargo Bank) 0.27 5/7/15 615,000 a 615,000 Collier County Industrial Development Authority, Revenue (Redlands Christian Migrant Association, Inc. Project) (LOC; Bank of America) 0.20 5/7/15 2,780,000 a 2,780,000 Hillsborough County, IDR (The Museum of Science & Industry and The Institute for Business & Home Safety Project) (LOC; Branch Banking and Trust Co.) 0.11 5/7/15 1,080,000 a 1,080,000 Hillsborough County Industrial Development Authority, Revenue (Independent Day School Project) (LOC; Bank of America) 0.20 5/7/15 1,100,000 a 1,100,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.22 5/7/15 700,000 a 700,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.22 5/7/15 3,300,000 a 3,300,000 Palm Beach County, IDR (Boca Raton Jewish Community Day School, Inc. Project) (LOC; Wells Fargo Bank) 0.22 5/7/15 1,655,000 a 1,655,000 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia—5.6% Cobb County Development Authority, Revenue (American Heart Association, Inc. Project) (LOC; Wells Fargo Bank) 0.22 5/7/15 735,000 a 735,000 Cobb County Development Authority, Revenue (Dominion Christian High School, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.12 5/7/15 2,760,000 a 2,760,000 DeKalb Private Hospital Authority, RAC (Children’s Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.17 5/7/15 6,780,000 a 6,780,000 Douglas County Development Authority, Revenue (Colonial Hills School Property, LLC Project) (LOC; Branch Banking and Trust Co.) 0.11 5/7/15 1,895,000 a 1,895,000 Macon-Bibb County Industrial Authority, IDR (I-75 Business Park and Airport South Industrial Park Projects) (LOC; Wells Fargo Bank) 0.22 5/7/15 895,000 a 895,000 Illinois—3.3% Chicago Heights, Revenue (Chicago Heights Fitness, L.L.C. Project) (LOC; JPMorgan Chase Bank) 0.22 5/7/15 500,000 a 500,000 Illinois Educational Facilities Authority, Revenue (The Lincoln Park Society) (LOC; Citibank NA) 0.14 5/7/15 2,700,000 a 2,700,000 Illinois Finance Authority, Revenue (Cristo Rey Jesuit High School Project) (LOC; JPMorgan Chase Bank) 0.20 5/7/15 1,765,000 a 1,765,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Illinois Finance Authority, Revenue (Gift of Hope Organ and Tissue Donor Network Project) (LOC; JPMorgan Chase Bank) 0.14 5/7/15 100,000 a 100,000 Illinois Finance Authority, Revenue (Holy Family Ministries Center) (LOC; PNC Bank NA) 0.16 5/7/15 2,565,000 a 2,565,000 Indiana—.3% Huntington, EDR, Refunding (Huntington University Project) (LOC; Wells Fargo Bank) 0.22 5/7/15 800,000 a 800,000 Iowa—1.1% Iowa Board of Regents, Academic Building Revenue, Refunding (The State University of Iowa) 3.00 7/1/15 675,000 678,008 Iowa Higher Education Loan Authority, Private College Facility Revenue, Refunding (Grinnell College Project) 5.00 12/1/15 650,000 667,676 Woodbury County, Educational Facility Revenue (Siouxland Medical Education Foundation, Inc. Project) (LOC; U.S. Bank NA) 0.22 5/7/15 1,250,000 a 1,250,000 Kansas—1.7% Olathe, Senior Living Facilities Revenue (Cedar Lake Village, Inc. Project) (LOC; Bank of America) 0.15 5/7/15 4,000,000 a 4,000,000 Kentucky—1.4% Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.00 8/1/15 1,700,000 1,703,344 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Kentucky (continued) Lexington-Fayette Urban County Government, Industrial Building Revenue (Community Action Council Project) (LOC; PNC Bank NA) 0.17 5/7/15 1,485,000 a 1,485,000 Maryland—3.7% Baltimore County, GO Notes (Consolidated Public Improvement) 5.00 9/1/15 500,000 507,929 Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.13 5/7/15 2,725,000 a 2,725,000 Maryland Economic Development Corporation, EDR (Blind Industries and Services of Maryland Project) (LOC; Bank of America) 0.20 5/7/15 5,510,000 a 5,510,000 Massachusetts—1.6% Massachusetts, Special Obligation Revenue, Refunding (Senior Federal Highway Grant Anticipation Note Program) 5.00 6/15/15 3,305,000 3,324,433 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Revenue, Refunding 5.00 8/1/15 350,000 354,283 Minnesota—2.7% Minneapolis, MFHR (Seven Corners Apartments Project) (LOC; Wells Fargo Bank) 0.22 5/7/15 1,395,000 a 1,395,000 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 12/1/15 3,250,000 3,264,261 Saint Paul Housing and Redevelopment Authority, Revenue (Goodwill/Easter Seals Project) (LOC; U.S. Bank NA) 0.22 5/7/15 1,600,000 a 1,600,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Mississippi—4.0% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.11 5/1/15 9,350,000 a 9,350,000 Missouri—4.9% Columbia School District, GO Notes, Refunding 2.00 3/1/16 2,250,000 2,281,821 Kirkwood Industrial Development Authority, Revenue (Concordia Lutheran Church Community Recreational Facilities Project) (LOC; Bank of America) 0.20 5/7/15 1,640,000 a 1,640,000 Saint Louis Industrial Development Authority, MFHR (Hamilton Place Apartments) (LOC; FHLMC) 0.13 5/7/15 4,635,000 a 4,635,000 Saint Louis Parking Commission Finance Corporation, Parking Revenue (Cupples Garage Project) (LOC; Bank of America) 0.21 5/7/15 1,595,000 a 1,595,000 Springfield Industrial Development Authority, Revenue (DMP Properties, LLC Project) (LOC; FHLB) 0.15 5/7/15 1,260,000 a 1,260,000 Nevada—1.5% Deutsche Bank Spears/Lifers Trust (Series DBE-668) (Clark County School District, Limited Tax Building Bonds GO) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.29 5/7/15 3,400,000 a,b,c 3,400,000 New Jersey—11.4% Bergen County, GO Notes, Refunding (County College Bonds, General Improvement Bonds, Special Services/Vocational School Bonds and State Aid County College Bonds) 1.00 10/15/15 470,000 471,497 Brigantine, GO Notes, BAN 1.00 12/9/15 3,000,000 3,008,343 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Hamilton Township, GO Notes, BAN 1.00 6/3/15 6,621,000 6,624,289 Little Egg Harbor Township, GO Notes, BAN 1.00 2/3/16 4,264,306 4,277,200 Northfield Board of Education, Temporary Notes 1.00 8/20/15 3,500,000 3,504,245 Ringwood Borough, GO Notes, BAN 1.00 4/14/16 2,630,425 2,645,399 Stafford Township, GO Notes, BAN (General Improvement and Water/Sewer Utility) 1.00 5/18/15 1,140,000 1,140,349 Wood-Ridge Borough, GO Notes, BAN 1.00 5/1/15 2,000,000 2,000,000 Wood-Ridge Borough, GO Notes, BAN 1.00 2/11/16 3,000,000 3,013,331 New York—6.6% Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.16 5/7/15 7,535,000 a 7,535,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.16 5/7/15 4,000,000 a 4,000,000 South Jefferson Central School District, GO Notes, BAN 1.00 6/19/15 3,875,000 3,878,106 Ohio—2.1% Hamilton County, EDR (Boys/Girls Clubs of Greater Cincinnati, Inc. Project) (LOC; PNC Bank NA) 0.15 5/7/15 1,775,000 a 1,775,000 Union Township, GO Notes, BAN (Various Purpose) 1.00 9/9/15 3,050,000 3,055,993 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania—3.1% Montgomery County Industrial Development Authority, Revenue (Big Little Associates Project) (LOC; Wells Fargo Bank) 0.29 5/7/15 360,000 a 360,000 Northampton County Industrial Development Authority, Revenue (Moravian Academy) (LOC; Wells Fargo Bank) 0.22 5/7/15 600,000 a 600,000 Pennsylvania Economic Development Financing Authority, Recovery Zone Facility Revenue (Hawley Silk Mill, LLC Project) (LOC; PNC Bank NA) 0.22 5/7/15 900,000 a 900,000 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/15 1,000,000 1,007,866 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.17 5/7/15 1,700,000 a 1,700,000 York Redevelopment Authority, Revenue (LOC; M&T Trust) 0.18 5/7/15 2,595,000 a 2,595,000 South Carolina—3.2% South Carolina Jobs-Economic Development Authority, EDR (Anderson Area YMCA, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.13 5/7/15 4,585,000 a 4,585,000 South Carolina Jobs-Economic Development Authority, EDR (Carolina Children’s Home Project) (LOC; Branch Banking and Trust Co.) 0.11 5/7/15 2,805,000 a 2,805,000 Tennessee—.7% Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.10 5/7/15 1,700,000 a 1,700,000 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas—12.6% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.13 5/7/15 9,000,000 a 9,000,000 Austin Independent School District, CP (Liquidity Facility; Sumitomo Mitsui Banking Corporation) 0.06 5/15/15 5,000,000 5,000,000 Brazos County Health Facilities Development Corporation, Revenue, Refunding (Burleson Saint Joseph Manor) (LOC; Wells Fargo Bank) 0.22 5/7/15 6,500,000 a 6,500,000 Deutsche Bank Spears/Lifers Trust (Series DBE-482) (Red River Education Financing Corporation, Higher Education Revenue (Texas Christian University Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank 0.26 5/7/15 4,000,000 a,b,c 4,000,000 Harris County, Permanent Improvement GO Notes, Refunding 4.00 10/1/15 300,000 304,621 Kerrville Independent School District, GO Notes, Refunding (LOC; Permanent School Fund Guarantee Program) 5.00 8/15/15 500,000 506,767 Manor Independent School District, GO Notes (LOC; Permanent School Fund Guarantee Program) 2.00 8/1/15 100,000 100,420 Mission Economic Development Corporation, SWDR (IESI TX Corporation Project) (LOC; Bank of America) 0.14 5/7/15 1,500,000 a 1,500,000 16 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Splendora Higher Education Facilities Corporation, Revenue (Fellowship Christian Academy Project) (LOC; Bank of America) 0.20 5/7/15 2,500,000 a 2,500,000 Utah—.7% Ogden City Redevelopment Agency, Tax Increment Revenue (LOC; Wells Fargo Bank) 0.22 5/7/15 575,000 a 575,000 Salt Lake County, Sales Tax Revenue 5.00 8/1/15 610,000 617,290 Utah, GO Notes 3.00 7/1/15 350,000 351,600 Virginia—.8% Fairfax County, GO Notes, Refunding (Public Improvement Bonds) 3.00 10/1/15 575,000 581,285 Virginia, GO Notes 5.00 6/1/15 300,000 301,207 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/16 550,000 569,452 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/15 505,000 511,009 Washington—.9% Squaxin Island Tribe, Tribal Infrastructure Revenue (LOC; Bank of America) 0.16 5/7/15 620,000 a 620,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Nikkei Manor Project) (LOC; Bank of America) 0.21 5/7/15 700,000 a 700,000 Washington Housing Finance Commission, Nonprofit Revenue (The Evergreen School Project) (LOC; Wells Fargo Bank) 0.22 5/7/15 745,000 a 745,000 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin—1.7% Wisconsin Health and Educational Facilities Authority, Revenue (Madison Family Medicine Residency Corporation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.22 5/7/15 2,315,000 a 2,315,000 Wisconsin Health and Educational Facilities Authority, Revenue (Sinsinawa Nursing, Inc. Project) (LOC; JPMorgan Chase Bank) 0.22 5/7/15 1,025,000 a 1,025,000 Wisconsin Health and Educational Facilities Authority, Revenue (Valley Packaging Industries, Inc.) (LOC; JPMorgan Chase Bank) 0.12 5/7/15 655,000 a 655,000 Total Investments (cost $241,090,819) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at April 30, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2015, these securities amounted to $7,400,000 or 3.2% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). Portfolio Summary (Unaudited) † Value (%) Value (%) Education 24.3 Utility-Water and Sewer 2.5 Industrial 19.0 County 2.1 Health Care 12.2 State/Territory 1.8 City 10.7 Transportation Services 1.6 Housing 9.0 Resource Recovery .6 Utility-Electric 6.9 Other 10.2 Special Tax 2.5 † Based on net assets. 18 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. The Fund 19 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 241,090,819 241,090,819 Cash 5,361,029 Interest receivable 355,343 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 13,146 Payable for investment securities purchased 13,708,055 Payable for shares of Capital Stock redeemed 23,064 Net Assets ($) Composition of Net Assets ($): Paid-in capital 233,026,850 Accumulated net realized gain (loss) on investments 36,076 Net Assets ($) Net Asset Value Per Share Investor Class R BASIC Class B Shares Shares Shares Shares Investors Shares 19,237,602 34,803,913 9,546,387 169,475,024 Paid-in capital 19,234,378 34,799,280 9,544,830 169,450,075 Net Asset Value Per Share ($) See notes to financial statements. 20 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 616,797 Distribution Plan fees (Investor Shares and Class B Shares)—Note 2(b) 240,284 Shareholder servicing costs (Class B Shares)—Note 2(c) 220,560 Directors’ fees—Note 2(a,d) 6,958 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (903,981 ) Less—Directors’ fees reimbursed by Dreyfus—Note 2(a) (6,958 ) Net Expenses Investment Income—Net 41 Net Realized Gain (Loss) on Investments—Note 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 21 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Operations ($): Investment income—net 41 92 Net realized gain (loss) on investments 18,737 17,339 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Investor Shares (1 ) (2,384 ) Class R Shares (1 ) (6,464 ) BASIC Shares (1 ) (1,660 ) Class B Shares (38 ) (19,798 ) Total Dividends ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Investor Shares 12,832,551 70,503,067 Class R Shares 124,758,955 232,479,657 BASIC Shares 3,540,642 10,021,816 Class B Shares 237,652,519 482,346,837 Dividends reinvested: Investor Shares 1 2,367 Class R Shares 1 442 BASIC Shares 1 1,653 Class B Shares 38 19,661 Cost of shares redeemed: Investor Shares (11,255,286 ) (76,637,703 ) Class R Shares (120,699,575 ) (256,882,931 ) BASIC Shares (5,590,953 ) (13,146,714 ) Class B Shares (249,377,744 ) (482,958,878 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 241,183,039 275,446,640 End of Period See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended October 31, Investor Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .02 b .01 .00 c .00 c .00 c .00 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 b .71 .71 .71 .71 .71 Ratio of net expenses to average net assets .14 b .16 .23 .28 .38 .45 Ratio of net investment income to average net assets c .00 b .00 .00 .00 .00 .00 Net Assets, end of period ($ x 1,000) 19,238 17,659 23,792 27,625 30,764 40,202 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended October 31, Class R Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .02 b .01 .00 c .00 c .00 c .01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 b .51 .51 .51 .51 .51 Ratio of net expenses to average net assets .14 b .16 .24 .29 .38 .45 Ratio of net investment income to average net assets .00 b,c .00 c .00 c .00 c .00 c .01 Net Assets, end of period ($ x 1,000) 34,804 30,742 55,149 77,098 48,390 97,824 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. 24 Six Months Ended April 30, 2015 Year Ended October 31, BASIC Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .02 b .01 .00 c .00 c .00 c .01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 b .51 .51 .51 .51 .51 Ratio of net expenses to average net assets .14 b .17 .23 .28 .38 .45 Ratio of net investment income to average net assets .00 b,c .00 c .00 c .00 c .00 c .01 Net Assets, end of period ($ x 1,000) 9,546 11,596 14,720 14,017 26,003 32,297 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended October 31, Class B Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .02 b .01 .00 c .00 c .00 c .00 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 b 1.01 1.01 1.01 1.01 1.01 Ratio of net expenses to average net assets .14 b .16 .23 .29 .37 .45 Ratio of net investment income to average net assets c .00 b .00 .00 .00 .00 .00 Net Assets, end of period ($ x 1,000) 169,475 181,187 181,787 248,951 229,126 227,987 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. 26 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus AMT-Free Municipal Reserves (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The fund’s investment objective is to seek a high level of current income, consistent with stability of principal, that is exempt from federal income taxes. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue 1 billion shares of $.001 par value Capital Stock in each of the following classes of shares: Investor, Class R, BASIC and Class B. Investor shares and Class B shares are sold primarily to clients of financial institutions that have entered into selling agreements with the Distributor, and bear a Distribution Plan fee. Class B shares also bear a Shareholder Services Plan fee. BASIC shares are sold to any investor and bear no Distribution Plan or Shareholder Services Plan fees. Class R shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Other differences between the classes include the services offered to and the expenses borne by each class, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The funds’ financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Company’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 28 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 241,090,819 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. 30 The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2014 was as follows: tax-exempt income $92 and ordinary income $30,214.The tax character of current year distributions will be determined at the end of the current fiscal year. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Investment Management Fee and Other Transactions with Affiliates: (a) Pursuant to an investment management agreement with Dreyfus, Dreyfus provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. Dreyfus also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay Dreyfus a fee, calculated daily and paid monthly, at an annual rate of .50% of the value of the fund’s average daily net assets. Out of its fee, Dreyfus pays all of the expenses of the fund except brokerage fees, taxes, Distribution Plan fees, Shareholder Services Plan fees and expenses, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, Dreyfus is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended April 30, 2015, fees reimbursed by Dreyfus amounted to $6,958. Dreyfus has also undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $903,981 during the period ended April 30, 2015. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Investor shares and Class B shares may pay annually up to .25% of the value of their average daily net assets (Investor shares are currently limited by the Board to .20%) attributable to Investor shares and Class B shares to compensate the Distributor for shareholder servicing activities and activities primarily intended to result in the sale of Investor shares and Class B shares. During the period ended April 30, 2015, Investor shares and Class B shares were charged $19,724 and $220,560, respectively, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan subject to Rule 12b-1 under the Act, pursuant to which the fund pays the Distributor for the provision of certain services to the holders of its Class B shares a fee at an annual rate of .25% of the value of the fund’s average daily net assets attributable to Class B shares.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of such shareholder accounts. Under the Shareholder Services Plan, the Distributor may enter into Shareholder Services Agreements (the “Agreements”) with Service Agents and make payments to Service Agents with respect to these services. During the period ended April 30, 2015, Class B shares were charged $220,560, pursuant to the Shareholder Services Plan. The Company and the Distributor may suspend or reduce payments under the Shareholder Services Plan at any time, and payments are subject to the continuation of the Shareholder Services Plan and the Agreements described above. From time to time, the Service Agents, the Distributor and the Company may agree to voluntarily reduce the maximum fees payable under the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or 32 indirect financial interest in the operation of or in any agreement related to the Distribution Plan and Shareholder Services Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $81,792, Distribution Plan fees $38,644 and Shareholder Services Plan fees $35,362, which are offset against an expense reimbursement currently in effect in the amount of $142,652. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board. The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Directors and/or common officers, complies with Rule 17a-7 under the Act. During the period ended April 30, 2015, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $47,470,000 and $64,055,000, respectively. NOTE 4—Regulatory Developments: On July 23, 2014, the SEC adopted amendments to the rules that govern money market mutual funds. In part, the amendments will require structural changes to most types of money market funds to one extent or another; however, the SEC provided for an extended two-year transition period to comply with such structural requirements. At this time, management is evaluating the reforms adopted and the manner for implementing these reforms over time and its impact on the financial statements. The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on February 25-26, 2015, the Board considered the renewal of the fund’s Investment Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the Agreement). The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. 34 Comparative Analysis of the Fund's Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (Lipper), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the Performance Group) and with a broader group of funds (the Performance Universe), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below (by only one or two basis points in the majority of periods) the Performance Group median and within one basis point of the Performance Universe median for the various periods. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.Taking into account the fund’s unitary fee structure, the Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee (which was zero) was below the Expense Group and Expense Universe medians and the fund’s total expenses were above the Expense Group median and above the Expense Universe median.The Board also considered the current fee waiver and expense reimbursement arrangement undertaken by Dreyfus. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) Dreyfus representatives reviewed with the Board the management or investment advisory fees paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund (the Similar Funds), and explained the nature of the Similar Funds. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s unitary fee structure. The Board considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the fee waiver and expense reimbursement arrangement and its effect on the profitability of Dreyfus and its affiliates.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved 36 a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s relative perfor- mance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance measures; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 38 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus BASIC S&P 500 Stock Index Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 24 Statement of Financial Futures 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 29 Notes to Financial Statements 41 Information About the Renewal of the Fund’s Investment Management Agreement FOR MORE INFORMATION Back Cover Dreyfus BASIC S&P 500 Stock Index Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus BASIC S&P 500 Stock Index Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market encountered bouts of heightened volatility on its way to posting modest gains for the reporting period overall. Investors were confounded to a degree by divergent economic trends in domestic and international markets. On one hand, stock prices were driven broadly higher over the final months of 2014 as U.S. corporate fundamentals benefited from a sustained economic recovery, which was fueled by strengthening labor markets, intensifying manufacturing activity, and greater consumer and business confidence. However, gains moderated over the first four months of 2015, when investors worried that persistent economic weakness in overseas markets and a strengthening U.S. dollar might derail growth in the United States. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the U.S. equities asset class in particular. We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, foreign currencies recently have strengthened, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness. In the meantime, expectations of the timing of short-term interest rate hikes from monetary policymakers have been pushed back, and eventual rate increases are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of November 1, 2014, through April 30, 2015, as provided by Thomas J. Durante, CFA, Karen Q. Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus BASIC S&P 500 Stock Index Fund produced a total return of 4.30%. 1 In comparison, the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), the fund’s benchmark, returned 4.39% for the same period. Despite high levels of volatility, domestic stock prices advanced moderately amid continued U.S. economic growth and aggressive stimulus programs in overseas markets. The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weightings. Often considered a barometer for the stock market in general, the S&P 500 Index is made up of 500 widely held common stocks across 10 economic sectors. Each stock is weighted by its float-adjusted market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. The fund employed futures contracts during the reporting period in its efforts to replicate the returns of the S&P 500 Index. Financial Markets Buffeted by Volatility Although the U.S. economy continued to recover during the reporting period, the expansion proved uneven. Relatively robust economic growth over the final months of 2014 was followed by weak data during the first quarter of 2015 stemming from harsh winter weather, but economic activity appeared to rebound in the spring. Persistently sluggish growth and deflationary pressures in international markets further increased investor uneasiness. A steep decline in oil prices generated challenges The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) for energy producers, while consumers and certain industries benefited from lower gasoline and energy prices. U.S. economic activity also was influenced over the reporting period by changes in currency exchange rates.Aggressively accommodative monetary policies adopted by major central banks in Europe, Japan, and China sent sovereign bond yields to historical lows, including negative yields at times in Europe. Global investors instead flocked to higher yielding U.S.Treasury securities, and the resulting influx of capital to domestic investments caused the U.S. dollar to appreciate sharply against the euro, yen, and most other currencies. This development made U.S. manufactured goods more expensive for overseas customers, hampering revenues for U.S. exporters. Most Industry Groups Posted Mild Gains Equity markets proved choppy in this environment. During the first four months of the reporting period, the S&P 500 Index repeatedly vacillated between gains and losses. By mid-March 2015, however, the market regained its footing, remaining in positive territory through the rest of the reporting period. Most industry groups posted gains for the reporting period overall, led by the consumer discretionary, information technology, and health care sectors. Conversely, the energy and utilities sectors lost a degree of value. In the consumer discretionary sector, gains were particularly strong for specialty retailers such as home improvement centers, automobile repair shops, and car deal-erships. Internet and catalog retailers also advanced amid positive online shopping trends as employment strengthened and lower fuel prices boosted consumers’ spending power. Meanwhile, media companies benefited from intensifying mergers-and-acquisitions activity and rising revenues from movies and theme parks. The information technology sector was driven higher by consumer electronics giant Apple, where smartphone sales remained strong and consumers responded positively to the launch of the new iWatch. Software companies encountered greater demand from businesses seeking to upgrade their systems, and companies providing cloud computing services continued to benefit from trends toward decentralized application management and data storage. Among health care companies, pharmaceutical companies cut costs and launched new products, more than offsetting the drag of 4 adverse currency fluctuation on overseas revenues. Meanwhile, medical service providers benefited from expanded insurance coverage, favorable reimbursement rates, and long-term demographic trends. Weakness in the energy sector was especially pronounced among smaller exploration-and-production companies and drilling equipment providers, which saw reduced demand for their services as crude oil prices declined. U.S. energy companies with joint ventures in Russia also were hurt by sanctions imposed over the conflict in Ukraine. In contrast, refiners generally held up well as input costs fell and profit margins improved. In the utilities sector, coal-based power producers were hurt by rising costs related to more stringent environmental regulations.The materials sector struggled with lower commodity prices for metals-and-mining firms, but some chemicals producers benefited from lower costs for raw materials. Replicating the Performance of the S&P 500 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that the U.S. economic recovery appears to remain on track. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. May 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.—Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,”“Standard & Poor’s ® 500,” and “S&P 500®” are registered trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, managed, advised, sold, or promoted by Standard & Poor’s and its affiliates, and Standard & Poor’s and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC S&P 500 Stock Index Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Expenses paid per $1,000 † $ 1.01 Ending value (after expenses) $ 1,043.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Expenses paid per $1,000 † $ 1.00 Ending value (after expenses) $ 1,023.80 † Expenses are equal to the fund’s annualized expense ratio of .20%; multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Common Stocks—99.4% Shares Value ($) Automobiles & Components—1.1% BorgWarner 27,252 1,613,318 Delphi Automotive 36,319 3,014,477 Ford Motor 482,744 7,627,355 General Motors 165,172 5,790,930 Goodyear Tire & Rubber 33,432 948,299 Harley-Davidson 26,561 1,492,994 Johnson Controls 80,392 4,050,149 Banks—5.9% Bank of America 1,282,110 20,424,012 BB&T 87,800 3,361,862 Citigroup 370,522 19,756,233 Comerica 22,099 1,047,714 Fifth Third Bancorp 101,333 2,026,660 Hudson City Bancorp 53,417 496,778 Huntington Bancshares 103,212 1,120,882 JPMorgan Chase & Co 456,308 28,866,044 KeyCorp 106,051 1,532,437 M&T Bank 16,212 1,940,090 People’s United Financial 40,131 606,379 PNC Financial Services Group 64,271 5,895,579 Regions Financial 169,971 1,670,815 SunTrust Banks 64,986 2,696,919 U.S. Bancorp 218,653 9,373,654 Wells Fargo & Co 573,076 31,576,488 Zions Bancorporation 24,573 696,276 Capital Goods—7.4% 3M 77,597 12,135,395 Allegion 10,953 669,776 AMETEK 29,091 1,524,950 Boeing 80,101 11,481,677 Caterpillar 73,965 6,426,079 Cummins 20,790 2,874,425 Danaher 74,964 6,138,052 Deere & Co 41,659 3,770,973 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Dover 20,584 1,558,620 Eaton 57,810 3,973,281 Emerson Electric 84,671 4,981,195 Fastenal 32,494 1,384,894 Flowserve 17,246 1,009,408 Fluor 18,186 1,093,706 General Dynamics 38,549 5,293,549 General Electric 1,229,297 33,289,363 Honeywell International 95,430 9,630,796 Illinois Tool Works 42,795 4,004,756 Ingersoll-Rand 31,294 2,060,397 Jacobs Engineering Group 15,373 a 658,887 Joy Global 12,224 521,231 L-3 Communications Holdings 10,145 1,165,762 Lockheed Martin 32,618 6,086,519 Masco 43,031 1,139,891 Northrop Grumman 24,680 3,801,707 PACCAR 43,162 2,820,637 Pall 12,991 1,264,284 Parker Hannifin 17,860 2,131,770 Pentair 22,896 1,422,986 Precision Castparts 17,549 3,627,203 Quanta Services 25,343 a 732,666 Raytheon 38,050 3,957,200 Rockwell Automation 16,704 1,981,094 Rockwell Collins 16,282 1,584,727 Roper Technologies 12,244 2,059,073 Snap-on 6,722 1,005,275 Stanley Black & Decker 19,245 1,899,482 Textron 32,729 1,439,421 United Rentals 12,166 a 1,174,992 United Technologies 101,150 11,505,813 W.W. Grainger 7,300 1,813,539 Xylem 21,418 792,894 8 Common Stocks (continued) Shares Value ($) Commercial & Professional Services—.6% ADT 21,371 b 803,550 Cintas 11,770 941,012 Dun & Bradstreet 4,590 586,005 Equifax 14,088 1,365,550 Nielsen 39,473 1,773,917 Pitney Bowes 24,555 549,295 Republic Services 30,784 1,250,754 Robert Half International 17,622 977,140 Stericycle 9,996 a 1,333,766 Tyco International 51,327 2,021,257 Waste Management 52,451 2,597,898 Consumer Durables & Apparel—1.4% Coach 33,821 1,292,300 D.R. Horton 40,164 1,020,166 Fossil Group 5,532 a 464,577 Garmin 14,769 667,411 Hanesbrands 48,969 1,521,957 Harman International Industries 8,479 1,105,492 Hasbro 13,923 985,609 Leggett & Platt 17,128 727,426 Lennar, Cl. A 21,236 972,609 Mattel 41,422 1,166,444 Michael Kors Holdings 24,778 a 1,532,767 Mohawk Industries 7,271 a 1,261,519 Newell Rubbermaid 33,215 1,266,488 NIKE, Cl. B 85,473 8,448,151 PulteGroup 41,185 794,870 PVH 9,729 1,005,492 Ralph Lauren 7,131 951,347 Under Armour, Cl. A 20,345 a 1,577,755 VF 41,897 3,034,600 Whirlpool 9,243 1,623,071 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services—1.7% Carnival 54,609 2,401,158 Chipotle Mexican Grill 3,747 a 2,328,161 Darden Restaurants 16,147 1,029,694 H&R Block 34,476 1,042,554 Marriott International, Cl. A 26,030 2,083,701 McDonald’s 117,528 11,347,328 Royal Caribbean Cruises 20,222 1,376,309 Starbucks 183,112 9,078,693 Starwood Hotels & Resorts Worldwide 21,058 c 1,809,935 Wyndham Worldwide 15,107 1,290,138 Wynn Resorts 9,579 1,063,940 Yum! Brands 53,465 4,595,851 Diversified Financials—5.1% Affiliated Managers Group 6,701 a 1,515,297 American Express 107,263 8,307,519 Ameriprise Financial 22,732 2,847,865 Bank of New York Mellon 136,271 5,769,714 Berkshire Hathaway, Cl. B 222,760 a 31,455,940 BlackRock 15,528 5,651,260 Capital One Financial 68,150 5,509,927 Charles Schwab 139,230 4,246,515 CME Group 38,703 3,518,490 Discover Financial Services 54,763 3,174,611 E*TRADE Financial 34,768 a 1,000,971 Franklin Resources 47,860 2,467,662 Goldman Sachs Group 49,730 9,767,967 Intercontinental Exchange 13,799 3,098,289 Invesco 53,428 2,212,988 Legg Mason 12,775 672,604 Leucadia National 37,672 895,463 McGraw-Hill Financial 32,856 3,426,881 Moody’s 21,785 2,342,323 Morgan Stanley 188,227 7,022,749 NASDAQ OMX Group 15,557 756,537 Navient 51,679 1,009,808 10 Common Stocks (continued) Shares Value ($) Diversified Financials (continued) Northern Trust 26,397 1,930,941 State Street 51,012 3,934,045 T. Rowe Price Group 31,856 2,586,070 Energy—8.4% Anadarko Petroleum 61,737 5,809,452 Apache 46,837 3,203,651 Baker Hughes 52,879 3,620,096 Cabot Oil & Gas 50,779 1,717,346 Cameron International 24,889 a 1,364,415 Chesapeake Energy 62,807 990,466 Chevron 229,770 25,518,256 Cimarex Energy 10,456 1,300,726 ConocoPhillips 150,060 10,192,075 CONSOL Energy 27,874 905,348 Devon Energy 46,503 3,171,970 Diamond Offshore Drilling 8,557 b 286,403 Ensco, Cl. A 27,671 754,865 EOG Resources 66,292 6,559,593 EQT 18,053 1,623,687 Exxon Mobil 512,774 44,801,064 FMC Technologies 27,867 a 1,228,935 Halliburton 102,796 5,031,864 Helmerich & Payne 12,784 996,768 Hess 29,805 2,292,004 Kinder Morgan 208,062 8,936,263 Marathon Oil 82,168 2,555,425 Marathon Petroleum 33,436 3,295,787 Murphy Oil 20,875 993,859 National Oilwell Varco 50,267 2,735,027 Newfield Exploration 19,493 a 764,905 Noble 30,677 531,019 Noble Energy 47,086 2,388,202 Occidental Petroleum 94,596 7,577,140 ONEOK 25,019 1,203,414 Phillips 66 66,522 5,275,860 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Pioneer Natural Resources 18,144 3,134,920 QEP Resources 21,191 476,797 Range Resources 20,454 1,300,056 Schlumberger 155,923 14,751,875 Southwestern Energy 46,768 a 1,310,907 Spectra Energy 80,307 2,991,436 Tesoro 15,951 1,369,074 Transocean 40,278 b 758,032 Valero Energy 63,034 3,586,635 Williams 81,886 4,191,744 Food & Staples Retailing—2.4% Costco Wholesale 53,721 7,684,789 CVS Health 137,674 13,669,651 Kroger 59,436 4,095,735 Sysco 71,191 2,636,203 Wal-Mart Stores 192,547 15,028,293 Walgreens Boots Alliance 106,491 8,831,299 Whole Foods Market 44,697 2,134,729 Food, Beverage & Tobacco—5.2% Altria Group 240,620 12,043,031 Archer-Daniels-Midland 78,534 3,838,742 Brown-Forman, Cl. B 19,500 1,759,485 Campbell Soup 20,524 917,628 Coca-Cola 480,615 19,493,744 Coca-Cola Enterprises 27,464 1,219,676 ConAgra Foods 51,078 1,846,470 Constellation Brands, Cl. A 20,536 2,380,944 Dr. Pepper Snapple Group 23,950 1,786,191 General Mills 74,656 4,131,463 Hershey 17,775 1,633,878 Hormel Foods 16,232 882,209 J.M. Smucker 12,599 1,460,476 Kellogg 30,912 1,957,657 Keurig Green Mountain 14,802 1,722,509 12 Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Kraft Foods Group 72,024 6,104,034 Lorillard 43,878 3,065,317 McCormick & Co 15,815 1,190,869 Mead Johnson Nutrition 24,353 2,335,940 Molson Coors Brewing, Cl. B 18,726 1,376,548 Mondelez International, Cl. A 201,890 7,746,519 Monster Beverage 17,427 a 2,389,416 PepsiCo 181,240 17,239,549 Philip Morris International 189,526 15,819,735 Reynolds American 37,706 2,763,850 Tyson Foods, Cl. A 35,501 1,402,290 Health Care Equipment & Services—4.9% Abbott Laboratories 184,260 8,553,349 Aetna 43,403 4,638,479 AmerisourceBergen 25,905 2,960,942 Anthem 32,654 4,928,468 Baxter International 65,474 4,500,683 Becton Dickinson & Co 25,485 3,590,072 Boston Scientific 162,384 a 2,893,683 C.R. Bard 9,355 1,558,356 Cardinal Health 40,972 3,455,578 Cerner 36,801 a 2,642,680 Cigna 32,048 3,994,463 DaVita HealthCare Partners 21,528 a 1,745,921 DENTSPLY International 17,260 880,260 Edwards Lifesciences 13,016 a 1,648,476 Express Scripts Holding 89,572 a 7,739,021 HCA Holdings 36,053 a 2,668,283 Henry Schein 9,312 a 1,276,675 Humana 18,671 3,091,918 Intuitive Surgical 4,369 a 2,166,937 Laboratory Corporation of America Holdings 12,146 a 1,452,176 McKesson 28,425 6,350,145 Medtronic 174,030 12,956,534 Patterson 10,464 491,337 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Quest Diagnostics 17,509 1,250,493 St. Jude Medical 35,089 2,457,984 Stryker 36,429 3,360,211 Tenet Healthcare 12,475 a 597,054 UnitedHealth Group 117,094 13,044,272 Universal Health Services, Cl. B 10,959 1,281,655 Varian Medical Systems 12,262 a 1,089,479 Zimmer Holdings 20,706 2,274,347 Household & Personal Products—1.8% Clorox 15,783 1,674,576 Colgate-Palmolive 104,183 7,009,432 Estee Lauder, Cl. A 27,419 2,228,891 Kimberly-Clark 44,745 4,908,079 Procter & Gamble 329,432 26,193,138 Insurance—2.7% ACE 40,000 4,279,600 Aflac 53,755 3,388,715 Allstate 51,269 3,571,399 American International Group 167,946 9,453,680 Aon 34,328 3,303,383 Assurant 9,375 576,188 Chubb 28,834 2,835,824 Cincinnati Financial 17,634 892,986 Genworth Financial, Cl. A 59,202 a 520,386 Hartford Financial Services Group 52,780 2,151,841 Lincoln National 32,538 1,838,072 Loews 37,481 1,560,709 Marsh & McLennan 66,624 3,741,604 MetLife 136,684 7,010,522 Principal Financial Group 32,756 1,674,487 Progressive 67,340 1,795,284 Prudential Financial 55,578 4,535,165 Torchmark 16,146 905,952 14 Common Stocks (continued) Shares Value ($) Insurance (continued) Travelers 39,367 3,980,397 Unum Group 31,681 1,082,223 XL Group 33,088 1,226,903 Materials—3.2% Air Products & Chemicals 23,350 3,349,091 Airgas 7,982 808,417 Alcoa 149,015 1,999,781 Allegheny Technologies 12,767 433,950 Avery Dennison 11,790 655,406 Ball 17,053 1,251,861 CF Industries Holdings 6,039 1,736,031 Dow Chemical 133,262 6,796,362 E.I. du Pont de Nemours & Co 110,571 8,093,797 Eastman Chemical 18,600 1,417,692 Ecolab 32,598 3,650,324 FMC 16,815 997,298 Freeport-McMoRan 124,271 2,891,786 International Flavors & Fragrances 9,527 1,093,223 International Paper 51,852 2,785,489 LyondellBasell Industries, Cl. A 48,592 5,030,244 Martin Marietta Materials 7,367 1,050,903 MeadWestvaco 20,837 1,016,846 Monsanto 58,749 6,695,036 Mosaic 39,342 1,731,048 Newmont Mining 59,655 1,580,261 Nucor 38,012 1,857,266 Owens-Illinois 19,833 a 474,207 PPG Industries 16,764 3,714,232 Praxair 35,523 4,331,319 Sealed Air 25,691 1,171,510 Sherwin-Williams 9,985 2,775,830 Sigma-Aldrich 14,155 1,966,413 Vulcan Materials 15,491 1,324,790 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Media—3.5% Cablevision Systems (NY Group), Cl. A 25,592 b 511,328 CBS, Cl. B 56,099 3,485,431 Comcast, Cl. A 310,770 17,950,075 DIRECTV 60,884 a 5,522,483 Discovery Communications, Cl. A 18,294 a,b 591,994 Discovery Communications, Cl. C 33,089 a 1,000,280 Gannett 26,939 924,546 Interpublic Group of Companies 49,883 1,039,562 News Corp., Cl. A 59,846 a 944,370 Omnicom Group 30,341 2,298,634 Scripps Networks Interactive, Cl. A 12,010 839,019 Time Warner 101,537 8,570,738 Time Warner Cable 34,298 5,334,025 Twenty-First Century Fox, Cl. A 223,626 7,621,174 Viacom, Cl. B 45,137 3,134,765 Walt Disney 190,977 20,763,019 Pharmaceuticals, Biotech & Life Sciences—9.6% AbbVie 194,236 12,559,300 Actavis 47,607 a 13,466,116 Agilent Technologies 39,790 1,646,112 Alexion Pharmaceuticals 24,661 a 4,173,381 Amgen 92,734 14,643,626 Biogen Idec 28,768 a 10,757,218 Bristol-Myers Squibb 202,222 12,887,608 Celgene 97,778 a 10,565,891 Eli Lilly & Co 119,601 8,595,724 Endo International 21,564 a 1,812,778 Gilead Sciences 182,080 a 18,300,861 Hospira 20,615 a 1,799,483 Johnson & Johnson 339,812 33,709,350 Mallinckrodt 14,209 a 1,608,175 Merck & Co 347,790 20,714,372 16 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Mylan 49,707 a 3,591,828 PerkinElmer 13,646 699,494 Perrigo Company 17,151 3,143,435 Pfizer 750,546 25,466,026 Regeneron Pharmaceuticals 8,978 a 4,107,076 Thermo Fisher Scientific 48,393 6,082,032 Vertex Pharmaceuticals 29,314 a 3,613,830 Waters 10,685 a 1,337,655 Zoetis 60,099 2,669,598 Real Estate—2.5% American Tower 51,154 c 4,835,588 Apartment Investment & Management, Cl. A 17,567 c 662,803 AvalonBay Communities 15,901 c 2,613,170 Boston Properties 18,661 c 2,469,037 CBRE Group, Cl. A 33,376 a 1,279,636 Crown Castle International 40,483 3,381,545 Equity Residential 43,842 c 3,238,170 Essex Property Trust 7,791 c 1,729,212 General Growth Properties 75,989 c 2,082,099 HCP 55,977 c 2,255,313 Health Care 42,571 c 3,065,963 Host Hotels & Resorts 92,303 c 1,858,982 Iron Mountain 21,833 753,020 Kimco Realty 50,132 c 1,208,181 Macerich 17,166 c 1,403,492 Plum Creek Timber 21,257 c 897,045 Prologis 62,449 c 2,510,450 Public Storage 17,579 c 3,303,270 Realty Income 27,501 c 1,291,722 Simon Property Group 37,952 c 6,887,908 SL Green Realty 12,052 c 1,474,683 Ventas 40,354 c 2,780,391 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Real Estate (continued) Vornado Realty Trust 21,042 c 2,177,637 Weyerhaeuser 64,120 c 2,020,421 Retailing—4.7% Amazon.com 46,508 a 19,616,144 AutoNation 9,467 a 582,694 AutoZone 3,959 a 2,663,061 Bed Bath & Beyond 22,759 a 1,603,599 Best Buy 35,168 1,218,571 CarMax 26,534 a 1,807,231 Dollar General 37,032 2,692,597 Dollar Tree 25,034 a 1,912,848 Expedia 12,067 1,137,073 Family Dollar Stores 11,698 914,082 GameStop, Cl. A 14,049 541,448 Gap 31,726 1,257,619 Genuine Parts 18,469 1,659,440 Home Depot 160,881 17,211,049 Kohl’s 24,562 1,759,867 L Brands 29,437 2,630,490 Lowe’s 118,709 8,174,302 Macy’s 42,237 2,729,777 Netflix 7,385 a 4,109,753 Nordstrom 17,358 1,311,570 O’Reilly Automotive 12,408 a 2,702,835 Priceline Group 6,360 a 7,872,472 Ross Stores 25,351 2,506,707 Staples 78,326 1,278,280 Target 77,640 6,120,361 The TJX Companies 84,079 5,426,459 Tiffany & Co 13,256 1,159,635 Tractor Supply 16,780 1,444,087 TripAdvisor 13,172 a 1,060,214 Urban Outfitters 12,367 a 495,175 18 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment—2.4% Altera 38,593 1,608,556 Analog Devices 37,409 2,313,373 Applied Materials 149,943 2,967,372 Avago Technologies 31,323 3,661,032 Broadcom, Cl. A 66,022 2,918,503 First Solar 9,104 a 543,236 Intel 579,613 18,866,403 KLA-Tencor 19,366 1,138,721 Lam Research 19,552 1,477,740 Linear Technology 27,997 1,291,502 Microchip Technology 23,667 1,127,851 Micron Technology 129,813 a 3,651,640 NVIDIA 62,638 1,390,250 Skyworks Solutions 23,219 2,141,953 Texas Instruments 128,063 6,942,295 Xilinx 32,265 1,399,010 Software & Services—10.6% Accenture, Cl. A 76,458 7,083,834 Adobe Systems 58,100 a 4,419,086 Akamai Technologies 22,015 a 1,624,267 Alliance Data Systems 7,785 a 2,314,558 Autodesk 27,055 a 1,537,536 Automatic Data Processing 58,428 4,939,503 CA 38,715 1,229,976 Citrix Systems 20,083 a 1,348,774 Cognizant Technology Solutions, Cl. A 74,426 a 4,356,898 Computer Sciences 17,665 1,138,509 eBay 134,746 a 7,850,302 Electronic Arts 38,320 a 2,226,009 Equinix 6,895 1,764,637 Facebook, Cl. A 256,378 a 20,194,895 Fidelity National Information Services 34,780 2,173,402 Fiserv 29,834 a 2,315,118 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Google, Cl. A 34,879 a 19,140,549 Google, Cl. C 35,042 a 18,829,430 International Business Machines 112,643 19,294,619 Intuit 34,291 3,440,416 MasterCard, Cl. A 119,485 10,778,742 Microsoft 1,002,408 48,757,125 Oracle 391,937 17,096,292 Paychex 39,128 1,893,404 Red Hat 23,348 a 1,757,170 salesforce.com 73,816 a 5,375,281 Symantec 83,587 2,083,406 Teradata 18,798 a 826,924 Total System Services 19,941 788,866 VeriSign 13,748 a 873,135 Visa, Cl. A 237,166 15,664,814 Western Union 64,071 1,299,360 Xerox 133,020 1,529,730 Yahoo! 107,904 a 4,592,934 Technology Hardware & Equipment—6.9% Amphenol, Cl. A 38,352 2,123,550 Apple 711,939 89,099,166 Cisco Systems 623,410 17,972,910 Corning 157,964 3,306,187 EMC 243,349 6,548,522 F5 Networks 8,872 a 1,082,561 FLIR Systems 17,621 544,313 Harris 13,665 1,096,480 Hewlett-Packard 222,496 7,335,693 Juniper Networks 44,681 1,180,919 Motorola Solutions 23,513 1,404,902 NetApp 38,171 1,383,699 QUALCOMM 201,671 13,713,628 SanDisk 26,124 1,748,741 Seagate Technology 39,701 2,331,243 TE Connectivity 49,534 3,296,488 20 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) Western Digital 26,670 2,606,726 Telecommunication Services—2.3% AT&T 632,366 21,905,158 CenturyLink 69,971 2,516,157 Frontier Communications 115,968 795,540 Level 3 Communications 34,980 a 1,956,781 Verizon Communications 507,547 25,600,671 Transportation—2.2% American Airlines Group 87,616 4,230,539 C.H. Robinson Worldwide 17,893 1,152,130 CSX 121,333 4,378,908 Delta Air Lines 101,524 4,532,031 Expeditors International of Washington 24,568 1,125,951 FedEx 32,246 5,467,954 Kansas City Southern 13,183 1,351,126 Norfolk Southern 37,175 3,749,099 Ryder System 6,231 594,188 Southwest Airlines 82,719 3,355,083 Union Pacific 107,766 11,447,982 United Parcel Service, Cl. B 85,061 8,551,182 Utilities—2.9% AES 76,426 1,012,645 AGL Resources 13,521 679,701 Ameren 29,580 1,211,005 American Electric Power 59,635 3,391,442 CenterPoint Energy 51,907 1,088,490 CMS Energy 31,921 1,083,080 Consolidated Edison 35,697 2,197,150 Dominion Resources 71,171 5,101,537 DTE Energy 21,569 1,717,539 Duke Energy 85,781 6,654,032 Edison International 39,043 2,379,280 Entergy 21,755 1,679,051 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utitilies (continued) Eversource Energy 38,317 1,868,337 Exelon 103,594 3,524,268 FirstEnergy 50,355 1,808,248 Integrys Energy Group 9,257 676,687 NextEra Energy 54,496 5,500,281 NiSource 38,568 1,674,623 NRG Energy 40,890 1,032,064 Pepco Holdings 30,430 790,571 PG&E 57,906 3,064,386 Pinnacle West Capital 12,703 777,424 PPL 80,540 2,740,776 Public Service Enterprise Group 60,601 2,517,366 SCANA 16,748 887,309 Sempra Energy 28,026 2,975,520 Southern 111,090 4,921,287 TECO Energy 25,977 492,264 Wisconsin Energy 27,497 1,350,653 Xcel Energy 60,883 2,064,543 Total Common Stocks (cost $1,268,812,022) Principal Short-Term Investments—.0% Amount ($) Value ($) U.S. Treasury Bills; 0.06%, 9/17/15 (cost $714,821) 715,000 d Other Investment—.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,247,014) 10,247,014 e 22 Investment of Cash Collateral for Securities Loaned—.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,201,308) 2,201,308 e Total Investments (cost $1,281,975,165) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At April 30, 2015, the value of the fund’s securities on loan was $2,212,737 and the value of the collateral held by the fund was $2,201,308. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 10.6 Insurance 2.7 Pharmaceuticals, Real Estate 2.5 Biotech & Life Sciences 9.6 Food & Staples Retailing 2.4 Energy 8.4 Semiconductors & Capital Goods 7.4 Semiconductor Equipment 2.4 Technology Hardware & Equipment 6.9 Telecommunication Services 2.3 Banks 5.9 Transportation 2.2 Food, Beverage & Tobacco 5.2 Household & Personal Products 1.8 Diversified Financials 5.1 Consumer Services 1.7 Health Care Equipment & Services 4.9 Consumer Durables & Apparel 1.4 Retailing 4.7 Automobiles & Components 1.1 Media 3.5 Commercial & Professional Services .6 Materials 3.2 Short-Term/Money Market Investments .6 Utilities 2.9 † Based on net assets. See notes to financial statements. The Fund 23 STATEMENT OF FINANCIAL FUTURES April 30, 2015 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 4/30/2015 ($) Financial Futures Long Standard & Poor’s 500 E-mini 123 12,785,235 June 2015 See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $2,212,737)—Note 1(b): Unaffiliated issuers 1,269,526,843 2,257,654,038 Affiliated issuers 12,448,322 12,448,322 Cash 1,179,689 Dividends and securities lending income receivable 2,077,845 Receivable for shares of Capital Stock subscribed 803,195 Other receivable 21,051 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(a) 363,553 Liability for securities on loan—Note 1(b) 2,201,308 Payable for shares of Capital Stock redeemed 2,174,036 Payable for futures variation margin—Note 4 125,720 Accrued expenses 2,500 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,287,225,984 Accumulated undistributed investment income—net 12,867,376 Accumulated net realized gain (loss) on investments (18,975,867 ) Accumulated net unrealized appreciation (depreciation) on investments (including $72,335 net unrealized appreciation on financial futures) 988,199,530 Net Assets ($) Shares Outstanding (150 millon shares of $.001 par value Capital Stock authorized) 52,809,063 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 25 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $2,840 foreign taxes withheld at source): Unaffiliated issuers 23,060,596 Affiliated issuers 20,596 Income from securities lending—Note 1(b) 57,029 Interest 306 Total Income Expenses: Management fee—Note 3(a) 2,242,856 Directors’ fees—Note 3(a,b) 75,574 Loan commitment fees—Note 2 9,695 Total Expenses Less—Directors’ fees reimbursed by Dreyfus—Note 3(a) (75,574 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 3,308,263 Net realized gain (loss) on financial futures 3,798,420 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 67,901,155 Net unrealized appreciation (depreciation) on financial futures (1,436,139 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Operations ($): Investment income—net 20,885,976 36,598,588 Net realized gain (loss) on investments 7,106,683 (2,486,317 ) Net unrealized appreciation (depreciation) on investments 66,465,016 284,231,556 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (19,359,329 ) (35,006,286 ) Net realized gain on investments — (1,397,376 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 258,184,037 453,083,463 Dividends reinvested 14,631,812 28,442,126 Cost of shares redeemed (252,440,061 ) (458,453,852 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,173,842,889 1,868,830,987 End of Period Undistributed investment income—net 12,867,376 11,340,729 Capital Share Transactions (Shares): Shares sold 6,104,053 11,780,839 Shares issued for dividends reinvested 347,945 747,402 Shares redeemed (5,943,007 ) (11,890,511 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended October 31, (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 41.56 36.17 29.06 25.75 24.29 21.26 Investment Operations: Investment income—net a .39 .70 .65 .55 .48 .43 Net realized and unrealized gain (loss) on investments 1.39 5.39 7.08 3.27 1.45 3.02 Total from Investment Operations 1.78 6.09 7.73 3.82 1.93 3.45 Distributions: Dividends from investment income—net (.37 ) (.67 ) (.62 ) (.51 ) (.47 ) (.42 ) Dividends from net realized gain on investments — (.03 ) — Total Distributions (.37 ) (.70 ) (.62 ) (.51 ) (.47 ) (.42 ) Net asset value, end of period 42.97 41.56 36.17 29.06 25.75 24.29 Total Return (%) 4.30 b 17.03 26.96 15.00 7.94 16.39 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .21 c .21 .21 .21 .21 .21 Ratio of net expenses to average net assets .20 c .20 .20 .20 .20 .20 Ratio of net investment income to average net assets 1.86 c 1.81 2.01 1.97 1.84 1.85 Portfolio Turnover Rate 2.65 b 5.41 3.45 3.28 2.12 7.64 Net Assets, end of period ($ x 1,000) 2,269,317 2,173,843 1,868,831 1,369,234 1,115,441 923,496 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus BASIC S&P 500 Stock Index Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series including the fund.The fund’s investment objective seeks to match the total return of the Standard & Poor’s 500 ® Composite Stock Price Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System 30 for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S.Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,250,459,404 — — Equity Securities— Foreign Common Stocks † 6,479,683 — — Mutual Funds 12,448,322 — — U.S. Treasury — 714,951 — Other Financial Instruments: Financial Futures †† 72,335 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. 32 At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. At April 30, 2015, the value of the collateral was 99% of the market value of the securities on loan. The fund received additional collateral subsequent to period end which resulted in the market value of the collateral to be at least 100% of the market value of the securi-ties.Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended April 30, 2015,The Bank of NewYork Mellon earned $15,269 from lending portfolio securities, pursuant to the securities lending agreement. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Value Net Company 10/31/2014 ($) Purchases ($) Sales ($) 4/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 73,331,726 144,552,340 207,637,052 10,247,014 .5 Dreyfus Institutional Cash Advantage Fund 11,208,670 34,647,173 43,654,535 2,201,308 .1 Total 84,540,396 .6 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as 34 income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $944,781 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2014. These long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2014 was as follows: ordinary income $35,009,329 and long-term capital gains $1,394,333.The tax character of current year distributions, will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Investment Management Fee And Other Transactions with Affiliates: (a) Pursuant to an investment management agreement with Dreyfus, Dreyfus provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. Dreyfus also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay Dreyfus a fee, calculated daily and paid monthly, at an annual rate of .20% of the value of the fund’s average daily net assets. Out of its fee, Dreyfus pays all of the expenses of the fund except brokerage fees, taxes, interest expenses, commitment fees on borrowings, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, Dreyfus is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended April 30, 2015, fees reimbursed by Dreyfus amounted to $75,574. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $375,755, which are offset against an expense reimbursement currently in effect in the amount of $12,202. (b) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended April 30, 2015, amounted to $153,462,565 and $58,512,524, respectively. 36 Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2015 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counter-party credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at April 30, 2015 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2015: Average Market Value ($) Equity financial futures 46,519,847 At April 30, 2015, accumulated net unrealized appreciation on investments was $988,127,195, consisting of $1,012,588,510 gross unrealized appreciation and $24,461,315 gross unrealized depreciation. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Pending Legal Matters: The fund and many other entities have been named as defendants in numerous pending litigations as a result of their participation in the leveraged buyout transaction (“LBO”) of the Tribune Company (“Tribune”). The cases allege that Tribune took on billions of dollars of debt in the LBO to purchase its own stock from shareholders at $34 per share. The LBO was closed in a two-step transaction with shares being repurchased by Tribune in a tender offer in June 2007 and in a go-private merger in December 2007. In 2008, approximately one year after the LBO was concluded, Tribune filed for bankruptcy protection under Chapter 11.Thereafter, in approximately June 2011, certain Tribune creditors filed dozens of complaints in various courts throughout the country alleging that the payments made to shareholders in the LBO were “fraudulent conveyances” under state and/or federal law, and that the shareholders must return the payments they received for their shares to satisfy the plaintiffs’ unpaid claims. These cases have been consolidated for coordinated pre-trial proceedings in a multi-district litigation in the United States District Court for the Southern District of New York titled In re Tribune Company Fraudulent Conveyance Litigation (S.D.N.Y. Nos. 11-md-2296 and 12-mc-2296 (RJS) (“Tribune MDL”)). On March 27, 2013, the Tribune MDL was reassigned from Judge William H. Pauley to Judge Richard J. Sullivan. No explanation was given for the reassignment. In addition, there was a case pending in United States Bankruptcy Court for the District of Delaware brought by the Unsecured Creditors Committee of the Tribune Company that has since been transferred to the Tribune MDL (formerly The Official Committee of Unsecured Creditors of Tribune Co. v. FitzSimons, et al. , Bankr. D. Del.Adv. Pro. No. 10-54010 (KJC)) (“FitzSimons case”).The case was originally filed on November 1, 2010. In a Fourth Amended Complaint filed in November 2012, among other claims, the Creditors Committee 38 sought recovery under the Bankruptcy Code for alleged “fraudulent conveyances” from more than 5,000 Tribune shareholders (“Shareholder Defendants”), including the fund, and a defendants’ class of all shareholders who tendered their Tribune stock in the LBO and received cash in exchange. There were 35 other counts in the Fourth Amended Complaint that did not relate to claims against Shareholder Defendants, but instead were brought against parties directly involved in approval or execution of the leveraged buyout. On January 10, 2013, pursuant to the Tribune bankruptcy plan, Mark S. Kirchner, as Litigation Trustee for the Tribune Litigation Trust, became the successor plaintiff to the Creditors Committee in this case. The case is now proceeding as: Mark S. Kirchner, as Litigation Trustee for the Tribune Litigation Trust v. FitzSimons, et al ., S.D.N.Y. No. 12-cv-2652 (RJS). On August 1, 2013, the plaintiff filed a Fifth Amended Complaint with the Court. The Fifth Amended Complaint contains more detailed allegations regarding the steps Tribune took in consideration and execution of the LBO, but does not change the legal basis for the claim previously alleged against the Shareholder Defendants. On November 6, 2012, a motion to dismiss was filed in the Tribune MDL. Oral argument on the motion to dismiss was held on May 23, 2013. On September 23, 2013 Judge Sullivan granted the motion to dismiss on standing grounds, after rejecting defendants’ preemption arguments. By granting the motion, Judge Sullivan dismissed nearly 50 cases in the Tribune MDL.The fund was a defendant in at least one of the dismissed cases.The motion had no effect on the FitzSimons case, which had been stayed. On September 30, 2013, plaintiffs appealed the motion to dismiss decision to the U.S. Court of Appeals for the Second Circuit. On October 28, 2013, certain defendants cross-appealed from Judge Sullivan’s decision, seeking review of the arguments that Judge Sullivan rejected in his decision. Briefing on the appeal and cross appeal was completed in April 2014. Oral argument before the Second Circuit took place on November 5, 2014. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) On November 11, 2013, Judge Sullivan entered Master Case Order No. 4 in the Tribune MDL. Master Case Order No. 4 addressed numerous procedural and administrative tasks for the cases that remain in the Tribune MDL, including the FitzSimons case. Pursuant to Master Case Order No. 4, the parties – through their executive committees and liaison counsel – attempted to negotiate a protocol for motions to dismiss and other procedural issues, and submitted rival proposals to the Court. On April 24, 2014 the Court entered an order setting a schedule for the first motions to dismiss in the FitzSimons case. Pursuant to that schedule, a “global” motion to dismiss the fraudulent transfer claim asserted against the Shareholder Defendants, which applies equally to all Shareholder Defendants including the fund, was filed on May 23, 2014. Plaintiffs’ response brief was filed on June 23, 2014, and the reply brief was filed on July 3, 2014. No date for oral argument has been scheduled. The Court also preserved Shareholder Defendants’ rights to file nineteen motions to dismiss enumerated in their proposal and motions pursuant to Rules 12(b)(2)-(5) of the Federal Rules of Civil Procedure. If these various motions are necessary after the Court decides the global motion to dismiss, the Court will set further guidelines and briefing schedules. At this stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcomes of the pending litigations. Consequently, at this time, management is unable to estimate the possible loss that may result. 40 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on February 25-26, 2015, the Board considered the renewal of the fund’s Investment Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures.The The Fund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was slightly above the Performance Group and Performance Universe medians for all periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was at the Expense Group median, the fund’s actual management fee was at the Expense Group median and above the Expense Universe median and the fund’s total expenses were below the Expense Group and Expense Universe medians. 42 Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 44 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. The Fund 45 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Bond Market Index Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 75 TBA Sale Commitments 76 Statement of Assets and Liabilities 77 Statement of Operations 78 Statement of Changes in Net Assets 80 Financial Highlights 82 Notes to Financial Statements 92 Information About the Renewal of the Fund’s Investment Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Bond Market Index Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Bond Market Index Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. bonds gained a modest degree of value over the reporting period despite a sustained domestic economic recovery. Developments in overseas marketsincluding plummeting oil prices and ongoing economic concerns in Europe, Japan, and Chinasparked a flight to quality among global investors, who turned away from foreign sovereign bonds in favor of U.S.Treasury securities. In addition, aggressively accommodative monetary policies in Europe and Japan made yields of U.S.Treasury securities relatively attractive. Consequently, intensifying demand put downward pressure on U.S. bond yields over much of the reporting period.This trend reversed in early 2015 when investors began to anticipate higher short-term interest rates in the United States, but long-term bond yields soon moderated amid reports of weaker-than-expected U.S. GDP growth for the first quarter of the year. We remain optimistic regarding the long-term outlook for the U.S. economy as labor markets continue to strengthen, oil prices stabilize, and foreign currency exchange rates become less volatile. We believe U.S. monetary policy is likely to become less accommodative under these conditions, suggesting that selectivity may become a more important determinant of success in fixed-income markets. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through April 30, 2015, as provided by Nancy G. Rogers, Portfolio Manager Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Bond Market Index Fund’s Investor shares produced a total return of 1.88%, and its BASIC shares produced a total return of 2.01%. 1 In comparison, the Barclays U.S. Aggregate Bond Index (the “Index”) achieved a total return of 2.06% for the same period. 2 Fixed-income securities generally gained value after global investors flocked to U.S. Treasury securities when several major central banks implemented more aggressively accommodative monetary policies.The difference in returns between the fund and the Index was primarily the result of transaction costs and other operating expenses that are not reflected in the Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the Index.To pursue this goal, the fund normally invests at least 80% of its assets in bonds that are included in the Index (or other instruments with similar characteristics). To maintain liquidity, the fund may invest up to 20% of its assets in various short-term, fixed-income securities and money market instruments. While the fund seeks to mirror the returns of the Index, it does not hold the same number of bonds. Instead, the fund holds approximately 1800 securities as compared to approximately 9400 securities in the Index.The fund’s average duration—a measure of sensitivity to changing interest rates—generally remains neutral to the Index. As of April 30, 2015, the average duration of the fund was approximately 5.4 years. U.S. Economy Produced Mixed Results In the wake of particularly strong economic growth during the second and third quarters of 2014, the Federal Reserve Board (the “Fed”) ended its massive quantitative easing program at the end of October. Economic activity moderated somewhat during the final months of the year, but a falling unemployment rate, robust job gains, and improved consumer and business confidence continued to support the ongoing economic recovery. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In early 2015, additional releases of strong employment data convinced many analysts that the Fed might tighten monetary policy further by raising short-term interest rates during the first half of the year. This forecast briefly sent long-term bond yields sharply higher, but subdued inflation and weaker-than-expected data in other areas of the economy soon dashed expectations of imminent rate hikes. In fact, U.S. GDP for the first quarter of 2015 was dampened by a West Coast port strike and a stronger U.S. dollar relative to most other major currencies, which undermined export activity. Severe winter weather throughout most of the country also weighed on economic activity, but the Fed commented that it regarded the weather-related slowdown as temporary. Indeed, key economic indicators bounced back in April, and long-term bond yields began to rise. Long-Term U.S. Treasuries Led the Market Rally In addition to the impact of U.S. economic trends, bond prices generally climbed during the reporting period when plummeting oil prices stoked deflation fears in overseas markets and several foreign central banks implemented new monetary policies designed to stimulate greater growth in a persistently sluggish global economy. The European Central Bank announced a larger-than-expected quantitative easing program in January 2015, Japan unexpectedly ramped up its bond buying program, and China twice cut short-term interest rates. These measures drove foreign sovereign bond yields sharply lower over the first half of the reporting period. In response, global fixed-income investors flocked to higher yielding U.S.Treasury securities, sending prices of longer-maturity Treasuries higher. Meanwhile, short-term bond yields remained anchored near zero percent by an unchanged federal funds rate, and yield differences narrowed along the market’s maturity range. To a lesser degree, mortgage-backed securities issued by U.S. government agencies also fared well.Although the Fed ended its massive monthly purchases of mortgage-backed securities as part of its quantitative easing program, it continued to reinvest interest payments in the mortgage market, and prepayment rates remained manageable, helping to support bond prices. Corporate-backed bonds produced positive nominal returns supported by healthy balance sheets, improved credit fundamentals, and robust investor demand, but they generally lagged long-term U.S. government 4 securities.Within the corporate bond market, securities issued by energy and materials companies were hurt by falling commodity prices, while those backed by financial institutions fared relatively well as stock and bond markets rallied. Replicating the Index’s Composition As an index fund, we attempt to match closely the returns of the Index by approximating its composition.As of April 30, 2015, approximately 28% of the fund’s assets was invested in mortgage-backed securities, 2% in commercial mortgage-backed securities, 30% in corporate bonds and asset-backed securities, and 39% in U.S. Treasury and Agency securities. Moreover, all of the fund’s corporate securities were rated at least BBB- or better, and the fund has maintained an overall credit quality and duration posture that is closely aligned with that of the Index. May 15, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Indexing does not attempt to manage market volatility, use defensive strategies, or reduce the effects of any long-term periods of poor index performance.The correlation between fund and index performance may be affected by the fund’s expenses and use of sampling techniques, changes in securities markets, changes in the composition of the index, and the timing of purchases and redemptions of fund shares. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.—Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Bond Market Index Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Investor Shares BASIC Shares Expenses paid per $1,000 † $ 2.00 $ .75 Ending value (after expenses) $ 1,018.80 $ 1,020.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Investor Shares BASIC Shares Expenses paid per $1,000 † $2.01 $.75 Ending value (after expenses) $1,022.81 $1,024.05 † Expenses are equal to the fund’s annualized expense ratio of .40% for Investor shares and .15% for BASIC shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes—100.0% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Auto Receivables—.3% AmeriCredit Automobile Receivables Trust, Ser. 2013-5, Cl. A3 0.90 9/10/18 1,000,000 1,000,819 AmeriCredit Automobile Receivables Trust, Ser. 2014-2, Cl. A3 0.94 2/8/19 1,170,000 1,167,069 AmeriCredit Automobile Receivables Trust, Ser. 2014-4, Cl. A3 1.27 7/8/19 1,000,000 1,002,359 Carmax Auto Owner Trust, Ser. 2013-2, Cl. A4 0.84 11/15/18 650,000 647,795 Fifth Third Auto Trust, Ser. 2014-3, Cl. A4 1.47 5/17/21 800,000 802,082 Ford Credit Auto Owner Trust, Ser. 2012-B, Cl. A4 1.00 9/15/17 400,000 400,924 Santander Drive Auto Receivables Trust, Ser. 2014-3, Cl. A3 0.81 7/16/18 1,370,000 1,369,338 World Omni Auto Receivables Trust, Ser. 2013-B, Cl. A3 0.83 8/15/18 1,000,000 1,000,557 Asset-Backed Ctfs./Credit Cards—.3% American Express Credit Account Master Trust, Ser. 2014-3, Cl. A 1.49 4/15/20 1,050,000 1,058,333 Capital One Multi-Asset Execution Trust, Ser. 2007-A7, Cl. A7 5.75 7/15/20 565,000 624,854 Chase Issuance Trust, Ser. 2013-A8, Cl. A8 1.01 10/15/18 1,000,000 1,003,096 Citibank Credit Card Issuance Trust, Ser. 2013-A3, Cl. A3 1.11 7/23/18 1,000,000 1,005,107 Citibank Credit Card Issuance Trust, Ser. 2004-A8, Cl. A8 1.73 4/9/20 1,500,000 1,516,377 Citibank Credit Card Issuance Trust, Ser. 2007-A8, Cl. A8 5.65 9/20/19 1,500,000 1,657,039 Commercial Mortgage Pass-Through Ctfs.—1.7% Banc of America Commercial Mortgage Trust, Ser. 2007-1, Cl. A4 5.45 1/15/49 930,593 987,407 Banc of America Commercial Mortgage Trust, Ser. 2007-4, Cl. A4 5.74 2/10/51 213,383 a 230,868 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR9, Cl. A4A 4.87 9/11/42 165,736 166,183 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PW14, Cl. A4 5.20 12/11/38 1,000,000 1,048,756 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PW10, Cl. A4 5.41 12/11/40 141,905 a 143,695 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PW12, Cl. A4 5.70 9/11/38 810,185 a 840,013 Citigroup Commercial Mortgage Trust, Ser. 2014-GC19, Cl. A2 2.79 3/10/47 1,250,000 1,295,319 Citigroup Commercial Mortgage Trust, Ser. 2014-GC23, Cl. A4 3.62 7/10/47 1,000,000 1,064,269 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Cl. A3 5.96 3/15/49 194,820 a 200,871 Citigroup Commercial Mortgage Trust, Ser. 2008-C7, Cl. A4 6.14 12/10/49 1,012,467 a 1,104,539 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Cl. A4 5.48 1/15/46 81,669 a 82,962 COBALT CMBS Commercial Mortgage Trust, Ser. 2007-C3, Cl. A4 5.96 5/15/46 879,521 a 945,235 Commercial Mortgage Trust, Ser. 2014-LC15, Cl. A2 2.84 4/10/47 2,000,000 2,074,044 Commercial Mortgage Trust, Ser. 2012-CR4, Cl. A3 2.85 10/15/45 1,000,000 1,023,306 Commercial Mortgage Trust, Ser. 2015-LC19, Cl. A4 3.18 2/10/48 2,025,000 2,083,785 Commercial Mortgage Trust, Ser. 2014-CR16, Cl. A4 4.05 4/10/47 1,200,000 1,316,396 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. B 5.16 10/10/46 750,000 a 855,222 GS Mortgage Securities Trust, Ser. 2014-GC18, Cl. A3 3.80 1/10/47 500,000 538,545 GS Mortgage Securities Trust, Ser. 2007-GG10, Cl. A4 5.79 8/10/45 898,486 a 967,911 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) J.P. Morgan Chase Commercial Mortgage Securities Corp., Ser. 2012-LC9, Cl. A5 2.84 12/15/47 1,000,000 1,018,823 J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 67,032 a 67,155 J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. A3 5.42 1/15/49 59,597 63,071 J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB18, Cl. A4 5.44 6/12/47 334,660 354,449 J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB14, Cl. A4 5.48 12/12/44 281,302 a 286,495 J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB20, Cl. A4 5.79 2/12/51 998,514 a 1,076,142 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C24, Cl. A5 3.64 11/15/47 1,725,000 1,837,382 JPMBB Commercial Mortgage Securities Trust, Ser. 2013-C15, Cl. A5 4.13 11/15/45 500,000 552,616 LB-UBS Commercial Mortgage Trust, Ser. 2007-C2, Cl. A3 5.43 2/15/40 979,061 1,035,118 Merrill Lynch Mortgage Trust, Ser. 2006-C2, Cl. A4 5.74 8/12/43 875,027 a 913,401 Merrill Lynch Mortgage Trust, Ser. 2007-C1, Cl. A4 6.03 6/12/50 1,000,000 a 1,069,448 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-7, Cl. A4 5.81 6/12/50 1,186,013 a 1,275,543 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 5.87 6/12/46 38,029 a 39,282 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C9, Cl. A1 0.83 5/15/46 678,103 677,089 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C10, Cl. A1 1.39 7/15/46 55,438 55,761 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. A4 3.13 12/15/48 1,000,000 1,037,810 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2015-C20, Cl. A4 3.25 2/15/48 1,175,000 1,209,579 Morgan Stanley Capital I Trust, Ser. 2007-T25, Cl. A3 5.51 11/12/49 972,766 a 1,030,323 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. A4 5.69 4/15/49 1,300,000 a 1,387,857 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 500,000 527,989 UBS-Barclays Commercial Mortgage Trust, Ser. 2012-C4, Cl. A5 2.85 12/10/45 500,000 509,645 UBS-Barclays Commercial Mortgage Trust, Ser. 2012-C3, Cl. A4 3.09 8/10/49 500,000 518,468 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C6, Cl. A4 3.24 4/10/46 1,412,000 1,469,507 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C27, Cl. A3 5.77 7/15/45 2,886,256 a 2,989,159 WF-RBS Commercial Mortgage Trust, Ser. 2012-C7, Cl. A1 2.30 6/15/45 1,011,295 1,022,990 WF-RBS Commercial Mortgage Trust, Ser. 2013-C14, Cl. ASB 2.98 6/15/46 1,500,000 1,559,169 WF-RBS Commercial Mortgage Trust, Ser. 2014-C20, Cl. A2 3.04 5/15/47 1,000,000 1,045,603 Consumer Discretionary—2.6% 21st Century Fox America, Gtd. Notes 3.70 9/15/24 750,000 789,083 21st Century Fox America, Gtd. Notes 6.20 12/15/34 250,000 311,892 21st Century Fox America, Gtd. Notes 6.65 11/15/37 360,000 470,361 21st Century Fox America, Gtd. Debs. 7.75 12/1/45 100,000 145,851 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary (continued) 21st Century Fox America, Gtd. Debs. 8.25 8/10/18 150,000 179,780 Alibaba Group Holding, Gtd. Notes 3.60 11/28/24 750,000 b 748,131 Amazon.com, Sr. Unscd. Notes 2.60 12/5/19 1,000,000 1,020,598 Autonation, Gtd. Notes 6.75 4/15/18 300,000 337,164 Autozone, Sr. Unscd. Notes 1.30 1/13/17 1,000,000 1,003,617 Bed Bath & Beyond, Sr. Unscd. Notes 3.75 8/1/24 1,000,000 1,033,029 BorgWarner, Sr. Unscd. Notes 3.38 3/15/25 1,000,000 1,017,630 Carnival, Gtd. Notes 3.95 10/15/20 300,000 319,293 CBS, Gtd. Notes 3.50 1/15/25 500,000 501,172 CBS, Gtd. Notes 4.90 8/15/44 950,000 968,301 CBS, Gtd. Notes 5.50 5/15/33 250,000 275,397 CBS, Gtd. Debs. 7.88 7/30/30 300,000 412,950 CDK Global, Sr. Unscd. Notes 3.30 10/15/19 1,000,000 b 1,001,314 Colgate-Palmolive, Sr. Unscd. Notes 2.45 11/15/21 1,500,000 1,533,001 Comcast, Gtd. Notes 2.85 1/15/23 300,000 303,083 Comcast, Gtd. Notes 4.25 1/15/33 500,000 519,870 Comcast, Gtd. Bonds 4.75 3/1/44 500,000 549,179 Comcast, Gtd. Notes 5.70 7/1/19 1,000,000 1,152,519 Comcast, Gtd. Notes 6.45 3/15/37 1,150,000 1,517,540 Comcast, Gtd. Bonds 6.50 1/15/17 1,000,000 1,094,067 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary (continued) Comcast Cable Communications Holdings, Gtd. Notes 9.46 11/15/22 304,000 439,277 Costco Wholesale, Sr. Unscd. Notes 2.25 2/15/22 500,000 495,772 Costco Wholesale, Sr. Unscd. Notes 5.50 3/15/17 500,000 543,583 CVS Health, Sr. Unscd. Notes 2.25 8/12/19 1,000,000 1,014,512 CVS Health, Sr. Unscd. Notes 5.75 6/1/17 30,000 32,858 CVS Health, Sr. Unscd. Notes 6.13 9/15/39 1,000,000 1,298,007 Daimler Finance North America, Gtd. Notes 8.50 1/18/31 200,000 310,199 DirecTV Holdings/Financing, Gtd. Notes 6.00 8/15/40 800,000 895,523 Discovery Communications, Gtd. Notes 6.35 6/1/40 700,000 838,058 Dollar General, Sr. Unscd. Notes 1.88 4/15/18 1,000,000 994,205 Ford Motor, Sr. Unscd. Notes 4.75 1/15/43 1,000,000 1,048,952 Grupo Televisa, Sr. Unscd. Notes 5.00 5/13/45 750,000 767,845 Hasbro, Sr. Unscd. Notes 3.15 5/15/21 750,000 765,427 Home Depot, Sr. Unscd. Notes 4.88 2/15/44 500,000 580,135 Home Depot, Sr. Unscd. Notes 5.40 9/15/40 437,000 532,662 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 650,000 838,455 Interpublic Group, Sr. Unscd. Notes 4.20 4/15/24 500,000 526,638 Kohl’s, Sr. Unscd. Notes 4.75 12/15/23 500,000 544,558 Kroger, Sr. Unscd. Notes 3.30 1/15/21 300,000 310,711 Lowe’s Cos., Sr. Unscd. Notes 3.13 9/15/24 1,500,000 1,537,644 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary (continued) Lowe’s Cos., Sr. Unscd. Notes 3.88 9/15/23 500,000 544,027 Macy’s Retail Holdings, Gtd. Notes 5.90 12/1/16 500,000 537,277 Marriott International, Sr. Unscd. Notes, Ser. N 3.13 10/15/21 1,000,000 1,025,125 Mattel, Sr. Unscd. Notes 2.35 5/6/19 500,000 499,190 McDonald’s, Sr. Unscd. Notes 5.35 3/1/18 1,050,000 1,168,258 NBCUniversal Media, Gtd. Notes 5.15 4/30/20 1,500,000 1,716,444 Newell Rubbermaid, Sr. Unscd. Notes 2.88 12/1/19 500,000 510,742 Nike, Sr. Unscd. Notes 2.25 5/1/23 300,000 296,297 Nike, Sr. Unscd. Notes 3.63 5/1/43 300,000 295,804 Nordstrom, Sr. Unscd. Bonds 4.75 5/1/20 500,000 561,497 Omnicom Group, Gtd. Notes 3.63 5/1/22 500,000 524,532 Philip Morris International, Sr. Unscd. Notes 2.50 8/22/22 1,100,000 1,089,756 Procter & Gamble, Sr. Unscd. Notes 5.55 3/5/37 300,000 388,417 QVC, Sr. Scd. Notes 5.45 8/15/34 500,000 483,986 Signet UK Finance, Gtd. Notes 4.70 6/15/24 500,000 520,562 Stanley Black & Decker, Gtd. Notes 3.40 12/1/21 400,000 420,295 Staples, Sr. Unscd. Notes 4.38 1/12/23 250,000 250,377 Starbucks, Sr. Unscd. Bonds 6.25 8/15/17 750,000 837,032 Sysco, Gtd. Notes 2.35 10/2/19 1,250,000 1,274,154 Target, Sr. Unscd. Notes 2.30 6/26/19 1,000,000 1,021,159 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary (continued) Target, Sr. Unscd. Notes 5.38 5/1/17 400,000 435,430 Target, Sr. Unscd. Notes 7.00 1/15/38 228,000 323,950 Thomson Reuters, Sr. Unscd. Notes 3.95 9/30/21 300,000 321,586 Thomson Reuters, Gtd. Notes 6.50 7/15/18 800,000 912,205 Time Warner, Sr. Unscd. Notes 4.75 3/29/21 1,500,000 1,672,038 Time Warner, Gtd. Notes 7.63 4/15/31 1,100,000 1,508,697 Time Warner Cable, Gtd. Debs. 4.50 9/15/42 500,000 426,796 Time Warner Cable, Gtd. Notes 6.55 5/1/37 350,000 363,493 Time Warner Cable, Gtd. Debs. 7.30 7/1/38 495,000 549,923 Time Warner Cable, Gtd. Notes 8.25 4/1/19 1,000,000 1,169,244 Time Warner Cos., Gtd. Debs. 6.95 1/15/28 325,000 417,583 Toyota Motor Credit, Sr. Unscd. Notes 2.15 3/12/20 500,000 505,121 Viacom, Sr. Unscd. Notes 2.75 12/15/19 655,000 665,125 Viacom, Sr. Unscd. Notes 4.38 3/15/43 1,250,000 1,116,653 Viacom, Sr. Unscd. Notes 6.88 4/30/36 235,000 280,340 Walgreens Boots Alliance, Sr. Unscd. Notes 1.75 11/17/17 300,000 302,656 Walgreens Boots Alliance, Sr. Unscd. Notes 3.30 11/18/21 400,000 409,305 Walgreens Boots Alliance, Sr. Unscd. Notes 4.50 11/18/34 400,000 412,920 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 1,600,000 1,741,354 Wal-Mart Stores, Sr. Unscd. Bonds 4.30 4/22/44 1,000,000 1,079,987 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary (continued) Wal-Mart Stores, Sr. Unscd. Notes 5.25 9/1/35 600,000 728,545 Wal-Mart Stores, Sr. Unscd. Notes 6.50 8/15/37 635,000 870,978 Walt Disney, Sr. Unscd. Notes 3.75 6/1/21 500,000 546,270 Walt Disney, Sr. Unscd. Notes, Ser. B 7.00 3/1/32 150,000 213,671 WPP Finance 2010, Gtd. Notes 3.75 9/19/24 750,000 779,093 Wyndham Worldwide, Sr. Unscd. Notes 2.50 3/1/18 500,000 502,984 Wyndham Worldwide, Sr. Unscd. Notes 3.90 3/1/23 500,000 498,115 Xerox, Sr. Unscd. Notes 3.80 5/15/24 500,000 496,001 Xerox, Sr. Unscd. Notes 6.75 2/1/17 750,000 817,814 Yale University, Sr. Unscd. Notes 2.09 4/15/19 300,000 305,648 Yum! Brands, Sr. Unscd. Notes 3.88 11/1/20 250,000 264,923 Yum! Brands, Sr. Unscd. Notes 6.88 11/15/37 168,000 214,971 Consumer Staples—1.1% Altria Group, Gtd. Notes 2.85 8/9/22 500,000 498,333 Altria Group, Gtd. Notes 4.00 1/31/24 230,000 243,722 Altria Group, Gtd. Notes 4.25 8/9/42 1,000,000 975,375 Anheuser-Busch Cos., Gtd. Notes 5.50 1/15/18 145,000 161,076 Anheuser-Busch Inbev Finance, Gtd. Notes 1.13 1/27/17 1,000,000 1,006,629 Anheuser-Busch Inbev Finance, Gtd. Notes 2.63 1/17/23 500,000 492,061 Anheuser-Busch Inbev Finance, Gtd. Notes 3.70 2/1/24 1,000,000 1,054,935 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples (continued) Anheuser-Busch Inbev Finance, Gtd. Notes 4.00 1/17/43 700,000 698,140 Anheuser-Busch Inbev Worldwide Gtd. Notes 5.38 1/15/20 1,000,000 1,146,725 Archer-Daniels-Midland, Sr. Unscd. Notes 5.45 3/15/18 130,000 145,068 Campbell Soup, Sr. Unscd. Notes 3.30 3/19/25 750,000 756,736 Clorox, Sr. Unscd. Notes 3.80 11/15/21 200,000 215,473 Coca-Cola, Sr. Unscd. Notes 3.30 9/1/21 2,000,000 2,131,868 Coca-Cola Femsa, Gtd. Bonds 2.38 11/26/18 400,000 408,888 ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 500,000 500,011 ConAgra Foods, Sr. Unscd. Notes 3.20 1/25/23 210,000 206,309 ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 198,000 194,482 ConAgra Foods, Sr. Unscd. Notes 7.00 10/1/28 350,000 436,503 Diageo Capital, Gtd. Notes 5.75 10/23/17 720,000 798,771 Diageo Investment, Gtd. Notes 4.25 5/11/42 500,000 521,313 Dr. Pepper Snapple Group, Gtd. Notes 6.82 5/1/18 200,000 229,884 General Mills, Sr. Unscd. Notes 5.70 2/15/17 1,300,000 1,404,463 JM Smucker, Gtd. Notes 1.75 3/15/18 400,000 b 401,795 JM Smucker, Gtd. Notes 2.50 3/15/20 500,000 b 503,933 Kellogg, Sr. Unscd. Notes 4.15 11/15/19 400,000 432,762 Kellogg, Sr. Unscd. Debs., Ser. B 7.45 4/1/31 340,000 456,743 Kimberly-Clark, Sr. Unscd. Notes 3.70 6/1/43 500,000 489,231 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples (continued) Kraft Foods Group, Sr. Unscd. Notes 2.25 6/5/17 490,000 498,743 Kraft Foods Group, Sr. Unscd. Notes 3.50 6/6/22 490,000 501,720 Kraft Foods Group, Sr. Unscd. Notes 5.00 6/4/42 400,000 429,103 Kroger, Gtd. Notes 7.50 4/1/31 800,000 1,081,440 Mondelez International, Sr. Unscd. Notes 4.00 2/1/24 1,000,000 1,072,827 Mondelez International, Sr. Unscd. Notes 6.50 2/9/40 253,000 339,370 Pepsi Bottling Group, Gtd. Notes, Ser. B 7.00 3/1/29 800,000 1,126,268 PepsiCo, Sr. Unscd. Notes 4.88 11/1/40 500,000 565,996 PepsiCo, Sr. Unscd. Notes 7.90 11/1/18 1,000,000 1,205,050 Philip Morris International, Sr. Unscd. Notes 4.50 3/20/42 650,000 680,595 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 760,000 856,022 Reynolds American, Gtd. Notes 4.85 9/15/23 650,000 715,540 Sysco, Gtd. Notes 5.38 9/21/35 350,000 410,919 Tyson Foods, Gtd. Bonds 5.15 8/15/44 500,000 560,774 Energy—2.7% Anadarko Petroleum, Sr. Unscd. Notes 3.45 7/15/24 1,000,000 1,016,899 Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 350,000 372,308 Anadarko Petroleum, Sr. Unscd. Notes 6.45 9/15/36 150,000 185,935 Apache, Sr. Unscd. Notes 4.75 4/15/43 1,000,000 1,023,901 Apache, Sr. Unscd. Notes 6.00 1/15/37 380,000 445,238 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Energy (continued) BP Capital Markets, Gtd. Notes 1.85 5/5/17 1,250,000 1,269,069 BP Capital Markets, Gtd. Notes 2.50 11/6/22 800,000 782,221 BP Capital Markets, Gtd. Notes 3.25 5/6/22 1,200,000 1,241,796 Buckeye Partners, Sr. Unscd. Notes 2.65 11/15/18 250,000 249,926 Cameron International, Sr. Unscd. Notes 1.40 6/15/17 500,000 496,047 Cameron International, Sr. Unscd. Notes 5.13 12/15/43 175,000 172,901 Canadian Natural Resources, Sr. Unscd. Notes 3.90 2/1/25 500,000 507,099 Canadian Natural Resources, Sr. Unscd. Notes 6.25 3/15/38 430,000 515,224 Cenovus Energy, Sr. Unscd. Notes 3.80 9/15/23 1,000,000 1,005,495 Chevron, Sr. Unscd. Notes 0.89 6/24/16 500,000 502,041 Chevron, Sr. Unscd. Notes 1.72 6/24/18 1,000,000 1,013,109 Chevron, Sr. Unscd. Notes 3.19 6/24/23 400,000 414,274 CNOOC Finance 2013, Gtd. Notes 1.13 5/9/16 500,000 499,575 CNOOC Finance 2013, Gtd. Notes 3.00 5/9/23 500,000 485,020 ConocoPhillips, Gtd. Notes 2.40 12/15/22 1,000,000 985,518 ConocoPhillips, Gtd. Notes 4.15 11/15/34 750,000 780,589 ConocoPhillips, Gtd. Notes 6.50 2/1/39 1,000,000 1,325,063 ConocoPhillips Holding, Sr. Unscd. Notes 6.95 4/15/29 125,000 168,437 Continental Resources, Gtd. Notes 3.80 6/1/24 500,000 481,339 Continental Resources, Gtd. Notes 4.50 4/15/23 500,000 504,191 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Energy (continued) Devon Energy, Sr. Unscd. Notes 5.60 7/15/41 650,000 753,208 Devon Financing, Gtd. Notes 7.88 9/30/31 275,000 375,753 Enable Midstream Partners, Gtd. Notes 5.00 5/15/44 500,000 b 454,828 Enbridge Energy Partners, Sr. Unscd. Notes 5.50 9/15/40 720,000 743,412 Encana, Sr. Unscd. Bonds 7.20 11/1/31 625,000 738,031 Energy Transfer Partners, Sr. Unscd. Notes 3.60 2/1/23 1,000,000 994,644 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 500,000 535,800 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 500,000 490,855 Enterprise Products Operating, Gtd. Notes 3.35 3/15/23 600,000 604,789 Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 750,000 738,694 Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 1,000,000 1,112,327 EOG Resources, Sr. Unscd. Notes 3.90 4/1/35 750,000 757,033 Halliburton, Sr. Unscd. Bonds 6.15 9/15/19 1,200,000 1,401,614 Hess, Sr. Unscd. Bonds 7.88 10/1/29 175,000 229,390 Hess, Sr. Unscd. Bonds 8.13 2/15/19 1,200,000 1,437,130 Kerr-McGee, Gtd. Notes 6.95 7/1/24 600,000 753,375 Kinder Morgan, Gtd. Notes 5.30 12/1/34 1,000,000 995,651 Kinder Morgan Energy Partners, Gtd. Notes 3.50 9/1/23 500,000 485,507 Kinder Morgan Energy Partners, Gtd. Notes 4.15 3/1/22 1,000,000 1,025,301 Kinder Morgan Energy Partners, Gtd. Notes 5.00 3/1/43 300,000 281,134 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Energy (continued) Kinder Morgan Energy Partners, Gtd. Notes 7.40 3/15/31 350,000 408,099 Marathon Oil, Sr. Unscd. Notes 5.90 3/15/18 500,000 554,796 Marathon Oil, Sr. Unscd. Notes 6.60 10/1/37 550,000 670,667 Marathon Petroleum, Sr. Unscd. Notes 4.75 9/15/44 500,000 502,268 Nabors Industries, Gtd. Notes 2.35 9/15/16 450,000 451,478 Nexen Energy, Gtd. Notes 5.88 3/10/35 125,000 144,241 Noble Energy, Sr. Unscd. Notes 3.90 11/15/24 1,000,000 1,025,822 Noble Energy, Sr. Unscd. Notes 4.15 12/15/21 539,000 573,322 Noble Holding International, Gtd. Notes 3.95 3/15/22 1,000,000 915,524 Occidental Petroleum, Sr. Unscd. Notes, Ser. 1 4.10 2/1/21 1,700,000 1,864,290 ONEOK Partners, Gtd. Notes 5.00 9/15/23 500,000 527,751 ONEOK Partners, Gtd. Notes 6.15 10/1/16 545,000 577,724 ONEOK Partners, Gtd. Notes 6.85 10/15/37 60,000 66,355 Petrobras Global Finance, Gtd. Notes 2.00 5/20/16 550,000 540,375 Petrobras Global Finance, Gtd. Notes 3.00 1/15/19 500,000 468,250 Petrobras Global Finance, Gtd. Notes 5.38 1/27/21 2,500,000 2,412,000 Petrobras Global Finance, Gtd. Notes 5.63 5/20/43 500,000 415,500 Petrobras Global Finance, Gtd. Notes 5.88 3/1/18 625,000 640,563 Petrobras Global Finance, Gtd. Notes 7.25 3/17/44 500,000 493,625 Phillips 66, Gtd. Notes 2.95 5/1/17 590,000 610,314 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Energy (continued) Phillips 66, Gtd. Notes 4.88 11/15/44 202,000 212,998 Pioneer Natural Resources, Sr. Unscd. Notes 3.95 7/15/22 1,000,000 1,037,571 Plains All American Pipeline, Sr. Unscd. Notes 3.85 10/15/23 750,000 769,872 Plains All American Pipeline, Sr. Unscd. Notes 6.13 1/15/17 525,000 565,132 Pride International, Gtd. Notes 6.88 8/15/20 1,000,000 1,147,391 Shell International Finance, Gtd. Notes 4.30 9/22/19 1,600,000 1,771,467 Shell International Finance, Gtd. Notes 6.38 12/15/38 500,000 681,661 Southwestern Energy, Sr. Unscd. Notes 4.95 1/23/25 500,000 520,275 Spectra Energy Capital, Gtd. Notes 8.00 10/1/19 225,000 271,945 Spectra Energy Partners, Sr. Unscd. Notes 5.95 9/25/43 400,000 480,731 Statoil, Gtd. Notes 2.65 1/15/24 1,000,000 984,607 Statoil, Gtd. Notes 5.25 4/15/19 1,600,000 1,812,349 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 950,000 1,217,049 Sunoco Logistics Partners Operations, Gtd. Notes 3.45 1/15/23 200,000 196,265 Sunoco Logistics Partners Operations, Gtd. Notes 4.95 1/15/43 200,000 192,245 Talisman Energy, Sr. Unscd. Notes 6.25 2/1/38 200,000 212,165 Tennessee Gas Pipeline, Gtd. Debs. 7.00 10/15/28 390,000 472,061 Tennessee Gas Pipeline, Gtd. Debs. 7.63 4/1/37 70,000 86,371 Total Capital, Gtd. Notes 2.13 8/10/18 1,500,000 1,535,109 Total Capital, Gtd. Notes 4.45 6/24/20 1,400,000 1,561,791 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Energy (continued) Total Capital International, Gtd. Notes 2.75 6/19/21 500,000 511,379 Total Capital International, Gtd. Notes 3.75 4/10/24 340,000 361,464 TransCanada Pipelines, Sr. Unscd. Notes 3.75 10/16/23 500,000 523,712 TransCanada Pipelines, Sr. Unscd. Notes 5.85 3/15/36 200,000 235,803 TransCanada Pipelines, Sr. Unscd. Notes 6.20 10/15/37 75,000 92,704 TransCanada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 660,000 935,778 Valero Energy, Gtd. Notes 6.63 6/15/37 615,000 755,731 Valero Energy, Gtd. Notes 7.50 4/15/32 170,000 217,140 Weatherford International, Gtd. Notes 6.75 9/15/40 1,000,000 943,821 Williams Companies, Sr. Unscd. Notes 4.55 6/24/24 500,000 492,418 Williams Partners, Sr. Unscd. Notes 4.00 9/15/25 100,000 98,817 Williams Partners, Sr. Unscd. Notes 4.13 11/15/20 1,000,000 1,055,678 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 800,000 882,130 XTO Energy, Gtd. Notes 6.75 8/1/37 625,000 930,023 Financial—8.2% Abbey National Treasury Service, Gtd. Notes 2.38 3/16/20 750,000 755,748 Abbey National Treasury Service, Gtd. Notes 3.05 8/23/18 800,000 833,882 Ace INA Holdings, Gtd. Notes 3.35 5/15/24 250,000 260,072 AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/20 250,000 264,957 Affiliated Managers Group, Sr. Unscd. Notes 3.50 8/1/25 500,000 495,277 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Aflac, Sr. Unscd. Notes 3.63 6/15/23 600,000 634,304 Air Lease, Sr. Unscd. Notes 2.13 1/15/18 500,000 498,750 Air Lease, Sr. Unscd. Notes 3.38 1/15/19 350,000 361,375 Air Lease, Sr. Unscd. Notes 3.75 2/1/22 100,000 101,333 Alexandria Real Estate Equities, Gtd. Notes 2.75 1/15/20 1,000,000 1,001,210 Allstate, Sub. Notes 5.75 8/15/53 300,000 a 327,562 American Express, Sr. Unscd. Notes 1.55 5/22/18 1,750,000 1,750,061 American Express, Sub. Notes 3.63 12/5/24 1,000,000 1,014,806 American Express, Sr. Unscd. Notes 6.15 8/28/17 700,000 775,884 American Express, Sr. Unscd. Notes 7.00 3/19/18 500,000 574,897 American Express Credit, Sr. Unscd. Notes 1.55 9/22/17 500,000 502,766 American Express Credit, Sr. Unscd. Notes 2.25 8/15/19 750,000 759,871 American Honda Finance, Sr. Unscd. Notes, Ser. A 2.15 3/13/20 750,000 755,601 American International Group, Sr. Unscd. Notes 4.88 6/1/22 1,400,000 1,580,314 American International Group, Sr. Unscd. Notes 5.60 10/18/16 600,000 639,975 American International Group, Sr. Unscd. Notes 5.85 1/16/18 1,000,000 1,114,858 American International Group, Sr. Unscd. Notes 6.25 5/1/36 750,000 967,308 American Tower, Sr. Unscd. Notes 3.40 2/15/19 580,000 601,502 Aon, Gtd. Notes 4.60 6/14/44 1,000,000 1,055,165 Australia & New Zealand Banking Group of New York, Sr. Unscd. Bonds 1.25 6/13/17 1,000,000 1,003,672 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) AvalonBay Communities, Sr. Unscd. Notes 4.20 12/15/23 750,000 809,449 AXA, Sub. Bonds 8.60 12/15/30 165,000 231,327 Bank of America, Sr. Unscd. Notes 1.13 11/14/16 250,000 250,725 Bank of America, Sr. Unscd. Notes 1.25 2/14/17 1,500,000 1,504,648 Bank of America, Sr. Unscd. Notes, Ser. L 1.35 11/21/16 250,000 250,656 Bank of America, Sr. Unscd. Notes, Ser. L 2.25 4/21/20 240,000 238,406 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 400,000 406,529 Bank of America, Sr. Unscd. Notes 3.30 1/11/23 1,000,000 1,003,964 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 900,000 888,251 Bank of America, Sr. Unscd. Notes 4.13 1/22/24 1,000,000 1,058,819 Bank of America, Sub. Notes 4.20 8/26/24 800,000 809,757 Bank of America, Sub. Notes, Ser. L 4.75 4/21/45 500,000 495,200 Bank of America, Sr. Unscd. Notes 5.00 1/21/44 500,000 554,218 Bank of America, Sr. Unscd. Notes 5.63 10/14/16 575,000 610,288 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 800,000 916,958 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 965,000 1,067,918 Bank of America, Sr. Unscd. Notes 6.40 8/28/17 1,665,000 1,840,045 Bank of America, Sub. Notes 7.80 9/15/16 235,000 254,706 Bank of Montreal, Sr. Unscd. Notes 2.50 1/11/17 1,000,000 1,027,971 Bank of Nova Scotia, Sr. Unscd. Notes 1.10 12/13/16 750,000 752,520 24 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Bank of Nova Scotia, Sr. Unscd. Notes 1.30 7/21/17 1,000,000 1,004,505 Bank of Nova Scotia, Sr. Unscd. Notes 1.38 7/15/16 1,000,000 1,008,334 Barclays, Sr. Unscd. Notes 3.65 3/16/25 750,000 741,680 Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 1,300,000 1,533,207 BB&T, Sr. Unscd. Notes 2.45 1/15/20 1,000,000 1,011,868 BB&T, Sub. Notes 4.90 6/30/17 150,000 160,663 Bear Stearns, Sub. Notes 5.55 1/22/17 500,000 534,539 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 1,770,000 2,030,257 Berkshire Hathaway, Sr. Unscd. Notes 2.10 8/14/19 1,000,000 1,017,757 Berkshire Hathaway Finance, Gtd. Notes 5.75 1/15/40 675,000 862,247 BlackRock, Sr. Unscd. Notes 3.50 3/18/24 500,000 523,467 BlackRock, Sr. Unscd. Notes, Ser. 2 5.00 12/10/19 500,000 568,089 BNP Paribas, Gtd. Notes 5.00 1/15/21 1,400,000 1,578,095 Boston Properties, Sr. Unscd. Bonds 5.63 11/15/20 1,000,000 1,162,091 BPCE, Gtd. Notes 2.50 7/15/19 1,000,000 1,015,801 BPCE, Gtd. Notes 4.00 4/15/24 200,000 210,533 Branch Banking & Trust, Sr. Unscd. Notes 1.35 10/1/17 500,000 501,678 Branch Banking & Trust, Sr. Unscd. Notes 1.45 10/3/16 750,000 756,274 Brookfield Asset Management, Sr. Unscd. Notes 4.00 1/15/25 500,000 501,140 Capital One Bank USA, Sr. Unscd. Notes 1.15 11/21/16 500,000 499,518 The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Capital One Bank USA, Sr. Unscd. Notes 1.20 2/13/17 750,000 747,993 Capital One Financial, Sr. Unscd. Notes 2.45 4/24/19 1,000,000 1,010,473 Capital One Financial, Sr. Unscd. Notes 4.75 7/15/21 730,000 814,031 CBL & Associates, Gtd. Notes 5.25 12/1/23 200,000 212,519 Chubb, Sr. Unscd. Notes 6.00 5/11/37 540,000 700,788 Citigroup, Sr. Unscd. Bonds 1.30 11/15/16 400,000 400,344 Citigroup, Sr. Unscd. Notes 3.75 6/16/24 1,000,000 1,035,077 Citigroup, Sr. Unscd. Notes 3.88 10/25/23 400,000 416,850 Citigroup, Sub. Notes 4.05 7/30/22 1,750,000 1,825,680 Citigroup, Sr. Unscd. Notes 4.95 11/7/43 1,000,000 1,112,253 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 300,000 341,980 Citigroup, Sub. Notes 5.50 9/13/25 500,000 560,761 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 2,135,000 2,369,092 Citigroup, Sub. Notes 6.13 8/25/36 575,000 680,547 Citigroup, Sr. Unscd. Notes 6.63 1/15/28 100,000 126,257 Citigroup, Sr. Unscd. Notes 8.50 5/22/19 760,000 941,168 Citizens Bank, Sr. Unscd. Notes 2.45 12/4/19 1,000,000 1,010,320 CME Group, Sr. Unscd. Notes 3.00 3/15/25 500,000 503,083 CNA Financial, Sr. Unscd. Notes 6.50 8/15/16 100,000 106,774 Comerica, Sub. Notes 3.80 7/22/26 1,000,000 999,879 26 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Commonwealth Bank of Australia, Sr. Unscd. Bonds 1.40 9/8/17 500,000 502,554 Commonwealth Bank of Australia, Sr. Unscd. Notes 2.50 9/20/18 650,000 669,817 Credit Suisse, Sr. Unscd. Notes 3.63 9/9/24 500,000 512,520 Credit Suisse, Sr. Unscd. Notes 4.38 8/5/20 1,000,000 1,102,156 Credit Suisse, Sub. Notes 6.00 2/15/18 1,000,000 1,108,705 DDR, Sr. Unscd. Notes 3.38 5/15/23 1,000,000 994,713 Deutsche Bank London, Sr. Unscd. Notes 2.50 2/13/19 750,000 761,150 Deutsche Bank London, Sr. Unscd. Notes 6.00 9/1/17 845,000 927,712 Discover Bank, Sr. Unscd. Bonds 2.00 2/21/18 500,000 501,094 Discover Bank, Sr. Unscd. Notes 4.25 3/13/26 800,000 829,160 Duke Realty, Sr. Unscd. Notes 3.75 12/1/24 750,000 768,964 ERP Operating, Sr. Unscd. Notes 2.38 7/1/19 1,000,000 1,012,330 ERP Operating, Sr. Unscd. Notes 5.38 8/1/16 95,000 100,196 Federal Realty Investment Trust, Sr. Unscd. Notes 4.50 12/1/44 750,000 788,102 Fidelity National Information Services, Gtd. Notes 2.00 4/15/18 500,000 502,871 Fifth Third Bancorp, Sr. Unscd. Notes 3.50 3/15/22 1,000,000 1,043,092 First American Financial, Sr. Unscd. Notes 4.60 11/15/24 500,000 517,518 First Republic Bank, Sr. Unscd. Notes 2.38 6/17/19 500,000 505,141 First Tennessee Bank, Sr. Unscd. Notes 2.95 12/1/19 500,000 505,405 Fiserv, Gtd. Notes 4.63 10/1/20 400,000 439,160 The Fund 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Ford Motor Credit, Sr. Unscd. Notes 2.38 1/16/18 500,000 507,943 Ford Motor Credit, Sr. Unscd. Notes 4.38 8/6/23 1,250,000 1,342,980 Ford Motor Credit, Sr. Unscd. Notes 8.13 1/15/20 971,000 1,210,108 General Electric Capital, Gtd. Notes 1.25 5/15/17 1,225,000 1,234,097 General Electric Capital, Gtd. Bonds 2.20 1/9/20 500,000 507,060 General Electric Capital, Gtd. Notes 2.30 4/27/17 1,000,000 1,026,526 General Electric Capital, Gtd. Notes 3.10 1/9/23 1,000,000 1,036,633 General Electric Capital, Gtd. Notes 4.65 10/17/21 1,400,000 1,591,138 General Electric Capital, Gtd. Notes 5.55 5/4/20 500,000 582,650 General Electric Capital, Gtd. Bonds 5.63 9/15/17 1,000,000 1,103,853 General Electric Capital, Gtd. Notes 5.63 5/1/18 1,335,000 1,501,265 General Electric Capital, Gtd. Notes 5.88 1/14/38 1,000,000 1,301,693 General Electric Capital, Gtd. Notes 6.75 3/15/32 2,000,000 2,755,188 Goldman Sachs Group, Sr. Unscd. Notes 2.55 10/23/19 1,000,000 1,012,350 Goldman Sachs Group, Sr. Unscd. Notes 2.60 4/23/20 500,000 502,685 Goldman Sachs Group, Sr. Unscd. Notes 3.63 1/22/23 1,000,000 1,028,754 Goldman Sachs Group, Sr. Unscd. Notes 5.38 3/15/20 1,000,000 1,132,871 Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 1,000,000 1,109,566 Goldman Sachs Group, Sr. Unscd. Notes 6.13 2/15/33 475,000 594,463 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 680,000 761,946 28 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Goldman Sachs Group, Sr. Unscd. Notes 6.25 9/1/17 190,000 210,019 Goldman Sachs Group, Sr. Unscd. Notes 6.25 2/1/41 1,000,000 1,266,770 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 1,500,000 1,890,148 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 1,000,000 1,187,564 HCP, Sr. Unscd. Notes 4.20 3/1/24 750,000 778,955 HCP, Sr. Unscd. Notes 4.25 11/15/23 400,000 417,872 Health Care REIT, Sr. Unscd. Notes 2.25 3/15/18 750,000 760,440 Health Care REIT, Sr. Unscd. Notes 4.95 1/15/21 600,000 667,186 Host Hotels & Resorts, Sr. Unscd. Notes 6.00 10/1/21 500,000 575,627 HSBC Holdings, Sub. Notes 4.25 3/14/24 500,000 522,481 HSBC Holdings, Sr. Unscd. Notes 5.10 4/5/21 1,500,000 1,704,597 HSBC Holdings, Sub. Notes 6.50 5/2/36 1,350,000 1,700,217 HSBC Holdings, Sub. Notes 6.50 9/15/37 555,000 699,862 Industrial & Commercial Bank of China, Sr. Unscd. Notes 2.35 11/13/17 500,000 504,909 Intercontinental Exchange, Gtd. Notes 4.00 10/15/23 350,000 376,452 Intesa Sanpaolo, Gtd. Bonds 5.25 1/12/24 400,000 445,650 Invesco Finance, Gtd. Notes 4.00 1/30/24 250,000 264,524 Jefferies Group, Sr. Unscd. Notes 5.13 1/20/23 500,000 519,277 Jefferies Group, Sr. Unscd. Notes 6.45 6/8/27 35,000 37,544 John Deere Capital, Sr. Unscd. Notes 1.35 1/16/18 400,000 401,758 The Fund 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) John Deere Capital, Sr. Unscd. Notes 3.15 10/15/21 1,900,000 1,988,342 JPMorgan Chase & Co., Sr. Unscd. Notes 3.13 1/23/25 1,500,000 1,481,868 JPMorgan Chase & Co., Sr. Unscd. Notes 3.15 7/5/16 1,500,000 1,538,839 JPMorgan Chase & Co., Sr. Unscd. Notes 3.20 1/25/23 1,000,000 1,006,390 JPMorgan Chase & Co., Sub. Notes 3.88 9/10/24 1,000,000 1,012,038 JPMorgan Chase & Co., Sr. Unscd. Notes 4.85 2/1/44 1,150,000 1,279,007 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 500,000 557,304 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 1,500,000 1,733,133 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 650,000 845,907 JPMorgan Chase Bank, Sub. Notes 6.00 10/1/17 150,000 165,838 KeyBank, Sub. Notes 6.95 2/1/28 100,000 133,120 Kimco Realty, Sr. Unscd. Notes 3.13 6/1/23 250,000 247,427 Kimco Realty, Sr. Unscd. Notes 3.20 5/1/21 250,000 255,304 Lazard Group, Sr. Unscd. Notes 4.25 11/14/20 250,000 266,224 Legg Mason, Sr. Unscd. Notes 5.63 1/15/44 400,000 460,317 Leucadia National, Sr. Unscd. Notes 6.63 10/23/43 400,000 391,684 Lexington Realty Trust, Gtd. Notes 4.40 6/15/24 500,000 514,015 Lincoln National, Sr. Unscd. Notes 6.15 4/7/36 575,000 703,983 Lloyds Bank, Gtd. Notes 1.75 3/16/18 500,000 502,385 Lloyds Bank, Gtd. Notes 2.35 9/5/19 500,000 505,816 30 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Lloyds Bank, Gtd. Notes 2.40 3/17/20 500,000 505,332 Loews, Sr. Unscd. Notes 2.63 5/15/23 250,000 244,916 Manufacturers & Traders Trust Co., Sr. Unscd. Notes 2.10 2/6/20 500,000 499,371 Marsh & McLennan Cos., Sr. Unscd. Notes 2.35 3/6/20 500,000 503,190 Marsh & McLennan Cos., Sr. Unscd. Notes 5.88 8/1/33 275,000 334,635 MasterCard, Sr. Unscd. Notes 2.00 4/1/19 500,000 508,727 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 4/25/18 2,640,000 3,012,955 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 11/15/18 150,000 174,238 MetLife, Sr. Unscd. Notes 1.90 12/15/17 1,000,000 a 1,007,395 MetLife, Sr. Unscd. Notes 3.60 4/10/24 250,000 261,255 MetLife, Sr. Unscd. Notes 4.05 3/1/45 750,000 744,738 MetLife, Sr. Unscd. Notes 6.38 6/15/34 700,000 928,948 Mid-America Apartments, Sr. Unscd. Notes 4.30 10/15/23 400,000 424,072 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 500,000 518,464 Morgan Stanley, Sub. Notes 4.10 5/22/23 1,000,000 1,027,545 Morgan Stanley, Sr. Unscd. Notes 5.45 1/9/17 1,100,000 1,173,538 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 1,000,000 1,133,941 Morgan Stanley, Sr. Unscd. Notes 5.75 10/18/16 875,000 932,778 Morgan Stanley, Sr. Unscd. Notes 6.38 7/24/42 700,000 907,952 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 1,200,000 1,360,291 The Fund 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Morgan Stanley, Sr. Unscd. Notes 7.25 4/1/32 300,000 409,249 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 1,300,000 1,545,167 MUFG Americas Holdings, Sr. Unscd. Notes 1.63 2/9/18 500,000 500,472 MUFG Union Bank, Sr. Unscd. Notes 2.63 9/26/18 500,000 514,186 Nasdaq OMX Group, Sr. Unscd. Notes 4.25 6/1/24 500,000 522,044 National City, Sub. Notes 6.88 5/15/19 600,000 703,433 National Retail Properties, Sr. Unscd. Notes 3.90 6/15/24 500,000 515,478 National Rural Utilities Cooperative Finance, Coll. Trust Bonds 5.45 2/1/18 1,100,000 1,221,156 Nomura Holdings, Sr. Unscd. Notes 6.70 3/4/20 700,000 835,671 Northern Trust, Sub. Notes 3.95 10/30/25 846,000 900,135 Omega Healthcare Investors, Gtd. Notes 4.50 1/15/25 300,000 b 305,208 PartnerRe Finance, Gtd. Notes 5.50 6/1/20 159,000 180,431 PNC Bank, Sr. Unscd. Notes 1.30 10/3/16 1,250,000 1,258,354 PNC Bank, Sub. Notes 3.80 7/25/23 1,000,000 1,051,402 Principal Financial Group, Gtd. Notes 6.05 10/15/36 225,000 275,450 ProAssurance, Sr. Unscd. Notes 5.30 11/15/23 350,000 382,047 Progressive, Sr. Unscd. Notes 4.35 4/25/44 500,000 535,612 Progressive, Sr. Unscd. Notes 6.63 3/1/29 100,000 131,282 ProLogis, Gtd. Notes 6.88 3/15/20 505,000 599,805 32 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Prudential Financial, Sr. Unscd. Notes 4.60 5/15/44 1,250,000 1,274,070 Rabobank Nederland, Gtd. Notes 3.38 1/19/17 2,250,000 2,340,394 Rabobank Nederland, Gtd. Notes 3.95 11/9/22 1,000,000 1,027,439 Realty Income, Sr. Unscd. Notes 2.00 1/31/18 200,000 202,023 Realty Income, Sr. Unscd. Notes 3.88 7/15/24 500,000 515,420 Realty Income, Sr. Unscd. Notes 5.95 9/15/16 100,000 106,580 Regency Centers, Gtd. Notes 5.88 6/15/17 200,000 218,012 Reinsurance Group of America, Sr. Unscd. Notes 4.70 9/15/23 350,000 382,304 Royal Bank of Canada, Sr. Unscd. Notes 1.20 1/23/17 110,000 110,611 Royal Bank of Canada, Sr. Unscd. Bonds 1.25 6/16/17 500,000 501,530 Royal Bank of Canada, Sr. Unscd. Notes 1.40 10/13/17 1,000,000 1,003,637 Royal Bank of Canada, Sr. Unscd. Bonds 2.15 3/6/20 750,000 754,643 Ryder System, Sr. Unscd. Notes 2.35 2/26/19 500,000 503,332 Santander Bank, Sr. Unscd. Notes 2.00 1/12/18 500,000 501,319 Simon Property Group, Sr. Unscd. Notes 2.20 2/1/19 500,000 508,133 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 1,000,000 1,379,223 State Street, Sr. Unscd. Notes 3.70 11/20/23 250,000 265,406 State Street Bank & Trust, Sub. Notes 5.25 10/15/18 200,000 222,781 Sumitomo Mitsui Banking, Gtd. Bonds 1.35 7/11/17 500,000 499,965 The Fund 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Sumitomo Mitsui Banking, Gtd. Notes 1.50 1/18/18 390,000 389,393 Sumitomo Mitsui Banking, Gtd. Bonds 3.00 1/18/23 290,000 290,380 Sumitomo Mitsui Banking, Gtd. Bonds 3.40 7/11/24 500,000 512,665 SunTrust Bank, Sr. Unscd. Notes 2.75 5/1/23 500,000 493,600 SunTrust Banks, Sr. Unscd. Notes 2.35 11/1/18 500,000 508,405 Svenska Handelsbanken, Gtd. Notes 2.25 6/17/19 1,000,000 1,011,104 Synchrony Financial, Sr. Unscd. Notes 4.25 8/15/24 1,000,000 1,036,362 Tanger Properties, Sr. Unscd. Notes 3.75 12/1/24 500,000 508,643 TD Ameritrade Holding, Sr. Unscd. Notes 2.95 4/1/22 500,000 505,933 Toronto-Dominion Bank, Sr. Unscd. Notes 1.63 3/13/18 1,000,000 1,007,708 Toronto-Dominion Bank, Sr. Unscd. Bonds 2.63 9/10/18 750,000 774,422 Toyota Motor Credit, Sr. Unscd. Notes 1.13 5/16/17 500,000 501,273 Toyota Motor Credit, Sr. Unscd. Notes 1.45 1/12/18 500,000 503,441 Toyota Motor Credit, Sr. Unscd. Notes 2.63 1/10/23 1,000,000 1,004,428 Travelers Cos., Sr. Unscd. Notes 3.90 11/1/20 1,000,000 1,086,490 Travelers Cos., Sr. Unscd. Notes 5.90 6/2/19 1,000,000 1,157,709 U.S. Bancorp, Sr. Unscd. Notes 3.00 3/15/22 1,400,000 1,436,984 U.S. Bank, Sr. Unscd. Notes 1.10 1/30/17 1,000,000 1,003,715 UBS AG/Stamford, Sr. Unscd. Notes 1.38 8/14/17 500,000 499,908 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 293,000 330,273 34 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) UBS AG/Stamford, Sr. Unscd. Notes 5.75 4/25/18 320,000 358,260 UBS AG/Stamford, Sub. Notes 5.88 7/15/16 75,000 79,151 UBS AG/Stamford, Sr. Unscd. Notes 5.88 12/20/17 442,000 489,976 Unilever Capital, Gtd. Notes 2.20 3/6/19 500,000 509,438 Unilever Capital, Gtd. Notes 5.90 11/15/32 250,000 342,641 Ventas Realty, Gtd. Notes 2.70 4/1/20 1,000,000 1,011,926 Voya Financial, Gtd. Notes 5.50 7/15/22 750,000 863,632 Wachovia, Sr. Unscd. Notes 5.75 6/15/17 1,850,000 2,028,677 Wachovia, Sr. Unscd. Notes 5.75 2/1/18 1,100,000 1,227,203 Weingarten Realty Investors, Sr. Unscd. Notes 3.38 10/15/22 250,000 248,599 Wells Fargo & Co., Sr. Unscd. Notes 1.15 6/2/17 950,000 951,106 Wells Fargo & Co., Sr. Unscd. Notes 1.50 1/16/18 500,000 502,126 Wells Fargo & Co., Sr. Unscd. Notes 2.15 1/15/19 1,250,000 1,266,109 Wells Fargo & Co., Sub. Notes, Ser. M 3.45 2/13/23 500,000 510,051 Wells Fargo & Co., Sub. Notes 4.10 6/3/26 500,000 518,913 Wells Fargo & Co., Sub. Notes 4.65 11/4/44 1,000,000 1,023,421 Wells Fargo & Co., Sub. Notes 5.38 11/2/43 500,000 567,612 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 840,000 929,995 Westpac Banking, Sub. Notes 4.63 6/1/18 500,000 537,539 Westpac Banking, Sr. Unscd. Notes 4.88 11/19/19 700,000 786,330 The Fund 35 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Weyerhaeuser, Sr. Unscd. Notes 7.38 3/15/32 500,000 659,684 XLIT, Gtd. Notes 6.38 11/15/24 1,400,000 1,714,682 Foreign/Governmental—4.9% African Development Bank, Sr. Unscd. Notes 0.75 10/18/16 330,000 330,961 African Development Bank, Sr. Unscd. Notes 1.38 2/12/20 500,000 496,324 African Development Bank, Sr. Unscd. Notes 2.38 9/23/21 1,000,000 1,033,833 Asian Development Bank, Sr. Unscd. Notes 1.88 10/23/18 1,750,000 1,790,987 Asian Development Bank, Sr. Unscd. Notes 2.00 1/22/25 1,000,000 990,854 Asian Development Bank, Sr. Unscd. Bonds 2.13 3/19/25 500,000 500,020 Brazilian Government, Sr. Unscd. Notes 4.25 1/7/25 1,000,000 987,355 Brazilian Government, Sr. Unscd. Bonds 4.88 1/22/21 500,000 536,750 Brazilian Government, Sr. Unscd. Bonds 5.63 1/7/41 650,000 672,750 Brazilian Government, Sr. Unscd. Notes 5.88 1/15/19 1,000,000 1,117,500 Brazilian Government, Sr. Unscd. Bonds 6.00 1/17/17 770,000 830,445 Brazilian Government, Sr. Unscd. Bonds 8.88 4/15/24 250,000 338,750 Brazilian Government, Unscd. Bonds 10.13 5/15/27 500,000 763,750 Canadian Government, Sr. Unscd. Bonds 1.63 2/27/19 1,000,000 1,014,872 Chilean Government, Sr. Unscd. Notes 3.13 3/27/25 1,000,000 1,045,000 Colombian Government, Sr. Unscd. Bonds 4.00 2/26/24 1,000,000 1,030,000 Colombian Government, Sr. Unscd. Bonds 6.13 1/18/41 500,000 588,750 36 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Colombian Government, Sr. Unscd. Notes 7.38 3/18/19 1,500,000 1,779,750 Colombian Government, Sr. Unscd. Bonds 8.13 5/21/24 500,000 665,625 Corporacion Andina de Fomento, Sr. Unscd. Notes 8.13 6/4/19 1,000,000 1,237,989 Council of Europe, Sr. Unscd. Notes 1.50 6/19/17 1,000,000 1,014,317 Council of Europe, Sr. Unscd. Notes 1.75 11/14/19 500,000 505,948 Ecopetrol, Sr. Unscd. Notes 7.38 9/18/43 1,000,000 1,126,690 European Bank for Reconstruction and Development, Sr. Unscd. Notes 1.00 2/16/17 2,000,000 2,015,238 European Bank for Reconstruction and Development, Sr. Unscd. Notes 1.75 6/14/19 500,000 506,672 European Investment Bank, Sr. Unscd. Bonds 1.00 8/17/17 2,000,000 2,009,032 European Investment Bank, Sr. Unscd. Notes 1.00 12/15/17 1,000,000 1,001,379 European Investment Bank, Sr. Unscd. Notes 1.25 5/15/18 750,000 754,453 European Investment Bank, Sr. Unscd. Notes 1.75 3/15/17 1,250,000 1,275,026 European Investment Bank, Sr. Unscd. Notes 1.75 6/17/19 1,500,000 1,524,544 European Investment Bank, Sr. Unscd. Notes 1.88 3/15/19 1,000,000 1,022,529 European Investment Bank, Sr. Unscd. Notes 2.88 9/15/20 2,000,000 2,130,278 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 3,700,000 4,029,522 Export Development Canada, Sr. Unscd. Notes 0.63 12/15/16 500,000 500,133 Export Development Canada, Gtd. Bonds 1.75 8/19/19 400,000 405,398 Export-Import Bank of Korea, Sr. Unscd. Bonds 2.88 9/17/18 1,000,000 1,038,046 The Fund 37 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Export-Import Bank of Korea, Sr. Unscd. Bonds 4.00 1/14/24 1,500,000 1,645,711 Finnish Government, Sr. Unscd. Bonds 6.95 2/15/26 25,000 34,143 FMS Wertmanagement, Gtd. Notes 1.13 10/14/16 1,000,000 1,007,980 FMS Wertmanagement, Gtd. Notes 1.75 3/17/20 750,000 756,798 Inter-American Development Bank, Notes 0.88 11/15/16 1,000,000 1,003,597 Inter-American Development Bank, Sr. Unscd. Notes 1.75 10/15/19 1,000,000 1,015,063 Inter-American Development Bank, Sr. Unsub. Notes 3.88 9/17/19 2,000,000 2,205,996 Inter-American Development Bank, Unscd. Notes 4.25 9/10/18 540,000 593,947 Inter-American Development Bank, Sr. Unscd. Notes 4.38 1/24/44 500,000 618,245 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 150,000 159,272 International Bank for Reconstruction and Development, Unscd. Notes 0.50 5/16/16 500,000 500,576 International Bank for Reconstruction and Development, Unscd. Bonds 0.63 5/2/17 1,500,000 1,497,240 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.13 7/18/17 500,000 504,825 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.38 4/10/18 500,000 509,536 International Bank for Reconstruction and Development, Sr. Unscd. Bonds 1.88 3/15/19 500,000 511,452 International Bank for Reconstruction and Development, Sr. Unscd. Bonds 7.63 1/19/23 700,000 978,346 International Finance, Sr. Unscd. Notes 0.63 11/15/16 500,000 499,811 38 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) International Finance, Sr. Unscd. Notes 2.13 11/17/17 2,100,000 2,154,596 Italian Government, Sr. Unscd. Notes 5.25 9/20/16 155,000 163,821 Italian Government, Sr. Unscd. Notes 5.38 6/12/17 1,450,000 1,571,891 Italian Government, Sr. Unscd. Notes 6.88 9/27/23 610,000 784,458 Japan Bank for International Cooperation, Gov’t Gtd. Notes 2.50 5/18/16 2,800,000 2,856,504 KFW, Gov’t Gtd. Notes 0.50 7/15/16 1,000,000 1,000,376 KFW, Gov’t Gtd. Notes 0.75 3/17/17 1,500,000 1,502,265 KFW, Gov’t Gtd. Notes 1.00 1/26/18 500,000 500,533 KFW, Gov’t Gtd. Notes 1.75 10/15/19 1,000,000 1,013,125 KFW, Gov’t Gtd. Notes 2.00 5/2/25 1,100,000 1,086,400 KFW, Gov’t Gtd. Bonds 2.50 11/20/24 500,000 516,184 KFW, Gov’t Gtd. Bonds 4.00 1/27/20 2,500,000 2,787,537 KFW, Gov’t Gtd. Bonds 4.50 7/16/18 3,600,000 3,981,841 KFW, Gov’t Gtd. Notes 4.88 1/17/17 1,240,000 1,328,902 KFW, Gov’t Gtd. Notes 4.88 6/17/19 1,000,000 1,141,521 Korea Development Bank, Sr. Unscd. Notes 3.88 5/4/17 1,250,000 1,309,512 Korea Finance, Sr. Unscd. Notes 2.88 8/22/18 500,000 518,380 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes 1.88 9/17/18 1,000,000 1,023,421 Landwirtschaftliche Rentenbank, Govt. Gtd. Bonds 5.13 2/1/17 950,000 1,023,161 The Fund 39 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Mexican Government, Sr. Unscd. Notes 3.63 3/15/22 500,000 517,500 Mexican Government, Sr. Unscd. Notes 4.00 10/2/23 750,000 789,188 Mexican Government, Sr. Unscd. Notes 4.60 1/23/46 1,000,000 1,001,250 Mexican Government, Sr. Unscd. Notes 5.55 1/21/45 850,000 973,250 Mexican Government, Sr. Unscd. Notes 5.95 3/19/19 1,950,000 2,230,800 Mexican Government, Sr. Unscd. Notes 6.75 9/27/34 1,340,000 1,782,200 Nordic Investment Bank, Sr. Unscd. Notes 1.13 3/19/18 750,000 752,973 OeKB, Govt. Gtd. Notes 1.63 3/12/19 500,000 505,990 Panamanian Government, Sr. Unscd. Bonds 3.75 3/16/25 500,000 508,750 Panamanian Government, Sr. Unscd. Bonds 5.20 1/30/20 200,000 224,500 Panamanian Government, Sr. Unscd. Bonds 6.70 1/26/36 700,000 908,250 Peruvian Government, Sr. Unscd. Bonds 6.55 3/14/37 870,000 1,156,013 Peruvian Government, Sr. Unscd. Bonds 7.35 7/21/25 1,000,000 1,357,500 Petroleos Mexicanos, Gtd. Notes 4.88 1/18/24 1,000,000 1,057,300 Petroleos Mexicanos, Gtd. Bonds 5.50 6/27/44 500,000 495,750 Petroleos Mexicanos, Gtd. Notes 5.50 6/27/44 1,000,000 b 991,500 Petroleos Mexicanos, Gtd. Notes 5.63 1/23/46 750,000 b 753,450 Petroleos Mexicanos, Gtd. Notes 6.00 3/5/20 500,000 569,500 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 1,000,000 1,132,000 Philippine Government, Sr. Unscd. Bonds 5.00 1/13/37 500,000 611,250 40 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Philippine Government, Sr. Unscd. Bonds 6.50 1/20/20 400,000 480,500 Philippine Government, Sr. Unscd. Bonds 9.38 1/18/17 400,000 457,000 Philippine Government, Sr. Unscd. Bonds 9.50 2/2/30 800,000 1,346,000 Philippine Government, Sr. Unscd. Bonds 10.63 3/16/25 800,000 1,306,000 Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,400,000 1,600,550 Polish Government, Sr. Unscd. Notes 6.38 7/15/19 1,450,000 1,705,925 Province of British Columbia Canada, Sr. Unscd. Bonds, Ser. USD2 6.50 1/15/26 925,000 1,247,141 Province of Manitoba Canada, Unscd. Debs., Ser. CB 8.80 1/15/20 10,000 12,913 Province of Manitoba Canada, Unscd. Debs 8.88 9/15/21 450,000 616,057 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 2,300,000 2,533,816 Province of Ontario Canada, Sr. Unscd. Notes 4.95 11/28/16 1,000,000 1,066,172 Province of Quebec Canada, Unscd. Notes 5.13 11/14/16 725,000 773,829 Province of Quebec Canada, Debs., Ser. NJ 7.50 7/15/23 200,000 272,158 Province of Quebec Canada, Sr. Unscd. Notes, Ser. PD 7.50 9/15/29 550,000 827,402 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,000,000 1,205,500 South African Government, Sr. Unscd. Notes 4.67 1/17/24 1,000,000 1,053,540 South African Government, Sr. Unscd. Notes 6.88 5/27/19 1,100,000 1,267,200 Swedish Export Credit, Sr. Unscd. Notes 0.63 5/31/16 600,000 600,718 Swedish Export Credit, Sr. Unscd. Notes 1.88 6/17/19 400,000 407,081 The Fund 41 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Turkish Government, Sr. Unscd. Notes 3.25 3/23/23 800,000 755,680 Turkish Government, Sr. Unscd. Bonds 4.25 4/14/26 1,450,000 1,411,271 Turkish Government, Sr. Unscd. Notes 4.88 4/16/43 1,000,000 968,750 Turkish Government, Unscd. Notes 6.63 2/17/45 900,000 1,092,375 Turkish Government, Sr. Unscd. Notes 7.00 9/26/16 200,000 215,500 Turkish Government, Sr. Unscd. Notes 7.00 3/11/19 500,000 567,025 Turkish Government, Sr. Unscd. Notes 8.00 2/14/34 600,000 810,120 Uruguayan Government, Sr. Unscd. Notes 4.50 8/14/24 750,000 808,125 Uruguayan Government, Sr. Unscd. Bonds 7.63 3/21/36 300,000 420,000 Health Care—2.3% AbbVie, Gtd. Notes 2.90 11/6/22 1,500,000 1,485,425 AbbVie, Sr. Unscd. Notes 4.40 11/6/42 1,000,000 988,873 Actavis Funding, Gtd. Notes 3.00 3/12/20 795,000 810,526 Actavis Funding, Gtd. Notes 3.45 3/15/22 750,000 763,188 Actavis Funding, Gtd. Notes 4.75 3/15/45 750,000 761,213 Actavis Funding Services, Gtd. Notes 1.85 3/1/17 750,000 755,602 Actavis Funding Services, Gtd. Notes 4.85 6/15/44 500,000 510,860 Aetna, Sr. Unscd. Notes 3.95 9/1/20 1,000,000 1,081,264 Aetna, Sr. Unscd. Notes 4.75 3/15/44 500,000 566,395 Aetna, Sr. Unscd. Notes 6.63 6/15/36 300,000 399,863 42 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) AmerisourceBergen, Sr. Unscd. Notes 1.15 5/15/17 650,000 649,571 Amgen, Sr. Unscd. Notes 4.10 6/15/21 2,000,000 2,161,828 Amgen, Sr. Unscd. Notes 5.15 11/15/41 600,000 651,139 Amgen, Sr. Unscd. Notes 5.85 6/1/17 400,000 437,191 Anthem, Sr. Unscd. Notes 2.30 7/15/18 750,000 762,782 Anthem, Sr. Unscd. Notes 3.13 5/15/22 1,700,000 1,718,656 Anthem, Sr. Unscd. Notes 5.88 6/15/17 65,000 71,010 AstraZeneca, Sr. Unscd. Notes 6.45 9/15/37 520,000 699,074 Baxter International, Sr. Unscd. Notes 3.20 6/15/23 400,000 400,251 Baxter International, Sr. Unscd. Notes 6.25 12/1/37 200,000 258,521 Becton Dickinson, Sr. Unscd. Notes 3.13 11/8/21 1,000,000 1,025,952 Becton Dickinson, Sr. Unscd. Notes 3.88 5/15/24 650,000 677,246 Boston Scientific, Sr. Unscd. Notes 6.00 1/15/20 950,000 1,092,393 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 425,000 545,731 Cardinal Health, Sr. Unscd. Notes 1.70 3/15/18 600,000 604,123 Cardinal Health, Sr. Unscd. Notes 3.20 3/15/23 500,000 504,467 Cardinal Health, Sr. Unscd. Notes 4.60 3/15/43 300,000 312,738 Celgene, Sr. Unscd. Notes 2.25 5/15/19 500,000 505,439 Celgene, Sr. Unscd. Notes 4.00 8/15/23 750,000 803,118 Cigna, Sr. Unscd. Notes 4.50 3/15/21 1,900,000 2,125,104 The Fund 43 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Covidien International Finance, Gtd. Notes 6.00 10/15/17 590,000 658,121 Dignity Health, Unscd. Bonds 2.64 11/1/19 1,000,000 1,014,393 Eli Lilly & Co., Sr. Unscd. Notes 5.55 3/15/37 750,000 923,227 Eli Lilly & Co., Sr. Unscd. Notes 7.13 6/1/25 200,000 269,576 Gilead Sciences, Sr. Unscd. Notes 3.05 12/1/16 1,500,000 1,550,157 Gilead Sciences, Sr. Unscd. Notes 4.50 4/1/21 1,000,000 1,127,432 Gilead Sciences, Sr. Unscd. Notes 4.80 4/1/44 500,000 550,739 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 740,000 834,588 Johnson & Johnson, Sr. Unscd. Debs. 4.95 5/15/33 170,000 204,381 Johnson & Johnson, Sr. Unscd. Notes 5.95 8/15/37 470,000 632,462 Keysight Technologies, Gtd. Notes 3.30 10/30/19 1,000,000 b 1,009,512 McKesson, Sr. Unscd. Notes 4.75 3/1/21 500,000 557,212 McKesson, Sr. Unscd. Notes 4.88 3/15/44 500,000 556,653 Medco Health Solutions, Gtd. Notes 7.13 3/15/18 1,500,000 1,721,331 Medtronic, Gtd. Notes 3.50 3/15/25 550,000 b 569,462 Medtronic, Sr. Unscd. Notes 4.63 3/15/44 1,000,000 1,081,211 Medtronic, Gtd. Notes 4.63 3/15/45 1,000,000 b 1,079,815 Memorial Sloan-Kettering, Sr. Unscd. Notes 4.20 7/1/55 500,000 488,068 Merck & Co., Sr. Unscd. Notes 0.70 5/18/16 1,000,000 1,002,325 Merck & Co., Sr. Unscd. Notes 1.30 5/18/18 914,000 916,206 44 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Merck & Co., Sr. Unscd. Notes 2.75 2/10/25 500,000 495,927 Merck & Co., Sr. Unscd. Notes 3.70 2/10/45 350,000 339,180 Merck & Co., Gtd. Notes 6.50 12/1/33 680,000 a 916,882 Merck Sharp & Dohme, Gtd. Debs. 6.40 3/1/28 150,000 202,782 Mylan, Gtd. Notes 1.35 11/29/16 300,000 299,291 Mylan, Gtd. Notes 5.40 11/29/43 300,000 340,403 Novartis Capital, Gtd. Notes 4.40 5/6/44 940,000 1,048,232 Perrigo, Gtd. Notes 1.30 11/8/16 1,000,000 998,616 Perrigo, Sr. Unscd. Notes 2.30 11/8/18 1,000,000 1,007,786 Pfizer, Sr. Unscd. Notes 2.10 5/15/19 1,000,000 1,016,184 Pfizer, Sr. Unscd. Notes 4.40 5/15/44 500,000 528,767 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 1,650,000 1,921,080 Quest Diagnostics, Sr. Unscd. Notes 3.50 3/30/25 500,000 496,629 Quest Diagnostics, Sr. Unscd. Notes 4.25 4/1/24 300,000 317,348 Sanofi, Sr. Unscd. Notes 4.00 3/29/21 1,400,000 1,535,031 St. Jude Medical, Sr. Unscd. Notes 3.25 4/15/23 500,000 510,235 Stryker, Sr. Unscd. Bonds 4.38 5/15/44 500,000 508,963 Teva Pharmaceutical Finance, Gtd. Notes 6.15 2/1/36 5,000 6,131 Teva Pharmaceutical Finance IV, Gtd. Notes 2.25 3/18/20 500,000 501,542 Thermo Fisher Scientific, Sr. Unscd. Notes 1.30 2/1/17 500,000 500,594 The Fund 45 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Thermo Fisher Scientific, Sr. Unscd. Notes 5.30 2/1/44 500,000 582,568 UnitedHealth Group, Sr. Unscd. Notes 2.88 12/15/21 350,000 357,996 UnitedHealth Group, Sr. Unscd. Notes 6.88 2/15/38 810,000 1,133,765 Wyeth, Gtd. Notes 5.95 4/1/37 200,000 250,604 Wyeth, Gtd. Notes 6.50 2/1/34 200,000 265,451 Zimmer Holdings, Sr. Unscd. Notes 2.00 4/1/18 500,000 504,674 Zimmer Holdings, Sr. Unscd. Notes 3.55 4/1/25 500,000 501,585 Zimmer Holdings, Sr. Unscd. Notes 4.25 8/15/35 500,000 502,282 Zoetis, Sr. Unscd. Notes 1.88 2/1/18 500,000 500,610 Industrial—1.5% 3M, Sr. Unscd. Notes 5.70 3/15/37 750,000 963,465 Boeing, Sr. Unscd. Notes 6.00 3/15/19 2,000,000 2,320,216 Burlington Northern Santa Fe, Sr. Unscd. Debs. 4.55 9/1/44 750,000 791,564 Burlington Northern Santa Fe, Sr. Unscd. Debs. 6.15 5/1/37 650,000 852,480 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.00 12/15/25 100,000 132,567 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 100,000 146,412 Canadian National Railway, Sr. Unscd. Notes 6.71 7/15/36 950,000 1,333,541 Canadian National Railway, Sr. Unscd. Notes 6.90 7/15/28 100,000 138,241 Canadian Pacific Railway, Sr. Unscd. Notes 4.50 1/15/22 1,000,000 1,098,544 Caterpillar, Sr. Unscd. Notes 2.60 6/26/22 2,300,000 2,307,105 46 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Industrial (continued) Caterpillar, Sr. Unscd. Notes 4.30 5/15/44 500,000 529,278 Caterpillar, Sr. Unscd. Notes 6.05 8/15/36 237,000 299,988 CSX, Sr. Unscd. Notes 3.70 11/1/23 500,000 532,126 CSX, Sr. Unscd. Notes 4.50 8/1/54 500,000 522,080 CSX, Sr. Unscd. Notes 4.75 5/30/42 250,000 275,899 Eaton, Gtd. Notes 1.50 11/2/17 500,000 503,265 Eaton, Gtd. Notes 4.15 11/2/42 400,000 407,551 Emerson Electric, Sr. Unscd. Notes 2.63 2/15/23 260,000 258,981 FedEx, Gtd. Notes 2.30 2/1/20 500,000 502,953 FedEx, Gtd. Notes 4.00 1/15/24 750,000 801,612 FedEx, Gtd. Notes 4.50 2/1/65 500,000 480,258 General Electric, Sr. Unscd. Notes 4.50 3/11/44 500,000 550,213 General Electric, Sr. Unscd. Notes 5.25 12/6/17 1,000,000 1,102,194 Honeywell International, Sr. Unscd. Notes 5.30 3/15/17 1,000,000 1,082,831 Illinois Tool Works, Sr. Unscd. Notes 3.90 9/1/42 1,000,000 999,005 Ingersoll-Rand Global Holding, Gtd. Notes 2.88 1/15/19 225,000 230,859 John Deere Capital, Sr. Unscd. Notes 1.13 6/12/17 115,000 115,530 John Deere Capital, Sr. Unscd. Notes 1.55 12/15/17 750,000 758,114 Koninklijke Philips Electronics, Sr. Unscd. Notes 5.75 3/11/18 500,000 556,258 L-3 Communications, Gtd. Notes 1.50 5/28/17 750,000 743,157 The Fund 47 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Industrial (continued) L-3 Communications, Gtd. Notes 3.95 11/15/16 1,000,000 1,036,047 Lockheed Martin, Sr. Unscd. Notes 3.60 3/1/35 500,000 491,910 Lockheed Martin, Sr. Unscd. Notes 4.07 12/15/42 1,000,000 1,019,064 Lockheed Martin, Sr. Unscd. Notes, Ser. B 6.15 9/1/36 455,000 587,808 Norfolk Southern, Sr. Unscd. Notes 3.85 1/15/24 300,000 318,646 Norfolk Southern, Sr. Unscd. Bonds, Ser. WI 4.84 10/1/41 1,200,000 1,340,614 Norfolk Southern, Sr. Unscd. Notes 5.59 5/17/25 2,000 2,388 Northrop Grumman Systems, Gtd. Debs. 7.75 2/15/31 500,000 694,662 Raytheon, Sr. Unscd. Debs. 7.20 8/15/27 150,000 204,571 Republic Services, Gtd. Notes 3.80 5/15/18 1,000,000 1,061,145 Republic Services, Gtd. Notes 6.20 3/1/40 750,000 963,938 Rockwell Automation, Sr. Unscd. Notes 2.05 3/1/20 500,000 503,205 Union Pacific, Sr. Unscd. Notes 2.75 4/15/23 400,000 404,978 Union Pacific, Sr. Unscd. Notes 4.75 12/15/43 140,000 160,318 Union Pacific, Sr. Unscd. Notes 4.82 2/1/44 325,000 377,438 United Airlines 2013-1 PTT, Pass Thru Certs., Ser.A 4.30 8/15/25 976,901 1,052,611 United Airlines 2014-2 PTT, Pass Thru Certs., Ser.A 3.75 9/3/26 300,000 313,500 United Parcel Service, Sr. Unscd. Notes 3.13 1/15/21 1,600,000 1,698,376 United Parcel Service, Sr. Unscd. Notes 6.20 1/15/38 425,000 566,974 United Parcel Service of America, Sr. Unscd. Debs. 8.38 4/1/30 10,000 a 14,693 48 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United Technologies, Sr. Unscd. Notes 3.10 6/1/22 2,100,000 2,174,857 United Technologies, Sr. Unscd. Notes 5.70 4/15/40 650,000 814,342 United Technologies, Sr. Unscd. Notes 6.70 8/1/28 50,000 67,591 United Technologies, Sr. Unscd. Debs. 8.75 3/1/21 50,000 67,196 Waste Management, Sr. Unscd. Notes 3.50 5/15/24 500,000 517,189 Information Technology—1.0% Apple, Sr. Unscd. Notes 0.45 5/3/16 500,000 500,375 Apple, Sr. Unscd. Notes 1.00 5/3/18 500,000 497,597 Apple, Sr. Unscd. Notes 1.05 5/5/17 500,000 503,041 Apple, Sr. Unscd. Notes 2.40 5/3/23 500,000 487,487 Apple, Sr. Unscd. Notes 2.85 5/6/21 800,000 828,742 Apple, Sr. Unscd. Notes 3.45 5/6/24 500,000 525,263 Apple, Sr. Unscd. Notes 4.45 5/6/44 500,000 530,787 Arrow Electronics, Sr. Unscd. Notes 3.00 3/1/18 500,000 513,436 Arrow Electronics, Sr. Unscd. Notes 4.50 3/1/23 500,000 520,139 Baidu, Sr. Unscd. Notes 2.75 6/9/19 750,000 759,310 eBay, Sr. Unscd. Notes 4.00 7/15/42 700,000 611,976 EMC, Sr. Unscd. Notes 1.88 6/1/18 1,000,000 1,010,951 FISERV, Gtd. Notes 3.13 6/15/16 200,000 204,811 Google, Sr. Unscd. Notes 3.63 5/19/21 300,000 326,375 The Fund 49 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Information Technology (continued) Hewlett-Packard, Sr. Unscd. Notes 3.00 9/15/16 1,000,000 1,026,510 Hewlett-Packard, Sr. Unscd. Notes 5.50 3/1/18 560,000 620,694 Hewlett-Packard, Sr. Unscd. Notes 6.00 9/15/41 750,000 829,100 Intel, Sr. Unscd. Notes 3.30 10/1/21 2,100,000 2,223,829 International Business Machines, Sr. Unscd. Notes 1.25 2/6/17 1,000,000 1,009,772 International Business Machines, Sr. Unscd. Notes 5.60 11/30/39 605,000 730,265 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 600,000 664,693 International Business Machines, Sr. Unscd. Debs. 7.00 10/30/25 425,000 566,072 International Business Machines, Sr. Unscd. Notes 8.38 11/1/19 300,000 384,878 Lender Processing Services, Gtd. Notes 5.75 4/15/23 500,000 533,750 Microsoft, Sr. Unscd. Notes 3.75 2/12/45 1,000,000 949,878 Microsoft, Sr. Unscd. Notes 4.20 6/1/19 1,000,000 1,105,318 Microsoft, Sr. Unscd. Debs. 5.20 6/1/39 688,000 815,336 Moody’s, Sr. Unscd. Notes 2.75 7/15/19 1,000,000 1,022,779 Oracle, Sr. Unscd. Notes 2.80 7/8/21 600,000 615,629 Oracle, Sr. Unscd. Notes 3.40 7/8/24 1,250,000 1,293,766 Oracle, Sr. Unscd. Notes 5.00 7/8/19 1,200,000 1,348,720 Oracle, Sr. Unscd. Notes 5.75 4/15/18 150,000 168,901 Oracle, Sr. Unscd. Notes 6.50 4/15/38 500,000 658,040 Seagate HDD, Gtd. Bonds 4.75 6/1/23 800,000 840,692 50 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Information Technology (continued) Texas Instruments, Sr. Unscd. Notes 2.75 3/12/21 400,000 410,922 Xilinx, Sr. Unscd. Notes 3.00 3/15/21 500,000 515,261 Materials—1.2% Agrium, Sr. Unscd. Debs. 5.25 1/15/45 500,000 551,363 Airgas, Sr. Unscd. Notes 2.38 2/15/20 500,000 501,264 Avery Dennison, Sr. Unscd. Notes 3.35 4/15/23 1,000,000 1,005,698 Barrick PD Australia Finance, Gtd. Notes 5.95 10/15/39 1,300,000 1,297,336 BHP Billiton Finance USA, Gtd. Notes 4.13 2/24/42 500,000 489,585 BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 1,700,000 2,000,162 CF Industries, Gtd. Notes 3.45 6/1/23 500,000 502,767 CF Industries, Gtd. Notes 4.95 6/1/43 500,000 517,318 Cytec Industries, Sr. Unscd. Notes 3.95 5/1/25 100,000 101,860 Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 1,250,000 1,368,180 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,700,000 2,112,585 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 2.80 2/15/23 500,000 500,653 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 4.15 2/15/43 300,000 302,175 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 6.00 7/15/18 560,000 638,701 Eastman Chemical, Sr. Unscd. Notes 3.80 3/15/25 500,000 516,659 Freeport-McMoRan, Gtd. Notes 3.10 3/15/20 1,500,000 c 1,484,086 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 600,000 526,585 The Fund 51 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Materials (continued) Glencore Canada, Gtd. Notes 5.50 6/15/17 165,000 176,546 Goldcorp, Sr. Unscd. Notes 3.63 6/9/21 500,000 507,796 International Paper, Sr. Unscd. Notes 4.80 6/15/44 600,000 605,042 LYB International Finance, Gtd. Notes 4.00 7/15/23 1,200,000 1,272,152 Methanex, Sr. Unscd. Notes 3.25 12/15/19 465,000 474,435 Methanex, Sr. Unscd. Notes 4.25 12/1/24 500,000 510,789 Monsanto, Sr. Unscd. Notes 2.13 7/15/19 1,000,000 1,009,516 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 300,000 319,925 Newmont Mining, Gtd. Notes 6.25 10/1/39 1,000,000 1,004,207 Owens Corning, Gtd. Notes 7.00 12/1/36 235,000 a 281,687 Potash Corp of Saskatchewan, Sr. Unscd. Notes 3.63 3/15/24 500,000 523,914 Praxair, Sr. Unscd. Notes 2.45 2/15/22 1,000,000 996,210 Rio Tinto Alcan, Sr. Unscd. Debs. 7.25 3/15/31 350,000 454,255 Rio Tinto Finance USA, Gtd. Notes 3.50 11/2/20 600,000 631,944 Rio Tinto Finance USA, Gtd. Notes 5.20 11/2/40 1,000,000 1,087,820 Rio Tinto Finance USA, Gtd. Notes 6.50 7/15/18 20,000 22,963 Rockwood Specialties Group, Gtd. Notes 4.63 10/15/20 500,000 522,500 Sigma-Aldrich, Sr. Unscd. Notes 3.38 11/1/20 500,000 524,072 Southern Copper, Sr. Unscd. Notes 5.25 11/8/42 1,000,000 924,320 Teck Resources, Gtd. Notes 3.15 1/15/17 1,095,000 1,108,477 52 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Materials (continued) Teck Resources, Gtd. Notes 4.75 1/15/22 500,000 492,625 Vale Canada, Sr. Unscd. Bonds 7.20 9/15/32 100,000 100,820 Vale Overseas, Gtd. Notes 4.38 1/11/22 1,200,000 1,164,792 Vale Overseas, Gtd. Notes 6.25 1/23/17 510,000 543,452 Vale Overseas, Gtd. Notes 6.88 11/21/36 900,000 913,050 Municipal Bonds—.8% American Municipal Power, Inc., Combined Hydroelectic Projects Revenue (Build America Bonds) 8.08 2/15/50 100,000 157,594 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Build America Bonds) 6.26 4/1/49 1,000,000 1,399,010 Bay Area Toll Authority, San Francisco Bay Area Subordinate Toll Bridge Revenue (Build America Bonds) 6.79 4/1/30 695,000 893,999 California, GO (Various Purpose) 7.50 4/1/34 1,000,000 1,474,770 California, GO (Various Purpose) 7.55 4/1/39 1,600,000 2,460,928 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 2.11 7/1/18 500,000 509,225 Illinois, GO (Pension Funding Series) 5.10 6/1/33 2,130,000 2,114,238 Los Angeles Unified School District, GO (Build America Bonds) 5.75 7/1/34 1,600,000 1,994,752 Metropolitan Transportation Authority, Dedicated Tax Funds Bonds 7.34 11/15/39 650,000 975,137 The Fund 53 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds (continued) Municipal Electric Authority of Georgia, GO (Plant Vogtle Units 3 and 4 Project J Bonds) (Build America Bonds) 6.64 4/1/57 1,000,000 1,294,910 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.41 1/1/40 780,000 1,163,378 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 5.95 6/15/42 545,000 724,043 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Build America Bonds) 5.29 3/15/33 1,000,000 1,171,220 Port Authority of New York and New Jersey (Consolidated Bonds, 164th Series) 5.65 11/1/40 680,000 847,722 Public Utilities Commission of the City and County of San Francisco, San Francisco Water Revenue (Build America Bonds) 6.00 11/1/40 550,000 702,796 University of California Regents, General Revenue 1.80 7/1/19 480,000 483,000 University of California Regents, General Revenue 4.77 5/15/44 500,000 528,155 Telecommunications—1.7% America Movil SAB de CV, Gtd. Notes 2.38 9/8/16 1,000,000 1,017,180 America Movil SAB de CV, Gtd. Notes 6.13 3/30/40 1,200,000 1,481,160 America Movil SAB de CV, Gtd. Notes 6.38 3/1/35 100,000 124,076 American Tower, Sr. Unscd. Notes 4.50 1/15/18 500,000 535,357 AT&T, Sr. Unscd. Notes 1.70 6/1/17 1,500,000 1,508,756 AT&T, Sr. Unscd. Notes 2.30 3/11/19 1,000,000 1,008,358 54 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) AT&T, Sr. Unscd. Notes 2.45 6/30/20 500,000 500,041 AT&T, Sr. Unscd. Notes 3.00 2/15/22 495,000 495,755 AT&T, Sr. Unscd. Notes 3.00 6/30/22 500,000 497,542 AT&T, Sr. Unscd. Notes 3.40 5/15/25 1,000,000 991,523 AT&T, Sr. Unscd. Notes 4.35 6/15/45 600,000 556,695 AT&T, Sr. Unscd. Notes 4.50 5/15/35 1,000,000 982,401 AT&T, Sr. Unscd. Notes 4.75 5/15/46 1,000,000 981,552 AT&T, Sr. Unscd. Notes 5.35 9/1/40 1,500,000 1,582,450 AT&T, Sr. Unscd. Bonds 5.50 2/1/18 950,000 1,047,022 AT&T, Gtd. Notes 8.00 11/15/31 470,000 a 688,042 British Telecommunications, Sr. Unscd. Notes 1.25 2/14/17 250,000 250,336 British Telecommunications, Sr. Unscd. Notes 5.95 1/15/18 580,000 647,178 British Telecommunications, Sr. Unscd. Notes 9.63 12/15/30 175,000 a 283,970 Cisco Systems, Sr. Unscd. Notes 4.45 1/15/20 2,000,000 2,232,002 Cisco Systems, Sr. Unscd. Notes 5.50 1/15/40 400,000 474,558 Corning, Sr. Unscd. Notes 3.70 11/15/23 400,000 422,175 Deutsche Telekom International Finance, Gtd. Bonds 8.75 6/15/30 900,000 a 1,346,708 GTE, Gtd. Notes 6.94 4/15/28 100,000 126,902 Harris, Sr. Unscd. Notes 3.83 4/28/25 500,000 503,293 Harris, Sr. Unscd. Notes 5.05 4/27/45 1,000,000 1,005,851 The Fund 55 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) Juniper Networks, Sr. Unscd. Notes 4.35 6/15/25 200,000 204,669 Koninklijke KPN, Sr. Unscd. Bonds 8.38 10/1/30 250,000 357,473 Motorola Solutions, Sr. Unscd. Notes 3.50 9/1/21 1,000,000 1,013,142 Orange, Sr. Unscd. Notes 9.00 3/1/31 945,000 a 1,430,172 Pacific-Bell Telephone, Gtd. Debs. 7.13 3/15/26 310,000 390,551 Qwest, Sr. Unscd. Debs. 6.88 9/15/33 330,000 334,330 Rogers Communications, Gtd. Notes 7.50 8/15/38 125,000 176,096 Telefonica Emisiones, Gtd. Notes 3.19 4/27/18 1,000,000 1,040,366 Verizon Communications, Sr. Unscd. Notes 1.35 6/9/17 500,000 499,967 Verizon Communications, Sr. Unscd. Notes 2.00 11/1/16 600,000 608,907 Verizon Communications, Sr. Unscd. Notes 2.63 2/21/20 2,395,000 2,424,909 Verizon Communications, Sr. Unscd. Notes 3.45 3/15/21 750,000 782,454 Verizon Communications, Sr. Unscd. Notes 3.50 11/1/21 900,000 938,356 Verizon Communications, Sr. Unscd. Notes 3.85 11/1/42 1,000,000 897,226 Verizon Communications, Sr. Unscd. Notes 4.86 8/21/46 1,000,000 1,012,245 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 1,650,000 1,865,485 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 560,000 652,614 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 2,700,000 3,390,466 Verizon Communications, Sr. Unscd. Notes 7.75 12/1/30 690,000 956,143 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 555,000 597,993 56 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 250,000 301,977 Vodafone Group, Sr. Unscd. Notes 7.88 2/15/30 125,000 170,811 Vodefone Group, Sr. Unscd. Notes 1.50 2/19/18 500,000 500,559 U.S. Government Agencies—3.4% Federal Farm Credit Bank, Bonds 0.54 11/7/16 500,000 499,508 Federal Farm Credit Bank, Bonds 5.13 8/25/16 1,200,000 1,273,246 Federal Home Loan Bank, Bonds 0.38 6/24/16 1,500,000 1,500,295 Federal Home Loan Bank, Bonds 0.63 11/23/16 1,700,000 1,702,217 Federal Home Loan Bank, Bonds 1.00 6/21/17 1,400,000 1,407,815 Federal Home Loan Bank, Bonds 1.50 2/28/17 1,500,000 1,505,147 Federal Home Loan Bank, Bonds 1.75 12/14/18 1,000,000 1,021,214 Federal Home Loan Bank, Bonds 4.13 3/13/20 1,000,000 1,122,666 Federal Home Loan Bank, Bonds 4.75 12/16/16 1,000,000 1,067,460 Federal Home Loan Bank, Bonds, Ser. 1 4.88 5/17/17 2,000,000 2,169,760 Federal Home Loan Bank, Bonds 5.00 11/17/17 2,600,000 2,869,292 Federal Home Loan Bank, Bonds, Ser. 656 5.38 5/18/16 320,000 336,860 Federal Home Loan Bank, Bonds 5.50 7/15/36 480,000 655,153 Federal Home Loan Bank, Bonds 5.63 6/11/21 1,200,000 1,465,224 Federal Home Loan Mortgage Corp 4.50 10/1/40 4,431,472 d 4,834,885 Federal Home Loan Mortgage Corp., Notes 6.25 7/15/32 1,000,000 d 1,439,025 The Fund 57 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Mortgage Corp., Bonds 6.75 9/15/29 400,000 d 596,719 Federal Home Loan Mortgage Corp., Notes, Ser.1 0.75 1/12/18 2,400,000 d 2,399,532 Federal Home Loan Mortgage Corp., Notes 0.88 2/22/17 4,500,000 d 4,523,665 Federal Home Loan Mortgage Corp., Notes 0.88 3/7/18 1,000,000 d 998,295 Federal Home Loan Mortgage Corp., Notes 1.00 9/29/17 1,000,000 d 1,007,111 Federal Home Loan Mortgage Corp., Notes 1.02 4/30/18 1,050,000 d 1,044,166 Federal Home Loan Mortgage Corp., Unscd. Notes 1.03 11/28/17 500,000 d 499,799 Federal Home Loan Mortgage Corp., Notes 1.20 6/12/18 785,000 d 783,574 Federal Home Loan Mortgage Corp., Unscd. Notes 1.25 12/5/17 2,200,000 d 2,197,061 Federal Home Loan Mortgage Corp., Notes 1.25 10/2/19 2,500,000 d 2,474,802 Federal Home Loan Mortgage Corp., Notes 2.00 8/25/16 2,000,000 d 2,040,338 Federal Home Loan Mortgage Corp., Notes 2.38 1/13/22 2,600,000 d 2,658,370 Federal Home Loan Mortgage Corp., Notes 3.06 6/14/28 135,000 d 134,285 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 1,600,000 d 1,747,982 Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 1,250,000 d 1,398,132 Federal Home Loan Mortgage Corp., Notes 5.00 2/16/17 825,000 d 889,066 Federal Home Loan Mortgage Corp., Notes 5.13 10/18/16 750,000 d 800,998 Federal Home Loan Mortgage Corp., Notes 5.13 11/17/17 650,000 d 719,252 Federal National Mortgage Association 0.88 10/26/17 1,600,000 d 1,603,533 Federal National Mortgage Association, Bonds 6.25 5/15/29 1,340,000 d 1,899,040 58 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal National Mortgage Association, Notes 0.00 6/1/17 2,400,000 d,e 2,364,444 Federal National Mortgage Association, Sub. Debs 0.00 10/9/19 2,000,000 d,e 1,837,706 Federal National Mortgage Association, Notes 0.50 10/22/15 500,000 d 500,837 Federal National Mortgage Association, Notes 0.88 12/20/17 2,300,000 d 2,298,712 Federal National Mortgage Association, Notes 0.88 12/27/17 700,000 d 699,498 Federal National Mortgage Association, Notes 0.88 2/8/18 1,500,000 d 1,495,509 Federal National Mortgage Association, Notes 1.00 12/28/17 750,000 d 748,051 Federal National Mortgage Association, Notes 1.00 2/15/18 700,000 d 697,629 Federal National Mortgage Association, Notes, Ser. 1 1.00 4/30/18 1,000,000 d 993,741 Federal National Mortgage Association, Notes 1.07 7/28/17 925,000 d 929,373 Federal National Mortgage Association, Notes 1.13 3/28/18 415,000 d 414,810 Federal National Mortgage Association, Notes 1.25 1/30/17 2,000,000 d 2,021,412 Federal National Mortgage Association, Notes 1.75 11/26/19 1,500,000 d 1,516,609 Federal National Mortgage Association, Notes 1.88 9/18/18 2,000,000 d 2,051,084 Federal National Mortgage Association, Notes 1.88 2/19/19 2,000,000 d 2,043,222 Federal National Mortgage Association, Notes 2.63 9/6/24 1,100,000 d 1,134,659 Federal National Mortgage Association, Bonds 5.00 5/11/17 1,200,000 d 1,303,447 Federal National Mortgage Association, Notes 5.25 9/15/16 1,225,000 d 1,304,843 Federal National Mortgage Association, Notes 6.00 4/18/36 1,300,000 d 1,365,343 Federal National Mortgage Association, Notes 6.63 11/15/30 1,000,000 d 1,484,466 The Fund 59 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Financing Corp. (FICO), Scd. Bonds 8.60 9/26/19 40,000 51,912 Financing Corp. (FICO), Scd. Bonds, Ser. E 9.65 11/2/18 510,000 656,409 Tennessee Valley Authority, Notes 5.25 9/15/39 1,200,000 1,536,281 Tennessee Valley Authority, Bonds 5.88 4/1/36 650,000 886,841 Tennessee Valley Authority, Bonds 6.15 1/15/38 165,000 232,937 U.S. Government Agencies/ Mortgage-Backed—29.3% Federal Home Loan Mortgage Corp.: 2.50 % 900,000 d,f 922,711 3.00 % 6,700,000 d,f 6,867,399 3.50 % 15,025,000 d,f 15,727,960 4.00 % 13,300,000 d,f 14,193,385 4.50 % 500,000 d,f 543,703 5.00 % 1,600,000 d,f 1,777,568 2.00%, 8/1/28—8/1/29 1,725,764 d 1,726,859 2.14%, 8/1/43 1,242,685 a,d 1,268,369 2.44%, 7/1/43—10/1/43 962,029 a,d 986,783 2.50%, 10/1/27—11/1/42 11,883,680 d 12,193,000 3.00%, 12/1/25—10/1/43 33,707,489 d 34,623,838 3.50%, 3/1/26—7/1/44 26,417,874 d 27,760,405 4.00%, 5/1/18—12/1/44 22,934,669 d 24,533,733 4.50%, 2/1/18—9/1/44 15,020,150 d 16,323,294 5.00%, 11/1/18—1/1/40 12,916,624 d 14,293,453 5.50%, 8/1/16—1/1/40 7,637,729 d 8,612,416 6.00%, 5/1/16—7/1/39 3,871,213 d 4,408,777 6.50%, 4/1/16—3/1/39 2,185,347 d 2,520,985 7.00%, 9/1/15—7/1/37 160,519 d 185,625 7.50%, 2/1/23—11/1/33 32,836 d 37,004 8.00%, 2/1/17—10/1/31 34,653 d 40,441 8.50%, 10/1/18—6/1/30 1,211 d 1,477 Ser. K714, Cl. A1 2.08%, 12/25/19 722,207 d 734,805 Ser. K017, Cl. A2 2.87%, 12/25/21 750,000 d 782,166 Ser. K032, Cl. A1 3.02%, 2/25/23 550,895 d 579,117 Ser. K033, Cl. A2 3.06%, 7/25/23 1,000,000 a,d 1,048,988 Ser. L032, Cl. A2 3.31%, 5/25/23 1,250,000 a,d 1,335,788 60 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal Home Loan Mortgage Corp. (continued): Ser. K014, Cl. A2 3.87%, 4/25/21 1,800,000 d 1,979,752 Ser. K012, Cl. A2 4.19%, 12/25/20 1,284,000 a,d 1,425,863 Federal National Mortgage Association: 2.00 % 1,100,000 d,f 1,101,117 2.50 % 10,500,000 d,f 10,765,164 3.00 % 11,075,000 d,f 11,350,879 3.50 % 26,350,000 d,f 27,612,666 4.00 % 26,950,000 d,f 28,800,182 4.50 % 6,600,000 d,f 7,184,202 5.00 % 1,500,000 d,f 1,670,895 5.50 % 875,000 d,f 990,722 2.00%, 7/1/28—9/1/29 1,526,499 d 1,530,325 2.17%, 5/1/43 512,655 a,d 524,190 2.50%, 7/1/27—8/1/43 9,216,039 d 9,398,077 2.71%, 11/1/43 230,920 a,d 238,999 2.94%, 5/1/42 336,591 a,d 349,349 3.00%, 10/1/26—8/1/44 57,662,478 d 59,288,211 3.03%, 12/1/41 487,896 a,d 515,028 3.50%, 12/1/19—12/1/44 46,531,814 d 48,986,926 4.00%, 2/1/24—2/1/45 41,643,344 d 44,652,900 4.50%, 4/1/18—11/1/44 28,291,479 d 30,830,374 5.00%, 11/1/17—9/1/43 16,623,900 d 18,453,934 5.50%, 1/1/17—3/1/40 12,552,179 d 14,187,963 6.00%, 5/1/16—11/1/38 6,037,314 d 6,902,818 6.50%, 6/1/15—9/1/38 1,518,672 d 1,758,001 7.00%, 6/1/15—3/1/38 367,895 d 426,798 7.50%, 8/1/15—6/1/31 66,295 d 75,006 8.00%, 6/1/15—8/1/30 14,298 d 16,948 8.50%, 9/1/15—7/1/30 2,703 d 2,839 9.00%, 10/1/30 2,034 d 2,142 Ser. 2013-M14, Cl. APT 2.50%, 4/25/23 1,151,851 a,d 1,166,863 Ser. 2013-M3, Cl. A2 2.51%, 11/25/22 1,500,000 a,d 1,518,397 Ser. 2014-M11, Cl. 1A 3.12%, 8/25/24 996,349 a,d 1,045,249 Ser. 2014-M3, Cl. AB2 3.46%, 1/25/24 800,000 a,d 857,310 Ser. 2010-M7, Cl. A2 3.66%, 11/25/20 963,198 d 1,042,076 Government National Mortgage Association I: 2.50 % 500,000 f 495,039 3.00 % 3,600,000 f 3,698,719 4.00 % 400,000 f 432,081 4.50 % 600,000 f 661,149 The Fund 61 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Government National Mortgage Association I (continued): 2.50%, 2/15/28 1,380,326 1,428,398 3.00%, 9/15/42—8/15/43 1,541,648 1,588,439 3.50%, 2/15/26—11/15/42 5,306,419 5,603,954 4.00%, 2/15/41—3/15/41 6,521,455 7,161,152 4.50%, 1/15/19—2/15/41 8,974,875 9,913,589 5.00%, 1/15/17—4/15/40 10,421,279 11,684,267 5.50%, 9/15/20—11/15/38 3,332,727 3,769,596 6.00%, 2/15/17—4/15/39 3,724,300 4,278,003 6.50%, 2/15/24—2/15/39 793,900 917,404 7.00%, 10/15/27—8/15/32 85,471 98,621 7.50%, 12/15/23—11/15/30 73,438 82,318 8.00%, 8/15/24—3/15/32 16,972 20,961 8.25%, 6/15/27 1,454 1,657 8.50%, 10/15/26 9,305 10,705 9.00%, 2/15/22—2/15/23 8,210 8,343 Government National Mortgage Association II: 3.00 % 16,900,000 f 17,377,621 3.50 % 34,025,000 f 35,896,375 4.00 % 22,900,000 f 24,471,691 4.50 % 11,000,000 f 11,921,682 5.50 %, 1,775,000 f 1,975,637 2.00%, 10/20/42—6/20/43 1,475,856 a 1,518,787 2.50%, 4/20/28—9/20/43 994,670 988,798 2.50%, 1/20/43—11/20/43 1,601,875 a 1,647,753 3.00%, 11/20/27—12/20/44 14,123,160 14,636,223 3.00%, 7/20/42 765,310 a 797,723 3.50%, 9/20/28—12/20/44 13,219,490 13,980,825 3.50%, 3/20/41—5/20/41 714,256 a 746,644 4.00%, 9/20/43—1/20/45 8,542,289 9,150,469 4.50%, 7/20/41—9/20/44 5,759,442 6,269,075 5.00%, 3/20/37—8/20/44 7,800,322 8,672,995 5.50%, 10/20/31—10/20/44 2,434,163 2,755,921 6.50%, 2/20/28 777 922 8.50%, 7/20/25 539 614 Federal Home Loan Mortgage Corp.: 1.92%, 8/1/37 65,987 a,d 70,279 2.13%, 2/1/35 272,820 a,d 292,089 62 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal Home Loan Mortgage Corp. (continued): 2.24%, 3/1/37 58,356 a,d 61,841 2.25%, 6/1/35 4,677 a,d 4,988 2.36%, 12/1/34 14,440 a,d 15,479 2.36%, 3/1/36 7,178 a,d 7,690 2.38%, 4/1/33 4,699 a,d 4,899 2.38%, 6/1/34 3,971 a,d 4,175 2.38%, 8/1/34 2,491 a,d 2,649 2.38%, 4/1/36 124,217 a,d 132,081 2.40%, 6/1/36 7,720 a,d 7,811 2.44%, 12/1/34 31,930 a,d 33,330 2.53%, 11/1/33 3,736 a,d 4,002 Federal National Mortgage Association: 2.05%, 2/1/37 3,214 a,d 3,425 2.06%, 10/1/34 15,386 a,d 16,316 2.11%, 1/1/35 6,255 a,d 6,586 2.11%, 12/1/35 7,012 a,d 7,335 2.25%, 3/1/34 148,676 a,d 158,841 2.25%, 6/1/34 146,574 a,d 157,972 2.25%, 11/1/36 121,545 a,d 130,165 2.29%, 8/1/35 54,413 a,d 57,842 2.32%, 12/1/36 10,515 a,d 10,817 2.33%, 1/1/35 151,901 a,d 162,652 2.34%, 6/1/34 39,163 a,d 41,682 2.35%, 3/1/37 51,570 a,d 55,077 2.39%, 9/1/33 6,157 a,d 6,564 2.40%, 11/1/32 11,426 a,d 12,182 2.40%, 2/1/37 123,517 a,d 133,568 2.43%, 5/1/33 5,980 a,d 6,030 2.44%, 9/1/33 16,831 a,d 18,000 2.44%, 11/1/36 30,713 a,d 32,572 5.26%, 6/1/35 3,949 a,d 4,086 5.26%, 11/1/35 1,491 a,d 1,590 U.S. Government Securities—35.0% U.S. Treasury Bonds: 2.50%, 2/15/45 9,635,000 9,154,753 The Fund 63 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Bonds (continued): 2.75%, 8/15/42 2,440,000 2,441,906 2.75%, 11/15/42 2,182,000 2,182,000 2.88%, 5/15/43 9,457,000 9,691,212 3.00%, 5/15/42 3,500,000 3,675,819 3.00%, 11/15/44 4,810,000 5,062,150 3.13%, 11/15/41 3,750,000 4,040,918 3.13%, 2/15/42 4,320,000 4,647,711 3.13%, 2/15/43 2,990,000 3,212,381 3.13%, 8/15/44 6,215,000 6,694,232 3.38%, 5/15/44 5,330,000 6,009,575 3.50%, 2/15/39 5,000,000 5,721,095 3.63%, 8/15/43 2,885,000 3,395,959 3.63%, 2/15/44 5,030,000 5,925,576 3.75%, 8/15/41 2,310,000 2,770,736 3.75%, 11/15/43 4,995,000 6,011,952 3.88%, 8/15/40 30,000 36,469 4.25%, 11/15/40 5,000,000 6,436,330 4.38%, 11/15/39 452,000 589,366 4.38%, 5/15/40 2,620,000 3,421,558 4.38%, 5/15/41 970,000 c 1,277,520 4.50%, 2/15/36 5,105,000 6,762,129 4.63%, 2/15/40 2,596,000 3,507,643 4.75%, 2/15/41 1,010,000 1,400,113 5.00%, 5/15/37 1,420,000 2,007,193 5.25%, 11/15/28 2,000,000 2,689,688 5.38%, 2/15/31 3,000,000 4,185,000 6.00%, 2/15/26 4,000,000 5,509,064 6.13%, 11/15/27 360,000 514,322 6.25%, 5/15/30 1,520,000 2,271,687 6.50%, 11/15/26 1,200,000 1,733,813 6.63%, 2/15/27 430,000 629,513 6.88%, 8/15/25 2,000,000 2,895,938 7.13%, 2/15/23 1,560,000 2,160,722 7.25%, 5/15/16 2,400,000 2,572,687 7.25%, 8/15/22 2,500,000 3,442,383 7.50%, 11/15/16 2,630,000 2,913,958 8.00%, 11/15/21 970,000 1,345,724 8.13%, 5/15/21 1,120,000 1,536,851 8.75%, 5/15/17 2,395,000 2,790,549 8.75%, 8/15/20 1,000,000 1,370,000 8.88%, 8/15/17 2,725,000 3,233,169 64 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Bonds (continued): 8.88%, 2/15/19 720,000 927,844 9.00%, 11/15/18 1,840,000 2,348,874 U.S. Treasury Notes: 0.38%, 5/31/16 3,950,000 3,953,085 0.38%, 10/31/16 3,995,000 3,990,006 0.50%, 6/15/16 4,420,000 4,428,977 0.50%, 6/30/16 3,880,000 3,887,880 0.50%, 7/31/16 3,800,000 3,807,125 0.50%, 8/31/16 5,450,000 5,457,238 0.50%, 11/30/16 2,795,000 2,796,311 0.50%, 1/31/17 3,575,000 3,574,442 0.50%, 2/28/17 3,540,000 c 3,538,340 0.50%, 3/31/17 3,585,000 3,579,959 0.50%, 4/30/17 3,610,000 3,604,455 0.50%, 7/31/17 4,640,000 4,620,786 0.63%, 7/15/16 9,120,000 9,150,634 0.63%, 8/15/16 4,175,000 4,188,047 0.63%, 10/15/16 2,700,000 2,707,171 0.63%, 11/15/16 6,765,000 6,781,385 0.63%, 12/15/16 3,154,000 3,160,652 0.63%, 12/31/16 3,710,000 3,718,407 0.63%, 2/15/17 3,870,000 3,876,351 0.63%, 5/31/17 3,500,000 3,499,454 0.63%, 8/31/17 2,636,000 2,630,441 0.63%, 9/30/17 5,473,000 5,456,751 0.63%, 11/30/17 5,040,000 5,016,372 0.63%, 4/30/18 6,864,000 6,802,334 0.75%, 1/15/17 3,755,000 3,769,960 0.75%, 3/15/17 3,500,000 3,512,306 0.75%, 6/30/17 4,817,000 4,826,408 0.75%, 10/31/17 2,220,000 2,218,439 0.75%, 12/31/17 2,200,000 2,195,186 0.75%, 2/28/18 6,300,000 6,275,392 0.75%, 3/31/18 1,790,000 1,782,029 0.75%, 4/15/18 3,330,000 3,314,159 0.88%, 9/15/16 6,690,000 6,732,334 0.88%, 11/30/16 5,000,000 5,031,640 0.88%, 12/31/16 6,355,000 6,396,702 0.88%, 1/31/17 3,325,000 3,345,263 0.88%, 2/28/17 6,280,000 6,317,780 0.88%, 4/15/17 3,305,000 3,323,591 The Fund 65 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 0.88%, 4/30/17 3,810,000 3,830,239 0.88%, 5/15/17 1,885,000 1,895,013 0.88%, 6/15/17 3,625,000 3,642,277 0.88%, 7/15/17 3,540,000 3,556,316 0.88%, 8/15/17 3,570,000 3,583,666 0.88%, 10/15/17 5,530,000 5,545,550 0.88%, 11/15/17 3,590,000 3,597,291 0.88%, 1/15/18 3,300,000 3,302,577 0.88%, 1/31/18 4,700,000 4,702,938 0.88%, 7/31/19 1,290,000 1,267,425 1.00%, 8/31/16 1,800,000 1,814,062 1.00%, 9/30/16 6,971,000 7,028,183 1.00%, 10/31/16 2,510,000 2,530,785 1.00%, 3/31/17 5,000,000 5,039,845 1.00%, 9/15/17 3,235,000 3,255,723 1.00%, 12/15/17 3,435,000 3,451,371 1.00%, 2/15/18 3,265,000 3,276,734 1.00%, 3/15/18 3,310,000 3,320,086 1.00%, 5/31/18 3,540,000 3,544,149 1.00%, 6/30/19 3,000,000 2,965,548 1.00%, 9/30/19 5,375,000 5,293,537 1.00%, 11/30/19 1,900,000 1,867,938 1.13%, 12/31/19 2,290,000 2,261,196 1.13%, 3/31/20 1,800,000 1,773,281 1.13%, 4/30/20 4,490,000 4,418,088 1.25%, 10/31/18 3,168,000 3,184,087 1.25%, 11/30/18 3,976,000 3,993,395 1.25%, 1/31/19 2,090,000 2,095,714 1.25%, 10/31/19 2,000,000 1,990,468 1.25%, 1/31/20 3,800,000 3,771,500 1.25%, 2/29/20 680,000 674,262 1.38%, 6/30/18 2,665,000 2,696,647 1.38%, 7/31/18 1,780,000 1,800,303 1.38%, 9/30/18 7,468,000 7,543,263 1.38%, 11/30/18 1,341,000 1,352,943 1.38%, 12/31/18 1,920,000 1,935,151 1.38%, 2/28/19 498,000 501,190 1.38%, 1/31/20 3,350,000 3,344,767 1.38%, 2/29/20 5,500,000 5,487,537 1.38%, 3/31/20 6,215,000 c 6,195,578 1.38%, 4/30/20 4,860,000 4,844,565 1.38%, 5/31/20 3,600,000 3,583,688 66 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 1.50%, 6/30/16 6,740,000 6,831,098 1.50%, 7/31/16 5,000,000 5,070,705 1.50%, 8/31/18 4,905,000 4,977,045 1.50%, 12/31/18 2,850,000 2,885,180 1.50%, 1/31/19 5,534,000 5,598,853 1.50%, 2/28/19 3,910,000 3,954,292 1.50%, 3/31/19 3,000,000 3,032,577 1.50%, 5/31/19 4,440,000 4,480,586 1.50%, 10/31/19 3,320,000 3,338,675 1.50%, 11/30/19 4,660,000 4,686,213 1.50%, 1/31/22 3,990,000 3,917,059 1.63%, 3/31/19 5,760,000 5,849,101 1.63%, 4/30/19 7,000,000 7,102,263 1.63%, 6/30/19 4,000,000 4,054,688 1.63%, 7/31/19 2,910,000 2,947,513 1.63%, 8/31/19 4,500,000 4,556,250 1.63%, 12/31/19 4,310,000 4,354,109 1.63%, 8/15/22 1,450,000 c 1,430,063 1.63%, 11/15/22 550,000 541,234 1.75%, 5/31/16 3,500,000 3,554,415 1.75%, 10/31/18 2,300,000 2,351,212 1.75%, 9/30/19 5,500,000 5,592,813 1.75%, 10/31/20 3,740,000 3,775,646 1.75%, 2/28/22 3,450,000 3,440,299 1.75%, 3/31/22 4,000,000 3,987,188 1.75%, 4/30/22 4,025,000 4,010,764 1.75%, 5/15/22 2,690,000 2,680,964 1.75%, 5/15/23 4,041,000 3,989,542 1.88%, 8/31/17 3,140,000 3,224,877 1.88%, 9/30/17 3,130,000 3,215,587 1.88%, 10/31/17 5,000,000 5,136,720 1.88%, 11/30/21 4,000,000 4,027,812 2.00%, 7/31/20 4,500,000 4,613,904 2.00%, 9/30/20 3,745,000 3,833,944 2.00%, 11/30/20 2,868,000 2,931,409 2.00%, 2/28/21 4,357,000 4,444,140 2.00%, 5/31/21 4,490,000 4,571,031 2.00%, 8/31/21 6,635,000 6,742,819 2.00%, 10/31/21 3,995,000 4,054,613 2.00%, 11/15/21 4,930,000 5,006,262 2.00%, 2/15/22 4,567,000 4,633,719 2.00%, 2/15/23 7,915,000 7,986,726 The Fund 67 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 2.00%, 2/15/25 9,505,000 9,467,132 2.13%, 8/31/20 3,190,000 3,286,947 2.13%, 1/31/21 2,800,000 2,876,563 2.13%, 6/30/21 6,000,000 6,148,596 2.13%, 8/15/21 4,805,000 4,917,994 2.13%, 9/30/21 3,475,000 3,555,901 2.13%, 12/31/21 3,985,000 4,074,663 2.25%, 11/30/17 5,240,000 5,434,865 2.25%, 3/31/21 3,265,000 3,373,917 2.25%, 4/30/21 2,685,000 2,773,941 2.25%, 7/31/21 6,100,000 6,292,052 2.25%, 11/15/24 7,945,000 8,092,729 2.38%, 7/31/17 1,320,000 1,370,016 2.38%, 5/31/18 1,000,000 1,042,969 2.38%, 6/30/18 2,000,000 2,086,094 2.38%, 12/31/20 3,025,000 3,151,200 2.38%, 8/15/24 3,430,000 3,533,168 2.50%, 6/30/17 5,000,000 c 5,198,830 2.50%, 8/15/23 7,366,000 7,690,561 2.50%, 5/15/24 10,670,000 11,110,138 2.63%, 1/31/18 1,520,000 1,593,387 2.63%, 8/15/20 8,000,000 8,448,752 2.63%, 11/15/20 6,700,000 7,069,545 2.75%, 11/30/16 3,700,000 3,832,390 2.75%, 5/31/17 2,230,000 2,328,782 2.75%, 12/31/17 1,643,000 1,726,433 2.75%, 2/28/18 2,040,000 2,146,623 2.75%, 2/15/19 4,170,000 4,410,426 2.75%, 11/15/23 7,707,000 8,197,119 2.75%, 2/15/24 4,555,000 4,839,332 2.88%, 3/31/18 3,000,000 3,170,157 3.00%, 8/31/16 2,740,000 2,835,259 3.00%, 9/30/16 3,550,000 3,678,411 3.00%, 2/28/17 3,900,000 4,074,283 3.13%, 10/31/16 5,000,000 5,199,220 3.13%, 1/31/17 4,180,000 4,370,386 3.13%, 4/30/17 4,360,000 4,578,340 3.13%, 5/15/19 5,000,000 5,367,190 3.13%, 5/15/21 7,000,000 7,581,875 3.25%, 5/31/16 1,083,000 1,117,436 3.25%, 6/30/16 4,020,000 4,156,302 3.25%, 7/31/16 3,110,000 3,222,252 68 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 3.25%, 12/31/16 4,700,000 4,914,438 3.25%, 3/31/17 4,131,000 4,341,099 3.38%, 11/15/19 3,130,000 3,405,099 3.50%, 2/15/18 1,520,000 1,630,674 3.50%, 5/15/20 4,050,000 4,450,569 3.63%, 8/15/19 3,210,000 3,519,714 3.63%, 2/15/20 5,430,000 5,987,422 3.63%, 2/15/21 5,000,000 5,554,295 3.75%, 11/15/18 3,000,000 3,276,564 3.88%, 5/15/18 100,000 108,836 4.00%, 8/15/18 2,800,000 3,074,313 4.25%, 11/15/17 4,200,000 4,567,500 4.50%, 5/15/17 2,000,000 2,157,968 4.63%, 11/15/16 3,300,000 3,511,147 4.63%, 2/15/17 1,300,000 1,394,758 4.75%, 8/15/17 2,387,000 2,607,239 4.88%, 8/15/16 3,090,000 3,269,124 Utilities—2.0% AGL Capital, Gtd. Notes 3.50 9/15/21 193,000 203,983 Alabama Power, Sr. Unscd. Notes 3.75 3/1/45 500,000 495,046 American Water Capital, Sr. Unscd. Notes 3.85 3/1/24 250,000 268,286 Atmos Energy, Sr. Unscd. Notes 4.13 10/15/44 1,000,000 1,034,271 Berkshire Hathaway Energy, Sr. Unscd. Notes 5.15 11/15/43 250,000 293,694 Berkshire Hathaway Energy, Sr. Unscd. Bonds 6.13 4/1/36 500,000 641,570 Commonwealth Edison, First Mortgage Bonds 2.15 1/15/19 750,000 764,110 Commonwealth Edison, First Mortgage Bonds 5.90 3/15/36 471,000 610,513 Connecticut Light & Power, First Mortgage Bonds 4.30 4/15/44 500,000 536,809 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 05-A 5.30 3/1/35 475,000 559,607 The Fund 69 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Utilities (continued) Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 600,000 676,692 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-B 6.20 6/15/36 200,000 258,083 Consumers Energy, First Mortgage Bonds 4.35 8/31/64 700,000 728,298 Dominion Resources, Sr. Unscd. Notes, Ser. B 2.75 9/15/22 1,500,000 1,480,167 Dominion Resources, Sr. Unscd. Notes, Ser. E 6.30 3/15/33 100,000 123,389 DTE Electric, Mortgage Bonds 3.38 3/1/25 500,000 523,956 DTE Electric, Sr. Scd. Notes 3.45 10/1/20 700,000 741,670 Duke Energy Carolinas, First Mortgage Bonds 3.90 6/15/21 800,000 877,746 Duke Energy Carolinas, First Mortgage Notes 4.00 9/30/42 500,000 513,696 Duke Energy Carolinas, First Mortgage Bonds 6.00 1/15/38 1,000,000 1,324,127 Duke Energy Florida First Mortgage Bonds 6.40 6/15/38 150,000 208,025 Duke Energy Progress, First Mortgage Bonds 4.15 12/1/44 500,000 531,929 Duke Energy, Sr. Unscd. Notes 3.75 4/15/24 500,000 532,823 Empresa Nacional de Electricidad, Sr. Unscd. Notes 4.25 4/15/24 500,000 524,367 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 1,000,000 1,114,704 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 750,000 894,910 Florida Power & Light, First Mortgage Bonds 5.63 4/1/34 1,100,000 1,391,173 70 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Utilities (continued) Georgia Power, Sr. Unscd. Notes 4.30 3/15/42 1,300,000 1,382,511 Hydro-Quebec, Gov’t Gtd. Debs., Ser. HH 8.50 12/1/29 1,200,000 1,873,369 Hydro-Quebec, Gov’t Gtd. Debs., Ser. HK 9.38 4/15/30 20,000 33,295 Indiana Michigan Power, Sr. Unscd. Notes 6.05 3/15/37 800,000 1,010,873 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 750,000 1,047,614 Nevada Power, Mortgage Notes 7.13 3/15/19 2,300,000 2,738,923 Nextera Energy Capital Holdings, Gtd. Debs. 2.40 9/15/19 500,000 506,152 NiSource Finance, Gtd. Notes 6.40 3/15/18 1,700,000 1,930,410 Oklahoma Gas & Electric, Sr. Unscd. Notes 4.00 12/15/44 150,000 154,561 Oncor Electric Delivery, Sr. Scd. Notes 5.00 9/30/17 500,000 544,950 Oncor Electric Delivery, Sr. Scd. Debs. 7.00 9/1/22 170,000 216,710 Oncor Electric Delivery, Sr. Scd. Notes 7.00 5/1/32 250,000 347,314 Pacific Gas & Electric, Sr. Unscd. Notes 4.75 2/15/44 500,000 566,283 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 465,000 597,722 Pacific Gas & Electric, Sr. Unscd. Notes 6.25 3/1/39 750,000 980,598 PECO Energy, First Mortgage Bonds 4.80 10/15/43 500,000 585,546 Pennsylvania Electric, Sr. Unscd. Notes 5.20 4/1/20 500,000 555,295 The Fund 71 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Utilities (continued) Piedmont Natural Gas, Sr. Unscd. Notes 4.10 9/18/34 500,000 530,075 PPL Capital Funding, Gtd. Notes 3.40 6/1/23 400,000 411,062 PPL Capital Funding, Gtd. Notes 4.70 6/1/43 400,000 441,822 PPL Electric Utilities, First Mortgage Bonds 4.75 7/15/43 500,000 580,365 Progress Energy, Sr. Unscd. Notes 7.75 3/1/31 480,000 679,248 PSEG Power, Gtd. Notes 2.45 11/15/18 180,000 182,993 Public Service Company of Colorado, First Mortgage Bonds 3.20 11/15/20 1,500,000 1,583,648 Public Service Electric & Gas, First Mortgage Notes 3.15 8/15/24 1,200,000 1,236,114 Public Service Electric & Gas, Sr. Scd. Notes 5.25 7/1/35 230,000 287,700 San Diego Gas & Electric, First Mortgage Bonds, Ser. NNN 3.60 9/1/23 400,000 425,947 Sempra Energy, Sr. Unscd. Notes 2.88 10/1/22 1,000,000 997,611 South Carolina Electric & Gas, First Mortgage Bonds 4.50 6/1/64 500,000 519,699 South Carolina Electric & Gas, First Mortgage Bonds 6.63 2/1/32 200,000 262,753 Southern California Edison, First Mortgage Bonds 3.88 6/1/21 1,400,000 1,524,895 Southern California Edison, First Mortgage Notes, Ser. 08-A 5.95 2/1/38 70,000 91,745 72 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Utilities (continued) Southern California Edison, Sr. Unscd. Notes 6.65 4/1/29 450,000 608,518 Southern California Gas, First Mortgage Bonds 3.15 9/15/24 500,000 517,622 Southern California Gas, First Mortgage Bonds, Ser. HH 5.45 4/15/18 100,000 111,861 Southwestern Electric Power, Sr. Unscd. Notes, Ser. F 5.88 3/1/18 150,000 166,978 Tampa Electric, Sr. Unscd. Notes 4.35 5/15/44 500,000 541,623 Union Electric, Sr. Scd. Notes 6.40 6/15/17 1,000,000 1,111,331 Virginia Electric & Power, Sr. Unscd. Notes 1.20 1/15/18 1,000,000 999,236 Virginia Electric & Power, Sr. Unscd. Notes 4.00 1/15/43 500,000 512,919 Wisconsin Power & Light, Sr. Unscd. Debs. 4.10 10/15/44 800,000 839,632 Xcel Energy, Sr. Unscd. Notes 6.50 7/1/36 630,000 860,500 Total Bonds and Notes (cost $2,440,458,169) Other Investment—8.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $224,267,585) 224,267,585 g The Fund 73 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $370,858) 370,858 g Total Investments (cost $2,665,096,612) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO— General Obligation REIT— Real Estate Investment Trust a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2015, these securities were valued at $7,818,948 or 0.3% of net assets. c Security, or portion thereof, on loan.At April 30, 2015, the value of the fund’s securities on loan was $6,517,623 and the value of the collateral held by the fund was $6,701,797, consisting of cash collateral of $370,858 and U.S. Government & Agency securities valued at $6,330,939. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f This security is traded on a To-Be-Announced (“TBA”) basis. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government & Agencies 67.7 Commercial Mortgage-Backed 1.7 Corporate Bonds 24.3 Municipal Bonds .8 Money Market Investments 8.9 Asset-Backed .6 Foreign/Governmental 4.9 † Based on net assets. See notes to financial statements. 74 TBA SALE COMMITMENTS April 30, 2015 (Unaudited) Principal Amount ($) Value ($) Federal Home Loan Mortgage Corp.: 4.50%, 5/17/22 600,000 a,b 628,143 5%, 5/1/18 1,200,000 a,b 1,259,473 Total Federal Home Loan Mortgage Corp. Federal National Mortgage Association: 4%, 5/18/30 3,650,000 a,b 3,852,211 4.50%, 5/14/29 1,600,000 a,b 1,673,800 5%, 5/1/18 300,000 a,b 315,103 5.50%, 5/1/29 500,000 a,b 524,312 Total Federal National Mortgage Association Government National Mortgage Association: 5%, 5/1/35 7,100,000 b 7,940,682 5.50%, 5/1/31 1,300,000 b 1,468,472 Total Government National Mortgage Association Total TBA Sale Commitments (proceeds $17,661,383) a The Federal Housing Finance Agency (“FHFA”) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. b Sold on a delayed delivery basis. The Fund 75 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $6,517,623)—Note 1(b): Unaffiliated issuers 2,440,458,169 2,513,425,830 Affiliated issuers 224,638,443 224,638,443 Cash 3,233,522 Receivable for investment securities sold 43,470,477 Receivable for TBA sale commitments 17,661,383 Dividends, interest and securities lending income receivable 15,059,506 Receivable for shares of Capital Stock subscribed 2,627,430 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 532,558 Payable for open mortgage dollar roll transactions—Note 4 149,600,238 Payable for investment securities purchased 137,493,996 TBA sales commitment, at value (proceeds $17,661,383)—see TBA Sales Commitments—Note 4 17,662,196 Payable for shares of Capital Stock redeemed 832,770 Liability for securities on loan—Note 1(b) 370,858 Accrued expenses 30,182 Net Assets ($) Composition of Net Assets ($): Paid-in capital 2,430,390,733 Accumulated undistributed investment income—net 389,890 Accumulated net realized gain (loss) on investments 9,846,322 Accumulated net unrealized appreciation (depreciation) on investments 72,966,848 Net Assets ($) Net Asset Value Per Share Investor Shares BASIC Shares Net Assets ($) 1,190,602,417 1,322,991,376 Shares Outstanding 112,313,768 124,731,001 Net Asset Value Per Share ($) See notes to financial statements. 76 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Interest 29,136,011 Dividends; Affliated issuers 107,108 Income from securities lending—Note 1(b) 86,345 Total Income Expenses: Management fee—Note 3(a) 1,825,484 Distribution Plan fees (Investor Shares)—Note 3(b) 1,465,607 Directors’ fees—Note 3(a) 103,842 Loan commitment fees—Note 2 516 Total Expenses Less—Directors’ fees reimbursed by Dreyfus—Note 3(a) (103,842 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 11,325,673 Net unrealized appreciation (depreciation) on investments 9,583,673 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 77 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Operations ($): Investment income—net 26,037,857 51,633,894 Net realized gain (loss) on investments 11,325,673 22,902,556 Net unrealized appreciation (depreciation) on investments 9,583,673 8,616,363 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Investor Shares (12,722,558 ) (21,289,213 ) BASIC Shares (15,254,607 ) (33,708,941 ) Net realized gain on investments: Investor Shares (9,303,421 ) (11,929,675 ) BASIC Shares (9,799,389 ) (16,594,600 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Investor Shares 224,222,246 591,861,829 BASIC Shares 207,784,702 434,531,737 Dividends reinvested: Investor Shares 21,588,981 32,932,622 BASIC Shares 22,364,510 44,839,901 Cost of shares redeemed: Investor Shares (246,518,547 ) (338,025,004 ) BASIC Shares (127,337,197 ) (508,208,499 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,411,621,870 2,154,058,900 End of Period Undistributed investment income—net 389,890 2,329,198 78 Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Capital Share Transactions: Investor Shares Shares sold 21,114,403 56,139,224 Shares issued for dividends reinvested 2,036,287 3,148,438 Shares redeemed (23,176,163 ) (32,176,189 ) Net Increase (Decrease) in Shares Outstanding ) BASIC Shares Shares sold 19,530,995 41,298,790 Shares issued for dividends reinvested 2,107,384 4,283,160 Shares redeemed (11,975,826 ) (48,124,947 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Fund 79 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended October 31, Investor Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 10.60 10.62 11.11 10.93 10.80 10.42 Investment Operations: Investment income—net a .11 .23 .24 .30 .34 .35 Net realized and unrealized gain (loss) on investments .08 .14 (.42 ) .21 .14 .39 Total from Investment Operations .19 .37 (.18 ) .51 .48 .74 Distributions: Dividends from investment income—net (.11 ) (.25 ) (.28 ) (.33 ) (.35 ) (.36 ) Dividends from net realized gain on investments (.08 ) (.14 ) (.03 ) — — — Total Distributions (.19 ) (.39 ) (.31 ) (.33 ) (.35 ) (.36 ) Net asset value, end of period 10.60 10.60 10.62 11.11 10.93 10.80 Total Return (%) 1.88 b 3.62 (1.66 ) 4.75 4.58 7.28 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .41 c .41 .41 .41 .40 .41 Ratio of net expenses to average net assets .40 c .40 .40 .40 .40 .40 Ratio of net investment income to average net assets 2.01 c 2.22 2.25 2.67 3.24 3.27 Portfolio Turnover Rate 74.09 b,d 145.11 d d 30.42 30.02 32.15 Net Assets, end of period ($ x 1,000) 1,190,602 1,190,994 904,779 1,032,597 896,293 996,131 a Based on average shares outstanding. b Not annualized. c Annualized. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended April 30, 2015, October 31, 2014 and October 31, 2013 were 24.47%, 89.76% and 67.47% respectively. See notes to financial statements. 80 Six Months Ended April 30, 2015 Year Ended October 31, BASIC Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 10.61 10.62 11.12 10.94 10.80 10.42 Investment Operations: Investment income—net a .12 .26 .27 .32 .36 .37 Net realized and unrealized gain (loss) on investments .09 .15 (.43 ) .22 .16 .40 Total from Investment Operations .21 .41 (.16 ) .54 .52 .77 Distributions: Dividends from investment income—net (.13 ) (.28 ) (.31 ) (.36 ) (.38 ) (.39 ) Dividends from net realized gain on investments (.08 ) (.14 ) (.03 ) — — — Total Distributions (.21 ) (.42 ) (.34 ) (.36 ) (.38 ) (.39 ) Net asset value, end of period 10.61 10.61 10.62 11.12 10.94 10.80 Total Return (%) 2.01 b 3.97 (1.50 ) 5.01 4.94 7.55 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .16 c .16 .16 .16 .15 .16 Ratio of net expenses to average net assets .15 c .15 .15 .15 .15 .15 Ratio of net investment income to average net assets 2.26 c 2.47 2.50 2.92 3.31 3.52 Portfolio Turnover Rate 74.09 b,d d 94.21 d 30.42 30.02 32.15 Net Assets, end of period ($ x 1,000) 1,322,991 1,220,628 1,249,280 1,486,179 1,427,0471,249,324 a Based on average shares outstanding. b Not annualized. c Annualized. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended April 30, 2015, October 31, 2014 and October 31, 2013 were 24.47%, 89.76% and 67.47% respectively. See notes to financial statements. The Fund 81 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Bond Market Index Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund.The fund’s investment objective is to seek to match the total return of the Barclays U.S. Aggregate Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The fund is authorized to issue 500 million shares of $.001 par value Capital Stock in each of the following classes of shares: Investor and BASIC. Investor shares and BASIC shares are offered to any investor. Differences between the two classes include the services offered to and the expenses borne by each class, as well as their minimum purchase and account balance requirements. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authorita- 82 tive GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated withs investing in those securities. The Fund 83 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when 84 fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 14,255,749 — Commercial Mortgage-Backed — 41,599,200 — Corporate Bonds † — 611,962,470 — Foreign Government — 123,065,698 — Municipal Bonds † — 18,894,877 — Mutual Funds 224,638,443 — — U.S. Government Agencies/ Mortgage-Backed — 822,866,241 — U.S. Treasury — 880,781,595 — Liabilities ($) Other Financial Instruments: TBA Sales Commitments — (17,662,196 ) — ) † See Statement of Investments for additional detailed categorizations. The Fund 85 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended April 30, 2015,The Bank of NewYork Mellon earned $24,399 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: 86 Affiliated Investment Value Value Net Company 10/31/2014 ($) Purchases ($) Sales ($) 4/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 202,017,347 161,557,985 139,307,747 224,267,585 8.9 Dreyfus Institutional Cash Advantage Fund 17,606,936 62,231,992 79,468,070 370,858 — Total 219,624,283 (d) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry. (e) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 87 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2014 was as follows: ordinary income $55,998,444 and long-term capital gains $27,523,985.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. 88 NOTE 3—Investment Management Fee and Other Transactions with Affiliates: (a) Pursuant to an investment management agreement with Dreyfus, Dreyfus provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. Dreyfus also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay Dreyfus a fee, calculated daily and paid monthly, at the annual rate of .15% of the value of the fund’s average daily net assets. Out of its fee Dreyfus pays all of the expenses of the fund except brokerage fees, taxes, interest expenses, commitment fees on borrowings, Distribution Plan fees, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition Dreyfus is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended April 30, 2015, fees reimbursed by Dreyfus amounted to $103,842. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Investor shares may pay annually up to .25% of the value of its average daily net assets to compensate the Distributor for shareholder servicing activities primarily intended to result in the sale of Investor shares. The BASIC shares bear no Distribution Plan fee. During the period ended April 30, 2015, Investor shares were charged $1,465,607 pursuant to the Distribution Plan. Under its terms, the Distribution Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation or in any agreement related to the Distribution Plan. The Fund 89 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $309,938 and Distribution Plan fees $245,888, which are offset against an expense reimbursement currently in effect in the amount of $23,268. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, during the period ended April 30, 2015, amounted to $1,899,615,696 and $1,815,119,701, respectively, in addition to $1,212,351,375 in purchases and $1,215,607,205 in sales were from mortgage dollar transactions. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold.The fund accounts for mortgage dollar rolls as purchases and sales transactions. 90 To-Be-Announced (“TBA”) Securities: During the period ended April 30, 2015, the fund transacted in TBA securities that involved buying or selling mortgage-backed securities on a forward commitment basis. A TBA transaction typically does not designate the actual security to be delivered and only includes an approximate principal amount; however, delivered securities must meet specified terms defined by industry guidelines, including issuer, rate and current principal amount outstanding on underling mortgage pools. TBA securities subject to a forward commitment to sell at period end are included at the end of the fund’s Statement of Investments under the caption “TBA Sale Commitments.”The proceeds and value of these commitments are reflected in the fund’s Statement of Assets and Liabilities as Receivable for TBA sale commitments and TBA sale commitments, at value, respectively. At April 30, 2015, accumulated net unrealized appreciation on investments was $72,967,661, consisting of $79,954,712 gross unrealized appreciation and $6,987,051 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 91 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on February 25-26, 2015, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. 92 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or above the Performance Group median, except for the one-year period when it was below the median, and was below the Performance Universe median for all periods, except for the one-year period when it was above the median. The Board also noted that the fund’s yield performance was above the Performance Group and/or Performance Universe medians for six of the ten one-year periods ended December 31st. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was below the Expense Group The Fund 93 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) median, the fund’s actual management fee was at the Expense Group median and above the Expense Universe median and the fund’s total expenses were below the Expense Group median and above the Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 94 The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall perfor- mance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 95 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 96 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Disciplined Stock Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 23 Information About the Renewal of the Funds Investment Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Disciplined Stock Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Disciplined Stock Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market encountered bouts of heightened volatility on its way to posting modest gains for the reporting period overall. Investors were confounded to a degree by divergent economic trends in domestic and international markets. On one hand, stock prices were driven broadly higher over the final months of 2014 as U.S. corporate fundamentals benefited from a sustained economic recovery, which was fueled by strengthening labor markets, intensifying manufacturing activity, and greater consumer and business confidence. However, gains moderated over the first four months of 2015, when investors worried that persistent economic weakness in overseas markets and a strengthening U.S. dollar might derail growth in the United States. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the U.S. equities asset class in particular. We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, foreign currencies recently have strengthened, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness. In the meantime, expectations of the timing of short-term interest rate hikes from monetary policymakers have been pushed back, and eventual rate increases are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of November 1, 2014, through April 30, 2015, as provided by Sean P. Fitzgibbon and John Bailer, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Disciplined Stock Fund produced a total return of 4.31%. 1 In comparison, the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), the fund’s benchmark, returned 4.39% for the same period. 2 Despite high levels of volatility, domestic stock prices advanced moderately amid continued U.S. economic growth and aggressive stimulus programs in overseas markets. The fund roughly matched the performance of its benchmark, with relatively strong results from the energy, materials, and consumer staples sectors. The Fund’s Investment Approach The fund seeks capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets in stocks, with a focus on large-cap companies. The fund invests in a diversified portfolio of growth and value stocks, with sector weightings and risk characteristics generally similar to those in the S&P 500 Index.We choose stocks through a disciplined investment process that combines computer modeling techniques, fundamental analysis, and risk management. The result is a portfolio of carefully selected stocks, with overall performance determined by a large number of securities. Financial Markets Buffeted by Volatility Although the U.S. economy continued to recover during the reporting period, the expansion proved uneven in the face of severe winter weather.Weak growth, defla-tionary pressures, and uncertain economic prospects in international markets further increased investor uneasiness. European and Japanese central banks responded to economic headwinds with massive quantitative easing programs, causing the U.S. dollar to increase in value against their currencies.This development hampered revenues for U.S. exporters.A steep decline in oil prices generated challenges for petroleum producers, while consumers and some industries benefited from lower gasoline and energy prices. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Equity markets proved choppy in this environment. During the first three months of the reporting period, the S&P 500 Index repeatedly vacillated between gains and losses. By mid-March 2015, however, the market regained its footing, remaining in positive territory through the rest of the reporting period. Most industry groups posted gains for the reporting period overall, led by the consumer discretionary and health care sectors. Conversely, the energy, utilities, and telecommunications services sectors lost a degree of value. Mixed Results from Individual Holdings The fund’s asset allocation strategy produced mixed results over the reporting period. Underweighted exposure to richly valued utility stocks and a timely shift from underweighted to overweighted exposure in the energy sector enhanced performance. However, underweighted exposure to consumer discretionary stocks and overweighted exposure to the financials sector detracted from returns compared to the benchmark. Individual holdings in some sectors performed relatively well. Investments in energy companies that benefited from declining oil prices, such as refiner Valero Energy , more than made up for declines in oil-and-gas producers, such as Occidental Petroleum. In the materials sector,Vulcan Materials and Martin Marietta Materials rose in anticipation of increased spending on housing and infrastructure construction. In the consumer staples sector, pharmacy chain CVS Health performed well in response to positive revenue trends. The fund generally kept pace with the market’s double-digit gains in the health care sector, with robust returns from UnitedHealth Group, Pfizer and Omnicare balancing declines in biotechnology developer Gilead Sciences . Among information technology companies, top performers included fast growing companies such as consumer electronics producer Apple, network management consultants Accenture, and networking hardware producer Cisco Systems, while laggards included storage device maker EMC and software giant Microsoft . Among financials, a strong showing from JP Morgan Chase & Co. was offset by disappointing returns from Bank of America. 4 Finally, returns in some sectors underperformed the fund’s benchmark. In the consumer discretionary area, clothing retailer Michael Kors Holdings was hurt by foreign currency exposure, while underweighted positions in a few high fliers, such as Amazon.com, further detracted from relative returns. Telecommunications holding Windstream Holdings lost ground due to disappointing earnings. Among industrials, returns suffered from declines in oil-and-gas construction company Fluor , and machinery maker Cummins faced international headwinds. Emphasizing Emerging Growth Trends As the U.S. economy continues to expand, we have emphasized attractively valued investments in areas that appear positioned for future growth. As of the end of the reporting period, the fund held overweighted exposure to consumer staples companies poised to benefit from consolidation trends, energy companies that can thrive despite low oil prices, financial companies that appear well positioned for rising interest rates, health care companies profiting from new drug approvals and expanded insurance coverage, and materials producers leveraged to increased construction and infrastructure spending. On the other hand, the fund held underweighted exposure to consumer discretionary and industrial companies that may be undermined by the strong U.S. dollar and weak overseas markets. We also have found relatively few reasonably valued investments in the telecommunications services and utility sectors. May 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.—Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Disciplined Stock Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Expenses paid per $1,000 † $ 5.07 Ending value (after expenses) $ 1,043.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Expenses paid per $1,000 † $ 5.01 Ending value (after expenses) $ 1,019.84 † Expenses are equal to the fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Common Stocks—99.4% Shares Value ($) Automobiles & Components—.7% General Motors 119,878 Banks—10.6% Bank of America 455,757 7,260,209 Citigroup 247,142 13,177,611 JPMorgan Chase & Co 348,660 22,056,232 PNC Financial Services Group 105,146 9,645,043 Regions Financial 908,679 8,932,315 Capital Goods—5.6% Honeywell International 98,525 9,943,143 Owens Corning 116,868 4,518,117 Raytheon 53,453 5,559,112 United Technologies 108,009 12,286,024 Consumer Services—1.4% Carnival 186,953 Diversified Financials—7.0% Ameriprise Financial 59,700 7,479,216 Berkshire Hathaway, Cl. B 64,751 a 9,143,489 Goldman Sachs Group 38,322 7,527,207 Invesco 112,329 4,652,667 Voya Financial 268,634 11,373,964 Energy—9.6% Anadarko Petroleum 73,303 6,897,812 EOG Resources 89,061 8,812,586 Marathon Oil 239,397 7,445,247 Occidental Petroleum 234,797 18,807,240 Phillips 66 69,221 5,489,918 Schlumberger 84,130 7,959,539 Exchange-Traded Funds—1.0% SPDR S&P rust 28,130 Food & Staples Retailing—2.3% CVS Health 131,051 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco—7.9% Coca-Cola Enterprises 224,073 9,951,082 ConAgra Foods 211,249 7,636,651 Molson Coors Brewing, Cl. B 119,665 8,796,574 Mondelez International, Cl. A 171,758 6,590,354 PepsiCo 77,600 7,381,312 Philip Morris International 66,204 5,526,048 Health Care Equipment & Services—8.4% Boston Scientific 331,971 a 5,915,723 Cardinal Health 98,067 8,270,971 McKesson 21,747 4,858,280 Medtronic 151,661 11,291,161 Omnicare 83,411 7,338,500 UnitedHealth Group 94,663 10,545,458 Insurance—2.6% American International Group 52,093 2,932,315 Hartford Financial Services Group 152,798 6,229,574 Prudential Financial 71,061 5,798,578 Materials—5.7% International Paper 73,794 3,964,214 Martin Marietta Materials 61,767 8,811,063 Mosaic 124,357 5,471,708 Potash Corp of Saskatchewan 115,314 3,763,849 Praxair 23,658 2,884,620 Vulcan Materials 93,511 7,997,061 Media—4.7% Interpublic Group of Companies 423,516 8,826,073 Omnicom Group 112,890 8,552,546 Twenty-First Century Fox, Cl. A 159,960 5,451,437 Viacom, Cl. B 61,365 4,261,799 8 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences—7.9% Biogen 20,894 a 7,812,893 Bristol-Myers Squibb 97,999 6,245,476 Eli Lilly & Co 39,103 2,810,333 Mallinckrodt 22,754 a 2,575,298 Merck & Co 127,082 7,569,004 Pfizer 552,356 18,741,439 Real Estate—.5% Communications Sales & Leasing 98,678 a Retailing—3.3% Amazon.com 14,987 a 6,321,217 Lowe’s 119,728 8,244,470 Ulta Salon, Cosmetics & Fragrance 30,931 a 4,673,365 Semiconductors & Semiconductor Equipment—3.3% Applied Materials 291,811 5,774,940 Microchip Technology 154,725 7,373,420 Texas Instruments 110,085 5,967,708 Software & Services—9.2% Accenture, Cl. A 126,827 11,750,521 Facebook, Cl. A 82,029 a 6,461,424 Google, Cl. A 11,189 a 6,140,187 Google, Cl. C 18,369 a 9,870,552 salesforce.com 137,140 a 9,986,535 Visa, Cl. A 132,568 8,756,116 Technology Hardware & Equipment—7.1% Apple 221,159 27,678,049 Cisco Systems 454,937 13,115,834 Telecommunication Services—.1% Windstream Holdings 60,099 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Transportation—.5% Delta Air Lines 67,832 Total Common Stocks (cost $479,040,543) Other Investment—.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,633,765) 3,633,765 b Total Investments (cost $482,674,308) % Cash and Receivables (Net) .0 % Net Assets % ETF—Exchange-Traded Fund a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Banks 10.6 Retailing 3.3 Energy 9.6 Semiconductors & Software & Services 9.2 Semiconductor Equipment 3.3 Health Care Equipment & Services 8.4 Insurance 2.6 Food, Beverage & Tobacco 7.9 Food & Staples Retailing 2.3 Pharmaceuticals, Consumer Services 1.4 Biotech & Life Sciences 7.9 Exchange-Traded Funds 1.0 Technology Hardware Automobiles & Components .7 & Equipment 7.1 Money Market Investment .6 Diversified Financials 7.0 Real Estate .5 Materials 5.7 Transportation .5 Capital Goods 5.6 Telecommunication Services .1 Media 4.7 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 479,040,543 573,879,912 Affiliated issuers 3,633,765 3,633,765 Receivable for investment securities sold 10,087,214 Dividends receivable 469,491 Receivable for shares of Capital Stock subscribed 601 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 469,823 Cash overdraft due to Custodian 144,323 Payable for investment securities purchased 9,684,181 Interest payable—Note 2 510 Payable for shares of Capital Stock redeemed 80,755 Net Assets ($) Composition of Net Assets ($): Paid-in capital 444,563,851 Accumulated undistributed investment income—net 1,427,125 Accumulated net realized gain (loss) on investments 36,861,046 Accumulated net unrealized appreciation (depreciation) on investments 94,839,369 Net Assets ($) Shares Outstanding (245 million shares of $.001 par value Capital Stock authorized) 16,454,829 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $6,573 foreign taxes withheld at source): Unaffiliated issuers 5,401,757 Affiliated issuers 1,326 Income from securities lending—Note 1(b) 8,042 Total Income Expenses: Management fee—Note 3(a) 2,633,893 Distribution fees—Note 3(b) 292,654 Directors’ fees—Note 3(a,c) 19,181 Loan commitment fees—Note 2 2,560 Interest expense —Note 2 510 Total Expenses Less—Directors’ fees reimbursed by Dreyfus—Note 3(a) (19,181 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 37,143,749 Net unrealized appreciation (depreciation) on investments (14,697,950 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Operations ($): Investment income—net 2,481,508 3,841,246 Net realized gain (loss) on investments 37,143,749 60,135,736 Net unrealized appreciation (depreciation) on investments (14,697,950 ) 1,923,059 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (2,355,293 ) (3,662,778 ) Net realized gain on investments (60,119,282 ) (93,094,069 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 4,865,223 10,292,272 Dividends reinvested 59,895,845 92,470,836 Cost of shares redeemed (38,434,119 ) (67,019,608 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 588,911,710 584,025,016 End of Period Undistributed investment income—net 1,427,125 1,300,910 Capital Share Transactions (Shares): Shares sold 138,745 282,183 Shares issued for dividends reinvested 1,752,867 2,699,912 Shares redeemed (1,087,937 ) (1,846,421 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended October 31, (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 37.63 40.23 32.56 29.35 28.54 24.51 Investment Operations: Investment income—net a .15 .24 .32 .27 .23 .18 Net realized and unrealized gain (loss) on investments 1.35 3.86 7.67 3.22 .79 4.01 Total from Investment Operations 1.50 4.10 7.99 3.49 1.02 4.19 Distributions: Dividends from investment income—net (.15 ) (.24 ) (.32 ) (.28 ) (.21 ) (.16 ) Dividends from net realized gain on investments (3.87 ) (6.46 ) — Total Distributions (4.02 ) (6.70 ) (.32 ) (.28 ) (.21 ) (.16 ) Net asset value, end of period 35.11 37.63 40.23 32.56 29.35 28.54 Total Return (%) 4.31 b 11.91 24.72 11.95 3.56 17.13 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 c 1.01 1.01 1.01 1.01 1.01 Ratio of net expenses to average net assets 1.00 c 1.00 1.00 1.00 1.00 1.00 Ratio of net investment income to average net assets .85 c .65 .90 .85 .76 .65 Portfolio Turnover Rate 33.34 b 69.22 118.87 70.82 84.19 78.04 Net Assets, end of period ($ x 1,000) 577,691 588,912 584,025 522,560 516,493 586,726 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Disciplined Stock Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unad- The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) justed quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last 16 sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments. Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 564,252,083 — — Equity Securities— Foreign Common Stocks † 3,763,849 — — Exchange— Traded Funds 5,863,980 — — Mutual Funds 3,633,765 — — † See Statement of Investments for additional detailed categorizations. At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at 18 least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended April 30, 2015,The Bank of New York Mellon earned $2,238 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Value Net Company 10/31/2014($) Purchases ($) Sales ($) 4/30/2015 ($) Assets (% ) Dreyfus Institutional Preferred Plus Money Market Fund 1,266,457 58,767,040 56,399,732 3,633,765 .6 Dreyfus Institutional Cash Advantage Fund 1,195,744 27,002,301 28,198,045 — — Total .6 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2014 was as follows: ordinary income $4,557,893 and long-term capital gains $92,198,954.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion 20 of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2015 was approximately $92,300 with a related weighted average annualized interest rate of 1.11%. NOTE 3—Investment Management Fee and Other Transactions with Affiliates: (a) Pursuant to an investment management agreement with Dreyfus, Dreyfus provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. Dreyfus also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay Dreyfus a fee, calculated daily and paid monthly, at the annual rate of .90% of the value of the fund’s average daily net assets. Out of its fee, Dreyfus pays all of the expenses of the fund except brokerage fees, taxes, interest expenses, commitment fees on borrowings, Distribution Plan fees, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, Dreyfus is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended April 30, 2015, fees reimbursed by Dreyfus amounted to $19,181. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, the fund may pay annually up to .10% of the value of its average daily net assets to compensate BNY Mellon and Dreyfus for shareholder servicing activities and the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of fund shares. During the period ended April 30, 2015, the fund was charged $292,654 pursuant to the Distribution Plan. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Under its terms, the Distribution Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $424,841 and Distribution Plan fees $48,075, which are offset against an expense reimbursement currently in effect in the amount of $3,093. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2015, amounted to $195,115,221 and $228,016,739, respectively. At April 30, 2015, accumulated net unrealized appreciation on investments was $94,839,369, consisting of $100,418,123 gross unrealized appreciation and $5,578,754 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 22 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on February 25-26, 2015, the Board considered the renewal of the fund’s Investment Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. The Fund 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index, and noted that the fund’s performance was higher than the return of the benchmark for four of the ten calendar years shown. Representatives of Dreyfus discussed the proprietary quantitative model used to identify and rank stocks and noted that the model screens each stock for relative attractiveness within its economic sector and industry and that the portfolio managers review model outputs on a regular basis and maintain the flexibility to adapt the screening criteria to changes in market conditions. Dreyfus representatives discussed and expressed continued confidence in the investment approach notwithstanding the relative underperformance. 24 The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group and Expense Universe medians and the fund’s total expenses were below the Expense Group median and at the Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board agreed to closely monitor performance. 26 The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. The Fund 27 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Money Market Reserves SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 21 Information About the Renewal of the Fund’s Investment Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Money Market Reserves The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Money Market Reserves, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Longer term U.S.Treasury securities fared relatively well over the reporting period when long-term interest rates fell amid robust demand from investors seeking relatively safe havens in the midst of disappointing global growth, deflationary pressures, and intensifying geopolitical conflicts. Yet, yields of money market instruments remained anchored near zero percent by an unchanged target for overnight interest rates.Yields also experienced downward pressure from robust demand for a relatively limited supply of money market-eligible instruments. We remain optimistic regarding the outlook for the U.S. economy. The domestic economic recovery has continued, energy prices appear to have stabilized, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address persistent global economic weakness. However, we expect short-term interest rates to remain low for some time to come, particularly in light of weaker-than-expected U.S. GDP growth over the first quarter of 2015. Moreover, eventual rate hikes are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014 through April 30, 2015, as provided by Patricia A. Larkin, Portfolio Manager Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Money Market Reserves’ Investor shares produced an annualized yield of 0.00%, and Class R shares yielded 0.00%. Taking into account the effects of compounding, the fund’s Investor shares and Class R shares produced annualized effective yields of 0.00% and 0.00%, respectively. 1 Despite a sustained U.S. economic recovery and a shift to a more moderately accommodative monetary policy, money market yields remained anchored near zero percent when the target for the federal funds rate stayed unchanged in a range between 0% and 0.25%. The Fund’s Investment Approach The fund seeks a high level of current income consistent with stability of principal. To pursue its goal, the fund invests in a diversified portfolio of high-quality, short-term dollar-denominated debt securities, including: securities issued or guaranteed as to principal and interest by the U.S. government or its agencies and instrumentalities; certificates of deposit, time deposits, bankers’ acceptances, and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches; repurchase agreements, including tri-party agreements; asset-backed securities; domestic and foreign commercial paper; and other short-term corporate obligations, including those with floating or variable rates of interest. Economic Recovery Was Sustained but Choppy The reporting period began in the midst of a sustained U.S. economic recovery that produced a robust 5.0% annualized GDP growth rate during the third quarter of 2014, the measure’s strongest quarterly performance since 2003. The recovery persisted over the fourth quarter of the year, but GDP growth decelerated to a 2.2% annualized rate. In November, the unemployment rate ticked higher to 5.8% even though 423,000 new jobs were added. Moreover, hourly earnings rose by 0.4%, sug- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) gesting that the recovery’s benefits might be broadening to more Americans. Plunging heating oil and gasoline prices contributed to an inflation rate of –0.3%, giving consumers greater buying power during the holiday season. December brought more positive economic news as the unemployment rate slipped to 5.6% and an estimated 329,000 jobs were created. January 2015 saw not just the creation of 201,000 new jobs, but compensation for hourly workers jumped by its largest margin since the recession. A slight increase in the unemployment rate to 5.7% was attributed to more workers entering the labor force. The unemployment rate dipped to 5.5% in February, and 266,000 jobs were created, mainly in the food services, professional and business services, construction, health care, transportation, and warehousing industries.Wages and personal incomes also moved higher during the month, while energy prices rebounded from previously depressed levels. On a more negative note, exports and orders for durable goods weakened in February, and retail sales proved disappointing. The unemployment rate was unchanged in March, and job creation data moderated to 85,000 positions, the smallest gain in 15 months.Yet, average hourly wages rose 0.3% during the month, helping to push the personal savings rate to its highest level in more than two years. On the other hand, an appreciating U.S. dollar drove the U.S. trade deficit to a six-and-a-half year high in March, and U.S. GDP grew at an estimated — and anemic — 0.2% annualized rate during the first quarter of 2015. In April, the unemployment rate slid to 5.4% and 223,000 new jobs were created, lending credence to the Federal Reserve Board (the “Fed”)’s comments that the forces behind the winter soft patch were transitory. Average hourly earnings continued to advance modestly during the month, and the manufacturing and service sectors of the economy continued to expand.The housing market also showed renewed signs of life in April when housing starts surged about 9% above year-ago levels and permit issuance for new construction climbed about 6% on a year-over-year basis. In contrast, industrial production dropped for the fifth consecutive month, which some analysts attributed in part to seasonal factors and the impact of lower commodity prices on mining output. 4 Fed in No Hurry to Raise Rates Although investors grew concerned in February that the Fed might raise short-term interest rates during the first half of 2015, they soon delayed their expectations of the timing of rate hikes in light of the first quarter’s disappointing growth rate. For its part, the Fed has reiterated that its target for short-term interest rates “remains appropriate” and that policymakers will continue to monitor labor markets and inflationary pressures in determining the timing of future rate hikes. Therefore, we have maintained the fund’s weighted average maturity in a range we consider to be in line with industry averages, and we have remained focused on well-established issuers with good quality and liquidity characteristics. In our view, these remain prudent strategies until it becomes clearer that higher short-term rates are imminent. May 15, 2015 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings, and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSROs (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, the fund’s yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Money Market Reserves from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Investor Shares Class R Shares Expenses paid per $1,000 † $ .84 $ .89 Ending value (after expenses) $ 1,000.00 $ 1,000.00 Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Investor Shares Class R Shares Expenses paid per $1,000 † $ .85 $ .90 Ending value (after expenses) $ 1,023.95 $ 1,023.90 † Expenses are equal to the fund’s annualized expense ratio of .17% for Investor shares and .18% for Class R shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Principal Negotiable Bank Certificates of Deposit—28.7% Amount ($) Value ($) Bank of Montreal (Yankee) 0.29%, 10/14/15 5,000,000 5,000,000 Credit Suisse New York (Yankee) 0.20%, 6/4/15 5,000,000 5,000,000 DZ Bank AG (Yankee) 0.20%, 7/8/15 5,000,000 5,000,000 Mizuho Bank Ltd/NY (Yankee) 0.24%, 5/6/15 5,000,000 5,000,000 Norinchukin Bank/NY (Yankee) 0.24%, 6/16/15 5,000,000 5,000,000 Rabobank Nederland/NY (Yankee) 0.30%, 10/23/15 5,000,000 5,000,000 Standard Chartered Bank (Yankee) 0.22%, 6/2/15 5,000,000 a 5,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.25%, 6/17/15 5,000,000 a 5,000,000 Toronto Dominion Bank NY (Yankee) 0.25%, 5/6/15 5,000,000 b 5,000,000 Wells Fargo Bank, NA 0.32%, 5/1/15 5,000,000 b 5,000,000 Total Negotiable Bank Certificates of Deposit (cost $50,000,000) Commercial Paper—29.3% Bank of Nova Scotia 0.33%, 5/1/15 5,000,000 a,b 5,000,000 Barclays US Funding LLC 0.13%, 5/1/15 7,000,000 a 7,000,000 Caisse des Depots et Consignations 0.19%, 7/17/15 5,000,000 4,997,968 Commonwealth Bank of Australia 0.28%, 5/20/15 5,000,000 a,b 5,000,000 DBS Bank Ltd./Singapore 0.24%, 7/6/15 5,000,000 a 4,997,800 Erste Abwicklungsanstalt 0.26%, 7/17/15 8,000,000 a 7,995,551 HSBC Bank PLC 0.33%, 5/21/15 5,000,000 a,b 5,000,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Commercial Paper (continued) Amount ($) Value ($) Mitsubishi UFJ Trust and Banking Corp. 0.23%, 5/22/15 5,000,000 a 4,999,329 Westpac Banking Corp. 0.28%, 5/11/15 6,000,000 a,b 6,000,000 Total Commercial Paper (cost $50,990,648) Asset-Backed Commercial Paper—13.2% Antalis U.S. Funding Corp. 0.16%, 5/18/15 7,000,000 a 6,999,471 Bedford Row Funding 0.26%, 7/6/15 5,000,000 a 4,997,617 Collateralized Commercial Paper II Co., LLC 0.30%, 6/9/15 5,000,000 a 4,998,375 Regency Markets No. 1 LLC 0.15%, 5/20/15 6,000,000 a 5,999,525 Total Asset-Backed Commercial Paper (cost $22,994,988) Time Deposits—8.0% Credit Agricole (Grand Cayman) 0.07%, 5/1/15 7,000,000 7,000,000 Lloyds Bank (London) 0.05%, 5/1/15 7,000,000 7,000,000 Total Time Deposits (cost $14,000,000) Repurchase Agreements—20.7% Barclays Capital, Inc. 0.10%, dated 4/30/15, due 5/1/15 in the amount of $16,000,044 (fully collateralized by $ 16,361,000 U.S. Treasury Notes, 1.38%, due 4/30/20, value $16,320,098) 16,000,000 16,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) TD Securities (USA) LLC 0.10%, dated 4/30/15, due 5/1/15 in the amount of $20,000,056 (fully collateralized by $15,461,800 U.S. Treasury Bonds, 9%, due 11/15/18, value $20,390,569 and $9,100 U.S. Treasury Notes, 3%, due 9/30/16, value $9,452) 20,000,000 20,000,000 Total Repurchase Agreements (cost $36,000,000) Total Investments (cost $173,985,636) % Cash and Receivables (Net) .1 % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2015, these securities amounted to $78,987,668 or 45.4% of net assets. b Variable rate security—interest rate subject to periodic change. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 63.2 Asset-Backed/Multi-Seller Programs 3.5 Repurchase Agreements 20.7 Savings and Loan 2.8 Asset-Backed/Banking 5.7 Asset-Backed/Special Purpose Entity 4.0 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including Repurchase Agreements of $36,000,000)—Note 1(b) 173,985,636 173,985,636 Cash 165,022 Interest receivable 19,881 Receivable for shares of Capital Stock subscribed 59 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 19,688 Payable for shares of Capital Stock redeemed 3,050 Net Assets ($) Composition of Net Assets ($): Paid-in capital 174,147,554 Accumulated net realized gain (loss) on investments 306 Net Assets ($) Net Asset Value Per Share Investor Shares Class R Shares Net Assets ($) 154,996,373 19,151,487 Shares Outstanding 154,996,116 19,151,437 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 460,771 Distribution Plan fees (Investor Shares)—Note 2(b) 154,413 Directors’ fees—Note 2(a,c) 14,766 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (456,207 ) Less—Directors’ fees reimbursed by Dreyfus—Note 2(a) (14,766 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations 26 See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Operations ($): Investment income—net 26 70 Net realized gain (loss) on investments — 634 Net Increase (Decrease) in Net Assets Resulting from Operations 26 Dividends to Shareholders from ($): Investment income—net: Investor Shares (22 ) (55 ) Class R Shares (4 ) (15 ) Total Dividends ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Investor Shares 93,129,431 182,967,163 Class R Shares 155,918,382 170,274,717 Dividends reinvested: Investor Shares 22 55 Class R Shares 4 4 Cost of shares redeemed: Investor Shares (88,458,974 ) (210,349,839 ) Class R Shares (182,980,668 ) (185,373,041 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 196,539,663 239,019,970 End of Period See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended October 31, Investor Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) b .00 c .00 .00 .00 .00 .00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 c .71 .71 .71 .71 .71 Ratio of net expenses to average net assets .17 c .15 .18 .25 .24 .29 Ratio of net investment income to average net assets b .00 c .00 .00 .00 .00 .00 Net Assets, end of period ($ x 1,000) 154,996 150,326 177,708 174,659 208,675 328,806 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended October 31, Class R Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) b .00 c .00 .00 .00 .00 .00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .52 c .51 .51 .51 .51 .51 Ratio of net expenses to average net assets .18 c .15 .18 .25 .24 .29 Ratio of net investment income to average net assets b .00 c .00 .00 .00 .00 .00 Net Assets, end of period ($ x 1,000) 19,151 46,214 61,312 95,408 80,785 140,848 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Money Market Reserves (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The fund’s investment objective is to seek a high level of current income consistent with stability of principal. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue 2 billion shares of $.001 par value Capital Stock in each of the following classes of shares: Investor and Class R. Investor shares are sold primarily to retail investors through financial intermediaries and bear a Distribution Plan fee. Class R shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution Plan fee. Other differences between the classes include the services offered to and the expenses borne by each class, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Company’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 16 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 173,985,636 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by Dreyfus, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interest of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. 18 Each tax year in the three-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2014 was all ordinary income. The tax character of current year distributions will be determined at the end of the current fiscal year. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Investment Management Fee and Other Transactions with Affiliates: (a) Pursuant to an investment management agreement with Dreyfus, Dreyfus provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. Dreyfus also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay Dreyfus a fee, calculated daily and paid monthly, at an annual rate of .50% of the value of the fund’s average daily net assets. Out of its fee, Dreyfus pays all of the expenses of the fund except brokerage fees, taxes, Distribution Plan fees, fees and expenses of non-interested Directors (including counsel fees) and extraordinary expenses. In addition, Dreyfus is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended April 30, 2015, fees reimbursed by Dreyfus amounted to $14,766. Dreyfus has also undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $456,207 during the period ended April 30, 2015. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Investor shares may pay annually up to .25% (currently limited by the Board to .20%) of the value of the average daily net assets attributable to its Investor shares to compensate the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of Investor shares. During the period ended April 30, 2015, Investor shares were charged $154,413 pursuant to the Distribution Plan. Under its terms, the Distribution Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $66,300 and Distribution Plan fees $25,840, which are offset against an expense reimbursement currently in effect in the amount of $72,452. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Regulatory Developments: On July 23, 2014, the SEC adopted amendments to the rules that govern money market mutual funds. In part, the amendments will require structural changes to most types of money market funds to one extent or another; however, the SEC provided for an extended two-year transition period to comply with such structural requirements. At this time, management is evaluating the reforms adopted and the manner for implementing these reforms over time and its impact on the financial statements. 20 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on February 25-26, 2015, the Board considered the renewal of the fund’s Investment Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Fund 21 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund's Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was generally within one basis point of the Performance Group and Performance Universe medians for all periods. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee (which was zero) was at the Expense Group and Expense Universe medians and the fund’s total expenses were below the Expense Group and Expense Universe medians. The Board also considered the current fee waiver and expense reimbursement arrangement undertaken by Dreyfus. Dreyfus representatives reviewed with the Board the management or investment advisory fees paid by funds advised or administered by 22 Dreyfus that are in the same Lipper category as the fund (the “Similar Funds”), and explained the nature of the Similar Funds.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure. The Board considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the fee waiver and expense reimbursement arrangement and its effect on the profitability of Dreyfus and its affiliates.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized The Fund 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s relative performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 24 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance measures; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. The Fund 25 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Opportunistic Emerging Markets Debt Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 14 Statement of Options Written 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 46 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Emerging Markets Debt Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Opportunistic Emerging Markets Debt Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International bonds generally lost a degree of value for U.S. residents over the reporting period.Although many fixed-income markets fared well in local currency terms amid falling interest rates sparked by increasingly accommodative monetary policies, a strengthening U.S. dollar against most other major currencies more than offset those gains. Strength in the U.S. dollar was mainly the result of intensifying demand for domestic investments, including U.S.Treasury securities, as international bond yields reached historically low levels and nervous investors sought refuge from global economic weakness in the faster growing U.S. market. We remain optimistic regarding the long-term outlook for the U.S. and global economies. We believe aggressively accommodative monetary policies in Europe and Japan should boost economic activity, oil prices are stabilizing, and foreign currency exchange rates have become less volatile.Yet, we expect economic growth to gain more traction in some countries than others, suggesting that selectivity may become a more important determinant of success in international fixed-income markets. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through April 30, 2015, as provided by Alexander Kozhemiakin and Javier Murcio, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Opportunistic Emerging Markets Debt Fund’s Class A shares produced a total return of –6.62%, Class C shares returned –6.98%, Class I shares returned –6.50%, and Class Y shares returned –6.56%. 1 In comparison, the JP Morgan Emerging Markets Bond Index Global (the “Index”), a broad-based index, produced a 0.70% total return. A composite index composed of 50% Emerging Markets local currency bonds (JP Morgan Global Bond Index – Emerging Markets Global Diversified Index), 25% U.S. dollar-denominated sovereign and quasi-sovereign bonds (JP Morgan Emerging Markets Bond Global Index) and 25% U.S. dollar-denominated corporate bonds (JP Morgan Corporate Emerging Markets Bond Index Diversified)—which we believe more accurately reflects the market sectors in which the fund invests—produced a –3.51% total return for the same period. 2 Bonds in the emerging markets proved volatile over the reporting period, and returns were further dampened for U.S. residents by a strengthening U.S. dollar against most other currencies. The fund underperformed its composite index, primarily due to weakness among holdings in Russia, Brazil, Colombia, and China. The Fund’s Investment Approach The fund seeks to maximize total return. To pursue its goal, the fund normally invests at least 80% of its net assets in debt instruments of emerging market issuers, and in derivative instruments that provide investment exposure to such securities. Bonds and debt instruments of emerging market issuers include those issued by corporations, governments, central banks, or supranational organizations. The fund’s investments may be denominated in U.S. dollars, European euros, Japanese yen, or the local currency of issue. Our investment process uses in-depth fundamental country, issuer, and currency analysis disciplined by proprietary quantitative valuation models. A “top down” analysis of macroeconomic, financial, and political variables guides country, issuer, and currency allocation.We look for shifts in country fundamentals and consider the risk-adjusted attractiveness of currency, issuer, and duration returns for each country. Using these inputs, we seek to identify the best opportunities on a risk-adjusted basis across emerging market debt instruments, currencies, and local interest rates. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Macroeconomic Shifts Drove Emerging Markets Although many emerging economies showed signs of growth during the reporting period, their progress proved uneven in the face of shifting macroeconomic devel-opments.The Chinese economy was supported by quantitative easing from its central bank while India benefited from lower oil prices and the new government’s reform agenda. Conversely, lower oil prices provided a tailwind in markets that import energy commodities. Manufactured goods exporters, such as Mexico, benefited from strong consumer demand in the United States but were hurt by the increasing value of the U.S. dollar versus most other currencies. Although economic uncertainty and deflation fears sparked broad-based bond market declines over the final months of 2014, fixed-income market performance improved in 2015. Bonds of oil-importing nations rebounded sharply as investors recognized the benefits of lower fuel costs and more aggressively accommodative monetary policies, and Russian bonds recovered after being punished more severely than warranted by underlying market fundamentals. However, returns for U.S. residents were dampened throughout the reporting period when the U.S. dollar appreciated sharply against most other currencies. Fund Strategies Produced Mixed Results Despite good underlying credit fundamentals, the fund’s relative performance was hurt by its holdings of Russian bonds, which struggled with falling oil prices and economic sanctions imposed over the conflict with Ukraine.The fund’s relative performance was further constrained by weakness among corporate bonds in Colombia, which were hit hard by declining oil prices, and Brazil, where a scandal involving the nation’s largest oil producer weighed on the local market. In China, real estate-related bonds suffered amid concerns about the impact of the country’s persistent economic slowdown on property markets. The fund achieved better results from its currency positions, including generally overweighted exposure to the U.S. dollar and underweighted exposure to the Romanian Leu and Hungarian Forint. An underweighted position in local currency-denominated bonds in Nigeria and lack of exposure to Ukrainian bonds further supported fund performance. Additionally, more ample exposure to sovereign and quasi-sovereign bonds in India and Indonesia fared well amid more optimistic economic outlooks, given the new governments in those two countries. The fund employed forward contracts to establish its currency strategies. 4 Differentiated Prospects Across Emerging Markets After nearly three years of synchronized economic trends, we recently have seen more differentiated prospects across various emerging markets. With selectivity likely to be a more critical determinant of investment results, we have maintained underweighted exposure to local currencies in favor of the U.S. dollar. We have favored emerging markets where bond yields are less vulnerable to an eventual tightening of US monetary policy and we have retained underweighted exposure to developing countries that rely on exports of natural resources. In our view, these are prudent strategies in a changing global fixed-income marketplace. Please note that the Board of Directors for the fund has approved the liquidation of the fund, effective on or about June 30, 2015 (the “Liquidation Date”). Before the Liquidation Date, and at the discretion of fund management, the assets of the fund will be liquidated and the fund will cease to pursue its investment objective and policies. The liquidation of the fund may result in one or more taxable events for shareholders subject to federal income tax. May 15, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest- rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rate, political factors, and government control.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies, and emerging markets generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.The securities of issuers located or doing substantial business in emerging markets are often subject to rapid and large changes in price. The fund may use derivative instruments, such as options, futures, and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses byThe Dreyfus Corporation pursuant to an agreement in effect until March 1, 2016. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: FACTSET—JP Morgan Emerging Markets Global Bond Index tracks total returns for United States Dollar denominated debt instruments issued by emerging market sovereign and quasi-sovereign entities: Brady bonds, loans, and Eurobonds. JP Morgan Government Bond Index – Emerging Markets Global Diversified Index is a comprehensive global local emerging markets index, and consists of regularly traded, liquid fixed rate, domestic currency government bonds to which international investors can gain exposure. JPMorgan Corporate Emerging Markets Bond Index Diversified (“CEMBI Diversified”) is a uniquely weighted version of the Corporate Emerging Markets Bond Index (“CEMBI”) that limits the weights of those index countries with larger corporate debt stocks by only including a specified portion of these countries’ eligible current face amounts of debt outstanding.The countries covered in the CEMBI Diversified are identical to those covered by the CEMBI. It is not possible to invest directly in any unmanaged Index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic Emerging Markets Debt Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.99 $ 9.57 $ 4.80 $ 4.80 Ending value (after expenses) $ 933.80 $ 930.20 $ 935.00 $ 934.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.26 $ 9.99 $ 5.01 $ 5.01 Ending value (after expenses) $ 1,018.60 $ 1,014.88 $ 1,019.84 $ 1,019.84 † Expenses are equal to the fund’s annualized expense ratio of 1.25% for Class A, 2.00% for Class C, 1.00% for Class I and 1.00 for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) † Coupon Maturity Principal Bonds and Notes—89.7% Rate (%) Date Amount ($) a Value ($) Argentina—1.0% YPF, Sr. Unscd. Notes 8.50 7/28/25 180,000 b Brazil—10.3% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 5.75 9/26/23 200,000 213,100 Brazil Minas, Govt. Gtd. Notes 5.33 2/15/28 210,000 206,850 Brazilian Government, Treasury Bills BRL 0.00 4/1/16 100,000 c 29,514 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 930,000 304,563 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 2,050,000 618,501 Odebrecht Finance, Gtd. Notes 7.13 6/26/42 200,000 179,250 Oi, Sr. Unscd. Notes 5.75 2/10/22 210,000 177,975 QGOG Constellation, Gtd. Notes 6.25 11/9/19 200,000 145,000 Chile—2.2% Empresa Nacional del Petroleo, Sr. Unscd. Notes 4.38 10/30/24 200,000 b 204,553 Tanner Servicios Financieros, Sr. Unscd. Notes 4.38 3/13/18 200,000 200,067 China—4.5% Alibaba Group Holding, Gtd. Notes 3.60 11/28/24 200,000 b 199,502 China Cinda Finance 2014, Gtd. Notes 5.63 5/14/24 210,000 b 228,456 China Cinda Finance 2015, Gtd. Notes 3.13 4/23/20 200,000 b 197,936 Sinopec Group Overseas Development 2015, Gtd. Notes 2.50 4/28/20 200,000 b 198,676 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Colombia—6.5% Colombian Government, Bonds, Ser. B COP 7.75 9/18/30 735,900,000 318,605 Emgesa, Sr. Unscd. Notes COP 8.75 1/25/21 153,000,000 69,955 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 7.63 9/10/24 170,000,000 b 71,183 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 8.38 2/1/21 1,022,000,000 457,540 Findeter, Sr. Unscd. Notes COP 7.88 8/12/24 335,000,000 b 143,310 Pacific Rubiales Energy, Gtd. Notes 7.25 12/12/21 140,000 111,300 Curacao—1.0% SUAM Finance, Gtd. Notes 4.88 4/17/24 175,000 b Dominican Republic—.6% Dominican Republic Government, Sr. Unscd. Notes 6.85 1/27/45 110,000 b Hungary—.4% Hungarian Government, Bonds, Ser. 31/A HUF 3.25 10/22/31 12,740,000 44,132 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 4,600,000 20,310 India—1.3% Rolta Americas, Gtd. Notes 8.88 7/24/19 280,000 b Indonesia—7.0% Indo Energy Finance, Sr. Scd. Notes 7.00 5/7/18 200,000 167,000 Indonesian Government, Sr. Unscd. Notes 5.13 1/15/45 200,000 b 206,500 Indonesian Government, Sr. Unscd. Bonds, Ser. FR64 IDR 6.13 5/15/28 2,730,000,000 180,757 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Indonesia (continued) Indonesian Government, Sr. Unscd. Bonds 7.75 1/17/38 100,000 136,875 Indonesian Government, Sr. Unscd. Bonds, Ser. FR70 IDR 8.38 3/15/24 171,000,000 13,802 Indonesian Government, Sr. Unscd. Bonds, Ser. FR68 IDR 8.38 3/15/34 2,000,000,000 160,069 Indonesian Government, Sr. Unscd. Bonds, Ser. FR71 IDR 9.00 3/15/29 2,065,000,000 174,679 Indonesian Government, Sr. Unscd. Bonds, Ser. FR27 IDR 9.50 6/15/15 2,107,000,000 162,983 Indonesian Government, Sr. Unscd. Bonds, Ser. FR44 IDR 10.00 9/15/24 761,000,000 67,347 Ivory Coast—1.1% Ivory Coast Government, Sr. Unscd. Notes 5.38 7/23/24 200,000 Jamaica—1.1% Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 200,000 Kazakhstan—1.1% Kazakhstan Temir Zholy Finance, Gtd. Notes 6.95 7/10/42 200,000 Kenya—1.2% Kenyan Government, Sr. Unscd. Notes 6.88 6/24/24 200,000 Macau—1.1% MCE Finance, Gtd. Notes 5.00 2/15/21 200,000 Mexico—15.3% America Movil, Sr. Unscd. Notes MXN 6.00 6/9/19 2,680,000 175,051 American Movil, Gtd. Bonds MXN 8.46 12/18/36 2,600,000 170,279 CEMEX Espana, Sr. Scd. Notes 9.88 4/30/19 300,000 332,814 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 200,000 215,900 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Mexico (continued) Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 200,000 220,000 Metalsa, Gtd. Notes 4.90 4/24/23 235,000 231,475 Mexican Government, Bonds, Ser. S MXN 4.00 11/15/40 225,000 84,010 Mexican Government, Bonds, Ser. M MXN 6.50 6/9/22 405,000 27,650 Mexichem, Gtd. Notes 5.88 9/17/44 200,000 b 199,000 Petroleos Mexicanos, Gtd. Notes 4.25 1/15/25 80,000 b 80,680 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 1,440,000 91,279 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 5,055,000 b 320,427 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 2,595,000 175,033 Red de Carreteras de Occidente, Sr. Scd. Notes MXN 9.00 6/10/28 2,700,000 172,863 Southern Copper, Sr. Unscd. Notes 5.88 4/23/45 60,000 59,298 Tenedora Nemak, Sr. Unscd. Notes 5.50 2/28/23 200,000 211,020 Morocco—1.2% OCP, Sr. Unscd. Notes 5.63 4/25/24 200,000 Panama—2.2% Global Bank, Sr. Unscd. Notes 5.13 10/30/19 200,000 b 207,000 Panamanian Government, Sr. Unscd. Bonds, Ser. A 5.63 7/25/22 180,000 199,958 Peru—2.9% BBVA Banco Continental, Sub. Notes 5.25 9/22/29 120,000 b,d 124,200 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Peru (continued) Corporacion Financiera de Desarrollo, Sr. Unscd. Notes 4.75 2/8/22 200,000 214,600 Fondo Mivivienda, Sr. Unscd. Notes 3.50 1/31/23 150,000 148,800 Peruvian Government, Bonds PEN 6.71 2/12/55 130,000 40,228 Poland—3.7% Polish Government, Bonds, Ser. 0725 PLN 3.25 7/25/25 1,615,000 473,093 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 585,000 198,410 Russia—6.7% AHML Finance, Unscd. Notes RUB 7.75 2/13/18 5,000,000 85,459 Gazprom, Sr. Unscd. Bonds 6.00 11/27/23 200,000 b 186,000 RusHydro, Sr. Unscd. Notes RUB 7.88 10/28/15 14,700,000 277,893 Russian Agricultural Bank, Sr. Unscd. Notes 5.30 12/27/17 200,000 192,214 Russian Agricultural Bank, Sr. Unscd. Notes 7.75 5/29/18 100,000 101,430 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.63 2/17/17 5,900,000 105,355 Vnesheconombank, Sr. Unscd. Notes 6.80 11/22/25 275,000 257,125 South Africa—5.5% South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 4,330,000 319,312 South African Government, Bonds, Ser. 2023 ZAR 7.75 2/28/23 275,000 23,111 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 4,690,000 471,237 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) South Africa (continued) Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 2,200,000 b 185,535 Thailand—2.0% Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.20 7/14/21 11,700,000 e Turkey—9.3% Akbank TAS, Sr. Unscd. Notes 4.00 1/24/20 200,000 b 194,948 Arcelik, Sr. Unscd. Notes 5.00 4/3/23 200,000 192,240 Turk Telekomunikasyon, Sr. Unscd. Notes 4.88 6/19/24 200,000 b 200,524 Turkish Government, Sr. Unscd. Notes 4.88 4/16/43 200,000 193,750 Turkish Government, Bonds, Ser. 5Y TRY 6.30 2/14/18 465,000 160,721 Turkish Government, Bonds TRY 8.80 9/27/23 320,000 117,159 Turkish Government, Bonds TRY 10.50 1/15/20 1,083,255 427,409 Turkiye Vakiflar Bankasi, Sr. Unscd. Notes 5.00 10/31/18 200,000 b 204,212 Uruguay—.5% Uruguayan Government, Sr. Unscd. Notes UYU 4.38 12/15/28 1,840,000 Total Bonds and Notes (cost $17,759,475) Short-Term Investments—.1% U.S. Treasury Bills; 0.04%, 8/13/15 (cost $24,997) 25,000 12 Other Investment—9.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,622,194) 1,622,194 f Total Investments (cost $19,406,666) % Cash and Receivables (Net) % Net Assets % † Prepared on a liquidation basis—See Note 1. a Principal amount stated in U.S. Dollars unless otherwise noted. BRL—Brazilian Real COP—Colombian Peso HUF—Hungarian Forint IDR—Indonesian Rupiah MXN—Mexican New Peso PEN—Peruvian New Sol PLN—Polish Zloty RUB—Russian Ruble THB—Thai Baht TRY—Turkish Lira UYU—Uruguayan Peso ZAR—South African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2015, these securities were valued at $4,079,129 or 22.5% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate security—interest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Foreign/Governmental 58.3 Municipal Bonds 1.1 Corporate Bonds 30.3 Short-Term/Money Market Investments 9.1 † Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF OPTIONS WRITTEN April 30, 2015 (Unaudited) † Face Amount Covered by Contracts ($) Value ($) Call Options: Brazilian Real, June 2015 @ BRL 3.5 300,000 (393 ) Hungarian Forint, July 2015 @ HUF 295 200,000 (1,337 ) Malaysian ringgit, July 2015 @ MYR 3.8 200,000 (1,259 ) South African Rand, June 2015 @ ZAR 12.5 200,000 (1,658 ) South African Rand, July 2015 @ ZAR 13 200,000 (1,852 ) Turkish Lira, June 2015 @ TRY 2.7 200,000 (4,216 ) Put Options: Brazilian Real, May 2015 @ BRL 2.8 260,000 (305 ) Polish Zloty, June 2015 @ PLN 3.6 200,000 (4,337 ) Polish Zloty, July 2015 @ PLN 3.7 200,000 (6,453 ) (premiums received $31,410) ) † Prepared on a liquidation basis—See Note 1. BRL—Brazilian Real HUF—Hungarian Forint MYR—Malaysian Ringgit PLN—Polish Zloty TRY—Turkish Lira ZAR—South African Rand 14 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) † Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 17,784,472 16,295,305 Affiliated issuers 1,622,194 1,622,194 Cash 16,331 Cash denominated in foreign currencies 16,635 16,477 Dividends and interest receivable 256,806 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 68,006 Receivable for investment securities sold 5,664 Unrealized appreciation on swap agreements—Note 4 213 Prepaid expenses 41,271 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 13,477 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 101,802 Outstanding options written, at value (premiums received $31,410)—See Statement of Options Written—Note 4 21,810 Payable for investment securities purchased 7,142 Swap premium received—Note 4 5,131 Unrealized depreciation on swap agreements—Note 4 2,058 Accrued expenses 35,333 Net Assets ($) Composition of Net Assets ($): Paid-in capital 21,035,640 Accumulated distributions in excess of investment income—net (28,728 ) Accumulated net realized gain (loss) on investments (1,355,748 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions (1,515,650 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 8,566,376 15,676 8,554,702 998,760 Shares Outstanding 801,943 1,466 800,562 93,578 Net Asset Value Per Share ($) † Prepared on a liquidation basis—See Note 1. See notes to financial statements. The Fund 15 16 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) † Investment Income ($): Income: Interest (net of $1,717 foreign taxes withheld at source) 551,073 Dividends; Affiliated issuers 641 Total Income Expenses: Management fee—Note 3(a) 66,147 Professional fees 26,302 Registration fees 26,080 Shareholder servicing costs—Note 3(c) 11,160 Custodian fees—Note 3(c) 6,288 Prospectus and shareholders’ reports 6,012 Directors’ fees and expenses—Note 3(d) 508 Loan commitment fees—Note 2 104 Distribution fees—Note 3(b) 59 Miscellaneous 20,490 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (63,940 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (753,370 ) Net realized gain (loss) on options transactions 789 Net realized gain (loss) on financial futures (18,212 ) Net realized gain (loss) on swap transactions 3,644 Net realized gain (loss) on forward foreign currency exchange contracts (61,983 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (837,486 ) Net unrealized appreciation (depreciation) on options transactions 7,637 Net unrealized appreciation (depreciation) on financial futures 7,323 Net unrealized appreciation (depreciation) on swap transactions (2,065 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (40,036 ) N et Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) † Prepared on a liquidation basis—See Note 1. See notes to financial statements. STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Period Ended (Unaudited) † October 31, 2014 Operations ($): Investment income—net 452,504 984,071 Net realized gain (loss) on investments (829,132 ) (309,718 ) Net unrealized appreciation (depreciation) on investments (864,627 ) (403,607 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (283,066 ) (529,013 ) Class C (411 ) (665 ) Class I (293,155 ) (551,724 ) Class Y (12,492 ) (57 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A — 5,887 Class C 185 7,487 Class I 5,000 11,000 Class Y 982,261 — Dividends reinvested: Class A 806 1,277 Class C — 202 Class I 502 — Class Y 12,462 — Cost of shares redeemed: Class I (4,769 ) — Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 18,969,446 19,754,306 End of Period Undistributed (distributions in excess of) investment income—net (28,728 ) 107,892 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2015 Period Ended (Unaudited) † October 31, 2014 Capital Share Transactions: Class A Shares sold — 492 Shares issued for dividends reinvested 76 107 Net Increase (Decrease) in Shares Outstanding 76 Class C Shares sold 17 632 Shares issued for dividends reinvested — 17 Net Increase (Decrease) in Shares Outstanding 17 Class I Shares sold 430 930 Shares issued for dividends reinvested 47 — Shares redeemed (445 ) — Net Increase (Decrease) in Shares Outstanding 32 Class Y Shares sold 92,310 — Shares issued for dividends reinvested 1,186 — Net Increase (Decrease) in Shares Outstanding — † Prepared on a liquidation basis—See Note 1. See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following table describes the performance for each share class for the fiscal period indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended October 31, Class A Shares (Unaudited) † 2014 2013 a Per Share Data ($): Net asset value, beginning of period 11.83 12.33 12.50 Investment Operations: Investment income—net b .27 .60 .13 Net realized and unrealized gain (loss) on investments (1.07 ) (.44 ) (.19 ) Total from Investment Operations (.80 ) .16 (.06 ) Distributions: Dividends from investment income—net (.35 ) (.66 ) (.11 ) Net asset value, end of period 10.68 11.83 12.33 Total Return (%) c (6.62 ) d 1.36 (.44 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.97 e 2.18 2.92 e Ratio of net expenses to average net assets 1.25 e 1.25 1.25 e Ratio of net investment income to average net assets 5.04 e 4.97 2.92 e Portfolio Turnover Rate 45.39 d 131.87 46.60 d Net Assets, end of period ($ x 1,000) 8,566 9,482 9,881 † Prepared on a liquidation basis—See Note 1. a From June 17, 2013 (commencement of operations) to October 31, 2013. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended October 31, Class C Shares (Unaudited) † 2014 2013 a Per Share Data ($): Net asset value, beginning of period 11.80 12.32 12.50 Investment Operations: Investment income—net b .23 .51 .10 Net realized and unrealized gain (loss) on investments (1.06 ) (.45 ) (.19 ) Total from Investment Operations (.83 ) .06 (.09 ) Distributions: Dividends from investment income—net (.28 ) (.58 ) (.09 ) Net asset value, end of period 10.69 11.80 12.32 Total Return (%) c (6.98 ) d .52 (.71 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.72 e 3.74 4.64 e Ratio of net expenses to average net assets 2.00 e 2.00 2.00 e Ratio of net investment income to average net assets 4.29 e 4.19 2.17 e Portfolio Turnover Rate 45.39 d 131.87 46.60 d Net Assets, end of period ($ x 1,000) 16 17 10 † Prepared on a liquidation basis—See Note 1. a From June 17, 2013 (commencement of operations) to October 31, 2013. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 20 Six Months Ended April 30, 2015 Year Ended October 31, Class I Shares (Unaudited) † 2014 2013 a Per Share Data ($): Net asset value, beginning of period 11.83 12.33 12.50 Investment Operations: Investment income—net b .29 .63 .14 Net realized and unrealized gain (loss) on investments (1.06 ) (.44 ) (.19 ) Total from Investment Operations (.77 ) .19 (.05 ) Distributions: Dividends from investment income—net (.37 ) (.69 ) (.12 ) Net asset value, end of period 10.69 11.83 12.33 Total Return (%) (6.50 ) c 1.61 (.38 ) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.72 d 1.92 2.67 d Ratio of net expenses to average net assets 1.00 d 1.00 1.00 d Ratio of net investment income to average net assets 5.29 d 5.22 3.17 d Portfolio Turnover Rate 45.39 c 131.87 46.60 c Net Assets, end of period ($ x 1,000) 8,555 9,469 9,863 † prepared on a liquidation basis—see note 1. a from june 17, 2013 (commencement of operations) to october 31, 2013. b based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended October 31, Class Y Shares (Unaudited) † 2014 2013 a Per Share Data ($): Net asset value, beginning of period 11.82 12.33 12.13 Investment Operations: Investment income—net b .19 .63 .13 Net realized and unrealized gain (loss) on investments (.97 ) (.44 ) .19 Total from Investment Operations (.78 ) .19 .32 Distributions: Dividends from investment income—net (.37 ) (.70 ) (.12 ) Net asset value, end of period 10.67 11.82 12.33 Total Return (%) (6.56 ) c 1.58 2.59 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.81 d 1.92 2.34 d Ratio of net expenses to average net assets 1.00 d 1.00 1.00 d Ratio of net investment income to average net assets 3.40 d 5.22 3.27 d Portfolio Turnover Rate 45.39 c 131.87 46.60 c Net Assets, end of period ($ x 1,000) 999 1 1 † Prepared on a liquidation basis—See Note 1. a From July 1, 2013 (commencement of initial offering) to October 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Opportunistic Emerging Markets Debt Fund (the “fund”) is a separate non-diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund.The fund’s investment objective seeks to maximize total return.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Standish Mellon Asset Management Company LLC (“Standish”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. On April 28-29, 2015, the Company’s Board of Directors (the “Board”) approved the liquidation of the fund. Accordingly, effective May 27, 2015, no new or subsequent investments in the fund were permitted.The fund’s assets will be liquidated and the proceeds will be distributed to shareholders as of the close of business on or about June 30, 2015. The fund will be terminated, and accordingly shares of the fund will no longer be offered.The financial statements of the fund as of April 30, 2015 have been presented on a liquidation basis, which includes adjustments to present the estimated net realizable value and estimated net settlement amount of fund’s assets and liabilities, respectively, through the liquidation of the fund. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Capital Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. ClassY shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and ClassY shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2015, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 799,600 of Class A, 800 of Class C and 799,600 of Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 24 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but 26 before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † — 5,486,537 — Foreign Government — 10,576,919 — Municipal Bonds † — 206,850 — Mutual Funds 1,622,194 — — U.S. Treasury — 24,999 — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 68,006 — Swaps †† — 213 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (101,802 ) — ) Options Written — (21,810 ) — ) Swaps †† — (2,058 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the 28 amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Value Net Company 10/31/2014 ($) Purchases ($) Sales ($) 4/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 30,000 7,453,011 5,860,817 1,622,194 9.0 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry or country. (f) Dividends to shareholders: Dividends are recorded on ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. Each tax year in the two-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. 30 Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $494,922 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2014. If not applied, the fund has $311,034 of short-term capital losses and $183,888 of long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2014 was as follows: ordinary income $1,081,459. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2014 through June 30, 2015, to waive receipt of its fees and/or assume the direct expenses of the fund, The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.00% of the value of the average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $63,940 during the period ended April 30, 2015. Pursuant to a sub-investment advisory agreement between Dreyfus and Standish, Standish serves as the fund’s sub-investment adviser responsible for the day-to–day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval.The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to an unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets. During the period ended April 30, 2015, Class C shares were charged $59 pursuant to the Distribution Plan. 32 (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.These services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, Class A and Class C shares were charged $10,829 and $19, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $269 for transfer agency services and $7 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $6,288 pursuant to the custody agreement. During the period ended April 30, 2015, the fund was charged $5,659 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $11,155, Distribution Plan fees $10, Shareholder Services Plan fees $1,759, custodian fees $4,836, Chief Compliance Officer fees $3,682 and transfer agency fees $60, which are offset against an expense reimbursement currently in effect in the amount of $8,025. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through the use of the fund’s exchange privilege. During the period ended April 30, 2015, there were no redemption fees charged and retained by the fund. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures, options transactions, forward contracts and swap transactions, during the period ended April 30, 2015, amounted to $7,464,326 and $7,819,703, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset.The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. 34 Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2015 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At April 30, 2015, there were no financial futures outstanding. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in foreign currencies or as a substitute for an investment.The fund is subject to market risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received.This risk is mitigated by Master Agreements between the fund and the counterparty, if any, by the counterparty to the fund to cover the fund’s exposure to the counter-party. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. 36 The following summarizes the fund’s call/put options written during the period ended April 30, 2015: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding October 31, 2014 190,000 2,901 Contracts written 3,660,000 47,168 Contracts terminated: Contracts closed 900,000 10,843 6,715 4,128 Contracts expired 990,000 7,816 — 7,816 Total contracts terminated 1,890,000 18,659 6,715 11,944 Contracts Outstanding April 30, 2015 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the coun- The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) terparty.The following summarizes open forward contracts at April 30, 2015: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 6/2/2015 a 790,000 248,100 259,094 10,994 6/2/2015 b 270,000 83,960 88,551 4,591 Indian Rupee, Expiring 5/29/2015 c 42,515,000 675,640 664,831 (10,809 ) Indonesian Rupiah, Expiring 5/29/2015 a 233,895,000 17,594 17,931 337 Malaysian Ringgit, Expiring 5/29/2015 a 2,500,000 678,979 700,024 21,045 Mexican New Peso, Expiring: 5/29/2015 a 2,320,000 152,928 150,898 (2,030 ) 5/29/2015 c 3,820,000 251,718 248,461 (3,257 ) 5/29/2015 d 650,000 42,944 42,278 (666 ) Philippines Peso, Expiring 5/29/2015 e 1,890,000 42,106 42,370 264 Polish Zloty, Expiring: 5/29/2015 a 85,000 22,860 23,588 728 5/29/2015 e 605,000 160,943 167,891 6,948 5/29/2015 f 1,025,000 276,280 284,444 8,164 Russian Ruble, Expiring 5/29/2015 e 1,520,000 25,831 29,201 3,370 Sales: Proceeds ($) Brazilian Real, Expiring 6/2/2015 f 1,020,000 315,936 334,526 (18,590 ) Colombian Peso, Expiring: 5/29/2015 a 1,201,405,000 471,648 502,868 (31,220 ) 5/29/2015 f 158,450,000 61,154 66,322 (5,168 ) 7/16/2015 c 174,965,000 70,164 72,888 (2,724 ) Mexican New Peso, Expiring 5/29/2015 b 3,435,000 225,811 223,420 2,391 38 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Peruvian New Sol, Expiring: 5/29/2015 b 620,000 196,607 197,132 (525 ) 5/29/2015 c 790,000 250,873 251,184 (311 ) 6/11/2015 c 625,000 201,288 198,286 3,002 Romanian Leu, Expiring 5/29/2015 a 920,000 223,499 233,406 (9,907 ) Singapore Dollar, Expiring 5/29/2015 c 310,000 230,192 234,135 (3,943 ) South African Rand, Expiring: 5/29/2015 c 2,515,000 211,592 210,374 1,218 5/29/2015 f 2,380,000 196,907 199,083 (2,176 ) South Korean Won, Expiring: 5/29/2015 a 283,190,000 255,547 263,944 (8,397 ) 5/29/2015 c 89,580,000 81,413 83,492 (2,079 ) Thai Baht, Expiring 5/29/2015 a 1,300,000 39,871 39,398 473 Turkish Lira, Expiring 5/29/2015 a 410,000 156,547 152,066 4,481 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b Morgan Stanley Capital Services c Citigroup d Goldman Sachs International e Barclays Bank f Deutsche Bank Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared.The fund enters into these agreements to hedge certain The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced obligation) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is 40 paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum pay-outs for these agreements are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on sovereign issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities.The following summarizes open credit default swaps entered into by the fund at April 30, 2015: The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) OTC—Credit Default Swaps (Pay) Upfront Receive Implied Premiums Unrealized Reference Notional Fixed Credit Market Received Appreciation Obligation ($) Amount ($) 2 Rate (%) Spread (%) 3 Value ($) (Paid) ($) (Depreciation) ($) Sales Contracts: 1 Russian Federation, 7.5%, 03/31/2030, 9/20/2015+ 400,000 a 1.00 284.86 (2,447 ) (2,660 ) 213 Russian Federation, 7.5%, 03/31/2030, 12/20/2015+ 400,000 a 1.00 294.69 (4,529 ) (2,471 ) (2,058 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) † Expiration Date Counterparty: a JP Morgan Chase Bank 1 If the fund is a buyer of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the reference obligation or (ii) receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 2 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 3 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative.The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement.Wider credit spreads represent a deterioration of the referenced entity’s credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement.A credit spread identified as “Defaulted” indicates a credit event has occurred for the referenced entity. Credit spreads are unaudited. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. All required disclosures have been made and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note. 42 The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of April 30, 2015 is shown below: Derivative Derivative Assets ($) Liabilities ($) Foreign exchange risk 1 68,006 Foreign exchange risk (123,612 ) Credit risk 3 213 Credit risk 3 (2,058 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 2 Outstanding options written, at value. 3 Unrealized appreciation (depreciation) on swap agreements. The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2015 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 4 Transactions 5 Contracts 6 Transactions 7 Total IInterest rate (18,212 ) — — — ) Foreign exchange — 789 (61,983 ) — ) Credit — — — 3,644 Total ) ) ) Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 8 Transactions 9 Contracts 10 Transactions 11 Total Interest rate 7,323 — — — Foreign exchange — 7,637 (40,036 ) — ) Credit — — — (2,065 ) ) Total ) ) ) Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net realized gain (loss) on swap transactions. 8 Net unrealized appreciation (depreciation) on financial futures. 9 Net unrealized appreciation (depreciation) on options transactions. 10 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 11 Net unrealized appreciation (depreciation) on swap transactions. The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At April 30, 2015, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Options — (21,810 ) Forward contracts 68,006 (101,802 ) Swaps 213 (2,058 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 68,219 (125,670 ) Derivatives not subject to Master Agreements — — Total gross amount of assets and liabilities subject to Master Agreements 68,219 (125,670 ) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of April 30, 2015: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Assets ($) 1 for Offset ($) Received ($) Assets ($) Barclays Bank 10,582 — — 10,582 Citigroup 4,220 (4,220 ) — — Deutsche Bank 8,164 (8,164 ) — — JP Morgan Chase Bank 38,271 (38,271 ) — — Morgan Stanley Capital Services 6,982 (2,488 ) — 4,494 Total ) — 44 Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) Citigroup (23,123 ) 4,220 - (18,903 ) Deutsche Bank (45,781 ) 8,164 - (37,617 ) Goldman Sachs International (666 ) - - (666 ) JP Morgan Chase Bank (53,612 ) 38,271 - (15,341 ) Morgan Stanley Capital Services (2,488 ) 2,488 - - Total ) - ) 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2015: Average Market Value ($) Foreign currency options contracts 8,649 Forward contracts 5,634,217 Interest rate financial futures 767,484 The following summarizes the average notional value of swap agreements outstanding during the period ended April 30, 2015: Average Notional Value ($) Credit default swap agreements 457,143 At April 30, 2015, accumulated net unrealized depreciation on investments was $1,489,167, consisting of $186,259 gross unrealized appreciation and $1,675,426 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on February 25-26, 2015, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Standish Mellon Asset Management Company LLC (the “Subadviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in 46 meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadviser. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for the one-year period ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. Noting that the fund launched in June 2013, the Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the one-year period ended December 31, 2014 (ranking lowest in the Performance Group). The Board also noted that the fund’s yield performance was above the Performance Group and Performance Universe medians for the one-year period ended December 31, 2014. Dreyfus also provided a comparison of the fund’s calendar year total return to the return of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense The Fund 47 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee (which was zero) was below the Expense Group and Expense Universe medians and the fund’s total expense ratio was approximately equal to the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus had contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2015, so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed 1.00% of the fund’s average daily net assets. The Board was informed that the undertaking by Dreyfus would be extended until March 1, 2016. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Subadviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Subadviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Subadviser and Dreyfus. The Board also noted the Subadviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing 48 the fund (which was below zero) and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the expense limitation arrangement and its effect on the profitability of Dreyfus and its affil-iates.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Subadviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Subadviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Subadviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate The Fund 49 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus and the Subadviser are adequate and appropriate. The Board generally was satisfied with the fund’s overall perfor- mance, noting that there was only one year of performance reported for the fund. The Board concluded that the fees paid to Dreyfus and the Subadviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 50 In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of the fund and the services provided to the fund by Dreyfus and the Subadviser. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreements. The Fund 51 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Opportunistic Fixed Income Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 24 Statement of Financial Futures 25 Statement of Options Written 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 30 Financial Highlights 34 Notes to Financial Statements 61 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Fixed Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Opportunistic Fixed Income Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. bonds gained a modest degree of value over the reporting period despite a sustained domestic economic recovery. Developments in overseas markets—including plummeting oil prices and ongoing economic concerns in Europe, Japan, and China—sparked a flight to quality among global investors, who turned away from foreign sovereign bonds in favor of U.S.Treasury securities. In addition, aggressively accommodative monetary policies in Europe and Japan made yields of U.S.Treasury securities relatively attractive. Consequently, intensifying demand put downward pressure on U.S. bond yields over much of the reporting period.This trend reversed in early 2015 when investors began to anticipate higher short-term interest rates in the United States, but long-term bond yields soon moderated amid reports of weaker-than-expected U.S. GDP growth for the first quarter of the year. We remain optimistic regarding the long-term outlook for the U.S. economy as labor markets continue to strengthen, oil prices stabilize, and foreign currency exchange rates become less volatile. We believe U.S. monetary policy is likely to become less accommodative under these conditions, suggesting that selectivity may become a more important determinant of success in fixed-income markets. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through April 30, 2015, as provided by David Leduc, CFA, and David Horsfall, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Opportunistic Fixed Income Fund’s Class A shares produced a total return of 1.53%, Class C shares returned 1.17%, Class I shares returned 1.69%, and Class Y shares returned 1.72%. 1 In comparison, the Citibank 30-day Treasury Bill Index (the “Index”) achieved a total return of 0.01% for the same period. 2 Bonds gained value in global fixed-income markets after several major central banks implemented more aggressively accommodative monetary policies, but local market gains were offset to a degree by adverse currency exchange-rate fluctuations when the U.S. dollar strengthened sharply against most other currencies.The fund’s sector allocation strategy and its duration positions in peripheral Europe, Australia, and the United States supported its performance. The Fund’s Investment Approach The fund seeks to maximize total return through capital appreciation and income. To pursue its goal, we typically allocate the fund’s assets across four sectors of the fixed-income market: U.S. high yield bonds rated below investment grade; U.S. government, investment grade corporate and mortgage-backed securities; foreign debt securities of developed markets; and foreign debt securities of emerging markets. Our analysis of top-down quantitative and macroeconomic factors guides the allocation of assets among market sectors, industries, and positioning along the yield curve. Using fundamental analysis, we seek to identify individual securities with high current income, as well as appreciation potential, based on relative value, credit upgrade probability, and extensive research into the credit history and current financial strength of the securities’ issuers. Quantitative Easing Drove Market Performance Bond prices in markets throughout the world generally climbed during the reporting period when several central banks implemented new monetary policies The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) designed to stimulate greater growth in a persistently sluggish global economy. Amid disappointing economic data, European markets rallied after the European Central Bank announced a larger-than-expected quantitative easing program in January 2015, while Japanese securities benefited from an intensification of the Bank of Japan’s bond buying program. China reduced short-term interest rates and relaxed regulations governing property transactions in an attempt to combat its economic slowdown. These measures drove foreign sovereign bond yields sharply lower, and investors flocked instead to U.S. government securities. Consequently, yields of U.S.Treasury bonds fell despite a sustained domestic economic recovery. Corporate-backed bonds also produced positive absolute returns as underlying credit conditions improved, but their overall results were dampened by weakness in the energy sector stemming from plummeting oil prices. Finally, the influx of investment capital to the United States caused the U.S. dollar to appreciate sharply against the euro, the yen, and other foreign currencies, effectively eroding returns from unhedged international investments for U.S. residents. Interest-Rate Strategies Buoyed Fund Performance The fund particularly benefited during the reporting period from its interest rate strategies. A relatively long duration posture among bonds in Australia and peripheral European nations boosted the fund’s participation in rallying markets as local interest rates declined. In the United States, well-timed tactical shifts between long and short duration positions proved beneficial. From a sector allocation perspective, the fund’s holdings of asset-backed securities and commercial mortgage-backed securities added significant value when investors were attracted to their competitive yields and strong underlying credit quality. Although high yield bonds were hurt early in the reporting period by weakness in the energy sector, we later increased the fund’s exposure to the lower rated asset class and benefited from a market rebound. On the other hand, the fund’s positions in Treasury Inflation Protected Securities fared less well when U.S. inflation expectations remained low, and investment-grade corporate bonds lagged when they rebounded less robustly than their high yield counterparts. Our currency strategy had relatively little impact on the fund’s performance over the reporting period, as the benefits of a bias toward the U.S. dollar early in the reporting period were offset when the dollar later gave up some of its previous gains. We employed forward contracts to establish the fund’s currency strategy and interest-rate futures and swap contracts to manage its duration positions. 4 A Selective Approach to Global Markets As of the reporting period’s end, regional economic conditions and monetary policies have shown greater divergence. For example, sustained economic growth and a less accommodative policy are expected in the United States, but China is experiencing an economic slowdown and more aggressive easing. In our view, these conditions may be particularly suited to an opportunistic investment approach. We have continued to favor asset-backed securities, commercial mortgage-backed securities, and high yield bonds in anticipation of robust demand for higher yielding securities in a low interest rate environment. Conversely, we have maintained relatively short durations among sovereign bonds in the wake of recent international market rallies and amid expectations of rising short-term rates in the United States. May 15, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.These risks are generally greater with emerging market countries than with more economically and politically established foreign countries. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies.The use of leverage may magnify the fund’s gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Class I and ClassY shares are not subject to any initial or deferred sales charges. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by the Dreyfus Corporation pursuant to an agreement in effect through March 1, 2016, at which time it may be extended, modified, or terminated. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER, INC.—U.S.Treasury Bill Indices.These indices measure return equivalents of yield averages that are not marked to market. For example, the U.S. 1-Month and 3-Month Treasury Bill Indices consist of the last one-month and three-month Treasury bill month-end rates, respectively. Returns for these indices are calculated on a monthly basis only. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic Fixed Income Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.45 $ 8.23 $ 3.15 $ 2.95 Ending value (after expenses) $ 1,015.30 $ 1,011.70 $ 1,016.90 $ 1,017.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.46 $ 8.25 $ 3.16 $ 2.96 Ending value (after expenses) $ 1,020.38 $ 1,016.61 $ 1,021.67 $ 1,021.87 † Expenses are equal to the fund’s annualized expense ratio of .89% for Class A, 1.65% for Class C, .63% for Class I and .59% for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes—92.8% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates—4.2% CIT Equipment Collateral, Ser. 2014-VT1, Cl. C 2.65 10/20/22 1,475,000 b 1,484,895 Dell Equipment Finance Trust, Ser. 2014-1, Cl. D 2.68 6/22/20 3,402,000 b 3,417,098 Dell Equipment Finance Trust, Ser. 2015-1, Cl. D 2.84 9/22/20 3,723,000 b 3,718,711 IndyMac Residential Asset-Backed Trust, Ser. 05-D, Cl. AII4 0.53 3/25/36 4,225,000 c 3,704,079 OneMain Financial Issuance Trust, Ser. 2014-1A, Cl. B 3.24 6/18/24 4,000,000 b 4,025,574 Popular ABS Mortgage Pass-Through Trust, Ser. 2007-A, Cl. A2 0.43 6/25/47 4,361,000 c 3,748,306 Springleaf Funding Trust, Ser. 2015-AA, Cl. A 3.16 11/15/24 4,425,000 b 4,480,169 Springleaf Funding Trust, Ser. 2015-AA, Cl. B 3.62 11/15/24 1,925,000 b 1,948,601 Springleaf Funding Trust, Ser. 2013-BA, Cl. A 3.92 1/16/23 2,710,000 b 2,720,108 Trafigura Securitisation Finance, Ser. 2014-1A, Cl. B 2.43 10/15/21 1,560,000 b,c 1,564,150 Asset-Backed Ctfs./ Auto Receivables—10.9% Ally Master Owner Trust, Ser. 2012-3, Cl. D 2.53 6/15/17 235,000 b,c 235,413 AmeriCredit Automobile Receivables Trust, Ser. 2015-2, Cl. C 2.40 1/8/21 2,300,000 2,297,493 AmeriCredit Automobile Receivables Trust, Ser. 2014-2, Cl. D 2.57 7/8/20 3,155,000 3,133,784 AmeriCredit Automobile Receivables Trust, Ser. 2013-3, Cl. D 3.00 7/8/19 700,000 715,213 AmeriCredit Automobile Receivables Trust, Ser. 2014-4, Cl. D 3.07 11/9/20 2,250,000 2,273,356 AmeriCredit Automobile Receivables Trust, Ser. 2014-3, Cl. D 3.13 10/8/20 1,915,000 1,939,865 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. E 3.29 5/8/20 250,000 b 254,382 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 2,000,000 2,004,712 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./ Auto Receivables (continued) Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 185,000 185,845 Capital Auto Receivables Asset Trust, Ser. 2014-3, Cl. D 3.14 2/20/20 1,250,000 1,259,508 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 1,800,000 1,831,364 Chrysler Capital Auto Receivables Trust, Ser. 2014-BA, Cl. D 3.44 8/16/21 3,236,000 b 3,261,744 Drive Auto Receivables Trust, Ser. 2015-AA, Cl. C 3.06 5/17/21 3,680,000 b 3,696,954 Drive Auto Receivables Trust, Ser. 2015-AA, Cl. D 4.12 6/15/22 6,130,000 b 6,171,135 DT Auto Owner Trust, Ser. 2014-2A, Cl. C 2.46 1/15/20 955,000 b 957,747 DT Auto Owner Trust, Ser. 2013-1A, Cl. D 3.74 5/15/20 2,885,000 b 2,911,463 DT Auto Owner Trust, Ser. 2014-1A, Cl. D 3.98 1/15/21 5,245,000 b 5,306,343 DT Auto Owner Trust, Ser. 2013-2A, Cl. D 4.18 6/15/20 2,575,000 b 2,612,204 DT Auto Owner Trust, Ser. 2014-3A, Cl. D 4.47 11/15/21 3,400,000 b 3,451,522 Exeter Automobile Receivables Trust, Ser. 2014-1A, Cl. B 2.42 1/15/19 715,000 b 717,704 Exeter Automobile Receivables Trust, Ser. 2013-1A, Cl. C 3.52 2/15/19 3,680,000 b 3,738,188 Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. C 4.35 1/15/19 2,350,000 b 2,390,334 Ford Credit Floorplan Master Owner Trust, Ser. 2013-1, Cl. D 1.82 1/15/18 300,000 301,385 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. D 3.01 3/20/20 1,650,000 1,658,484 Hyundai Auto Receivables Trust, Ser. 2014-B, Cl. D 2.51 12/15/20 1,400,000 1,414,699 Prestige Auto Receivables Trust, Ser. 2013-1A, Cl. D 3.04 7/15/20 2,350,000 b 2,387,157 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. C 1.81 4/15/19 850,000 854,235 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./ Auto Receivables (continued) Santander Drive Auto Receivables Trust, Ser. 2013-5, Cl. C 2.25 6/17/19 575,000 582,253 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. D 2.42 4/15/19 605,000 612,525 Santander Drive Auto Receivables Trust, Ser. 2014-3, Cl. D 2.65 8/17/20 3,150,000 3,146,548 Santander Drive Auto Receivables Trust, Ser. 2014-2, Cl. D 2.76 2/18/20 3,100,000 3,142,882 Santander Drive Auto Receivables Trust, Ser. 2014-1, Cl. D 2.91 4/15/20 1,225,000 1,241,202 Santander Drive Auto Receivables Trust, Ser. 2014-4, Cl. D 3.10 11/16/20 2,970,000 3,000,224 Santander Drive Auto Receivables Trust, Ser. 2014-5, Cl. D 3.21 1/15/21 5,650,000 5,703,161 Santander Drive Auto Receivables Trust, Ser. 2015-1, Cl. D 3.24 4/15/21 1,825,000 1,844,704 Santander Drive Auto Receivables Trust, Ser. 2013-4, Cl. D 3.92 1/15/20 235,000 243,888 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. D 2.86 7/15/21 1,875,000 b 1,888,049 Asset-Backed Ctfs./ Home Equity Loans—6.4% ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASAP3, Cl. A1 0.32 6/25/36 4,179,690 c 3,465,197 ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP3, Cl. A2C 0.33 6/25/36 642,672 c 603,684 ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-HE2, Cl. A2C 0.34 5/25/36 943,169 c 844,019 ACE Securities Corp. Home Equity Loan Trust, Ser. 2005-ASP1, Cl. M1 0.86 9/25/35 4,250,017 c 3,520,124 ACE Securities Corp. Home Equity Loan Trust, Ser. 2004-HE4, Cl. M2 1.16 12/25/34 285,241 c 279,946 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./ Home Equity Loans (continued) Argent Securities Trust, Ser. 2006-M1, Cl. A2B 0.27 7/25/36 10,065,130 c 4,579,478 Asset Backed Funding Certificates Trust, Ser. 2006-OPT3, Cl. A3B 0.34 11/25/36 305,634 c 168,390 Asset Backed Funding Certificates Trust, Ser. 2007-NC1, Cl. A1 0.40 5/25/37 5,793,492 b,c 5,585,865 Asset Backed Securities Corporation Home Equity Loan Trust, Ser. 2007-HE1, Cl. A4 0.32 12/25/36 4,184,208 c 3,599,619 Bear Stearns Asset Backed Securities Trust, Ser. 2004-FR2, Cl. M3 1.98 6/25/34 659,192 c 639,039 Citicorp Residential Mortgage Securities Trust, Ser. 2006-1, Cl. A4 5.93 7/25/36 192,012 c 199,900 Countrywide Asset-Backed Certificates, Ser. 2004-1, Cl. M5 1.76 1/25/34 2,087,796 c 1,948,271 Ellington Loan Acquisition Trust, Ser. 2007-2, Cl. A2B 1.13 5/25/37 5,425,000 b,c 5,179,372 First Franklin Mortgage Loan Trust Asset Backed Certificates, Ser. 2006-FF7, Cl. 2A3 0.33 5/25/36 767,192 c 627,062 First Franklin Mortgage Loan Trust Asset Backed Certificates, Ser. 2006-FF5, Cl. 2A3 0.34 4/25/36 4,870,743 c 4,117,556 Home Equity Asset Trust, Ser. 2004-7, Cl. M2 1.17 1/25/35 143,370 c 137,544 HSI Asset Securitization Corp. Trust, Ser. 2007-WF1, Cl. 2A3 0.35 5/25/37 2,948,500 c 2,872,620 JP Morgan Mortgage Acquisition Corp., Ser. 2006-FRE1, Cl. A3 0.37 5/25/35 313,766 c 309,089 JP Morgan Mortgage Acquisition Trust, Ser. 2007-CH1, Cl. AF6 5.50 11/25/36 981,855 c 991,161 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 1.01 2/25/34 30,995 c 29,760 MASTR Asset Backed Securities Trust, Ser. 2006-HE2, Cl. A3 0.33 6/25/36 1,261,630 c 710,769 MASTR Asset Backed Securities Trust, Ser. 2006-AM2, Cl. A3 0.35 6/25/36 1,380,082 c 1,104,518 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./ Home Equity Loans (continued) Morgan Stanley ABS Capital I Trust, Ser. 2006-NC4, Cl. A2C 0.33 6/25/36 493,506 c 454,100 Morgan Stanley Home Equity Loan Trust, Ser. 2006-3, Cl. A3 0.34 4/25/36 483,456 c 365,738 New Century Home Equity Loan Trust, Ser. 2006-1, Cl. A2B 0.36 5/25/36 1,359,756 c 968,379 NovaStar Mortgage Funding Trust, Ser. 2006-4, Cl. A2D 0.43 9/25/36 902,417 c 544,379 Residential Asset Mortgage Products Trust, Ser. 2007-RZ1, Cl. A2 0.34 2/25/37 1,239,897 c 1,132,758 Securitized Asset Backed Receivables Trust, Ser. 2005-FR3, Cl. M1 0.89 4/25/35 227,640 c 225,878 Structured Asset Securities Corp., Ser. 2002-BC1, Cl. M2 3.63 8/25/32 1,038,303 c 1,011,080 Casinos—1.3% International Game Technology, Sr. Scd. Notes 6.25 2/15/22 3,890,000 b 3,860,825 International Game Technology, Sr. Scd. Notes 6.50 2/15/25 5,445,000 b 5,308,875 Commercial Mortgage Pass-Through Ctfs.—10.1% A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 796,025 b 804,198 Banc of America Commercial Mortgage Trust, Ser. 2007-2, Cl. AJ 5.62 4/10/49 5,930,000 c 5,989,419 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 5.27 12/11/38 4,433,000 4,520,120 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.43 12/11/40 525,000 c 525,095 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 5.71 6/11/40 4,550,000 c 4,685,085 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 5.88 6/11/50 1,725,000 c 1,806,969 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.36 6/11/50 1,025,000 c 1,043,011 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.52 5/10/35 200,000 b,c 186,237 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. AJ 5.71 12/10/49 2,900,000 c 2,878,280 Commercial Mortgage Trust, Ser. 2006-C8, Cl. AJ 5.38 12/10/46 8,640,000 8,839,649 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. E 4.37 9/15/37 2,835,000 b 2,722,232 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2014-INN, Cl. E 3.78 6/15/29 3,375,000 b,c 3,375,366 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 730,000 753,398 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 4,175,000 c 4,354,204 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LD12, Cl. AJ 6.21 2/15/51 6,405,000 c 6,553,321 LB-UBS Commercial Mortgage Trust, Ser. 2007-C6, Cl. AJ 6.33 7/15/40 1,573,000 c 1,656,459 Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5.68 5/12/39 2,740,000 c 2,779,260 ML-CFC Commercial Mortgage Trust, Ser. 2006-4, Cl. AJ 5.24 12/12/49 4,600,000 4,675,192 ML-CFC Commercial Mortgage Trust, Ser. 2007-9, Cl. AJ 6.19 9/12/49 1,310,000 c 1,304,350 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.87 4/15/49 2,400,000 c 2,521,615 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 3,275,000 c 3,337,487 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C24, Cl. AJ 5.66 3/15/45 4,175,000 c 4,252,062 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.90 6/15/49 3,950,000 c 4,046,420 Consumer Discretionary—2.7% Acosta, Sr. Unscd. Notes 7.75 10/1/22 3,640,000 b 3,731,000 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 1,820,000 1,920,100 DIRECTV Holdings/Financing, Gtd. Notes 3.95 1/15/25 2,350,000 2,394,342 JC Penney, Gtd. Bonds 8.13 10/1/19 2,315,000 d 2,326,575 Neiman Marcus Group, Gtd. Notes 8.00 10/15/21 2,175,000 b 2,343,562 Sky, Gtd. Notes 3.75 9/16/24 3,625,000 b 3,702,281 Time Warner, Gtd. Debs 4.65 6/1/44 2,245,000 2,329,852 Time Warner Cable, Gtd. Notes 5.50 9/1/41 900,000 833,392 Consumer Staples—.9% Grupo Bimbo, Gtd. Notes 3.88 6/27/24 1,925,000 b 1,975,050 HJ Heinz, Scd. Notes 4.88 2/15/25 2,930,000 b 3,206,885 Kraft Foods Group, Sr. Unscd. Notes 6.88 1/26/39 1,310,000 1,711,202 Energy—6.5% Anadarko Petroleum, Sr. Unscd. Notes 6.45 9/15/36 1,665,000 d 2,063,884 Antero Resources, Gtd. Notes 5.38 11/1/21 625,000 634,375 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Energy (continued) Antero Resources, Gtd. Notes 5.63 6/1/23 1,550,000 b,d 1,590,687 Antero Resources, Gtd. Notes 6.00 12/1/20 2,750,000 2,822,187 Carrizo Oil & Gas, Gtd. Notes 6.25 4/15/23 3,505,000 d 3,566,337 Cimarex Energy, Gtd. Notes 5.88 5/1/22 1,055,000 1,126,212 Continental Resources, Gtd. Notes 3.80 6/1/24 1,025,000 d 986,746 Continental Resources, Gtd. Notes 5.00 9/15/22 735,000 746,944 Freeport-McMoran Oil & Gas, Gtd. Notes 6.88 2/15/23 6,501,000 7,004,827 Halcon Resources, Scd. Notes 8.63 2/1/20 375,000 b 391,172 Halcon Resources, Gtd. Notes 8.88 5/15/21 1,335,000 d 1,049,310 Halcon Resources, Gtd. Notes 9.75 7/15/20 1,296,000 d 1,069,200 Kinder Morgan, Gtd. Notes 5.30 12/1/34 1,230,000 1,224,651 Kinder Morgan, Gtd. Notes 5.55 6/1/45 1,425,000 1,427,898 Kinder Morgan, Gtd. Notes 7.80 8/1/31 2,325,000 2,795,638 Kinder Morgan Energy Partners, Gtd. Notes 5.40 9/1/44 2,470,000 2,439,100 Newfield Exploration, Sr. Unscd. Notes 5.38 1/1/26 1,400,000 1,463,000 Newfield Exploration, Sr. Unscd. Notes 5.75 1/30/22 2,600,000 2,769,000 Noble Energy, Sr. Unscd. Notes 5.05 11/15/44 1,000,000 1,043,165 Noble Energy, Sr. Unscd. Notes 5.25 11/15/43 650,000 697,749 NRG Energy, Gtd. Notes 6.25 7/15/22 2,850,000 2,971,125 Sanchez Energy, Gtd. Notes 6.13 1/15/23 1,500,000 d 1,477,500 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Energy (continued) Sanchez Energy, Gtd. Notes 7.75 6/15/21 1,385,000 d 1,450,787 Transocean, Gtd. Notes 2.50 10/15/17 3,055,000 c,d 2,955,713 Unit, Gtd. Notes 6.63 5/15/21 1,225,000 1,182,125 Financial—15.2% AerCap Ireland Capital, Gtd. Notes 5.00 10/1/21 1,350,000 b 1,448,820 Allianz Finance II, Gtd. Notes EUR 5.75 7/8/41 1,500,000 c 2,050,218 Ally Financial, Gtd. Notes 8.00 11/1/31 2,950,000 3,713,312 American International Group, Jr. Sub. Debs., Ser. A3 EUR 4.88 3/15/67 5,850,000 c 6,865,583 ARC Properties Operating Partnership, Gtd. Notes 2.00 2/6/17 11,990,000 11,690,250 Army Hawaii Family Housing, Scd. Bonds 0.64 6/15/50 6,675,000 b,c 6,241,125 AXA, Jr. Sub. Notes EUR 5.78 7/29/49 3,895,000 c 4,604,811 Bank of America, Sub. Notes 4.25 10/22/26 2,900,000 2,912,821 Bank of America, Sub. Notes 4.75 4/21/45 2,350,000 2,327,440 Bank of America, Sub. Notes 6.11 1/29/37 2,125,000 2,512,067 Barclays, Sub. Notes 4.38 9/11/24 4,825,000 4,825,854 China Cinda Finance 2015, Gtd. Notes 3.13 4/23/20 3,460,000 b 3,424,296 Credit Suisse Group, Sub. Notes 6.50 8/8/23 1,600,000 b 1,830,888 GE Capital Trust I, Gtd. Debs. 6.38 11/15/67 1,075,000 c 1,177,125 General Electric Capital, Gtd. Debs. 6.38 11/15/67 7,075,000 c 7,747,125 General Motors Financial, Gtd. Notes 1.84 1/15/20 3,575,000 c 3,585,253 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) General Motors, Sr. Unscd. Notes 5.20 4/1/45 2,970,000 3,154,654 HSBC Holdings, Jr. Sub. Bonds 5.63 12/29/49 2,110,000 c,d 2,160,112 HSBC Holdings, Jr. Sub. Bonds 6.38 3/29/49 2,750,000 c,d 2,846,250 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 1,425,000 b 1,430,344 HUB International, Sr. Unscd. Notes 7.88 10/1/21 2,690,000 b 2,777,425 ING Groep, Jr. Sub. Notes 6.50 12/29/49 2,515,000 c,d 2,511,982 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 1,190,000 1,460,725 Intesa Sanpaolo, Sub. Notes 5.02 6/26/24 4,300,000 b 4,339,336 Intesa Sanpaolo, Gtd. Bonds 5.25 1/12/24 2,000,000 2,228,252 Liberty Mutual Group, Gtd. Bonds 4.85 8/1/44 2,200,000 b 2,300,245 Lloyds Banking Group, Sub. Notes 4.50 11/4/24 3,075,000 d 3,158,557 Lloyds Banking Group, Jr. Sub. Bonds 7.50 4/30/49 2,373,000 c 2,539,110 Royal Bank of Scotland Group, Sub. Notes 6.00 12/19/23 4,015,000 4,404,885 Wells Fargo & Co., Sub. Notes 4.65 11/4/44 3,100,000 3,172,605 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs 6.50 5/9/37 4,867,000 b,c 5,183,355 Foreign/Governmental—22.5% Argentine Government, Sr. Unscd. Notes 11.75 10/5/15 3,675,000 3,711,750 Australian Government, Sr. Unscd. Bonds, Ser. 137 AUD 2.75 4/21/24 7,150,000 5,732,465 Brazil Minas, Govt. Gtd. Notes 5.33 2/15/28 3,725,000 3,669,125 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 30,050,000 9,840,985 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental (continued) Brazilian Government, Notes BRL 10.00 1/1/25 79,250,000 23,365,566 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 44,950,000,000 23,078,787 Italian Government, Bonds EUR 4.75 9/1/44 11,610,000 b 19,261,722 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 119,400,000 10,098,826 Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 2,925,000 3,496,179 New Zealand Government, Sr. Unscd. Bonds, Ser. 420 NZD 3.00 4/15/20 31,550,000 23,926,506 New Zealand Government, Sr. Unscd. Bonds, Ser. 423 NZD 5.50 4/15/23 6,000,000 5,279,550 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 18,350,000 32,208,535 Health Care—1.5% Perrigo Finance, Gtd. Notes 4.90 12/15/44 2,250,000 2,329,699 Tenet Healthcare, Sr. Unscd. Notes 8.13 4/1/22 2,435,000 2,663,281 Zimmer Holdings, Sr. Unscd. Notes 4.45 8/15/45 5,675,000 5,632,273 Industrial—.6% Abengoa Finance, Gtd. Notes 7.75 2/1/20 2,680,000 b,d 2,682,680 Algeco Scotsman Global Finance, Sr. Scd. Notes 8.50 10/15/18 1,000,000 b,d 972,500 Algeco Scotsman Global Finance, Gtd. Notes 10.75 10/15/19 1,125,000 b 904,922 Information Technology—.5% First Data, Gtd. Notes 11.75 8/15/21 2,987,000 3,442,517 Open Text, Gtd. Notes 5.63 1/15/23 180,000 b 187,200 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Materials—1.2% Ardagh Packaging Finance, Sr. Scd. Notes 3.27 12/15/19 1,315,000 b,c 1,301,850 Ardagh Packaging Finance, Gtd. Notes 6.75 1/31/21 1,725,000 b 1,798,312 BWAY Holding, Sr. Unscd. Notes 9.13 8/15/21 2,175,000 b 2,251,125 Glencore Finance Canada, Gtd. Notes 5.30 10/25/42 330,000 b,c 341,098 Glencore Funding, Gtd. Notes 4.00 4/16/25 1,325,000 b 1,302,460 Vedanta Resources, Sr. Unscd. Notes 6.75 6/7/16 1,750,000 d 1,800,225 Municipal Bonds—.1% Puerto Rico Commonwealth Aqueduct and Sewer Authority, Senior Lien Revenue 5.25 7/1/42 1,490,000 Residential Mortgage Pass-Through Ctfs.—1.8% Bear Stearns ALT-A Trust, Ser. 2005-4, Cl. 24A1 2.50 5/25/35 1,558,615 c 1,534,357 Countrywide Alternative Loan Trust, Ser. 2004-4CB, Cl. 1A5 5.50 4/25/34 90,515 92,748 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 279,352 282,967 CS First Boston Commercial Mortgage Trust, Ser. 2005-8, Cl. 9A4 5.50 9/25/35 866,239 801,946 Federal Home Loan Mortgage Corp. Structured Agency Credit Risk Debt Notes, Ser. 15-DN1, Cl. M3 4.33 1/25/25 775,000 c,e 807,960 Federal National Mortgage Association Connecticut Avenue Securities, Ser. 2014-C02, Cl. 1M2 2.78 5/25/24 3,640,000 c,e 3,381,888 Residential Asset Securitization Trust, Ser. 05-A4, Cl. A1 0.63 4/25/35 1,715,294 c 1,305,153 Residential Funding Mortgage Securities Trust, Ser. 2005-S9, Cl. A9 5.50 12/25/35 842,384 831,695 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Residential Mortgage Pass-Through Ctfs. (continued) Structured Adjustable Rate Mortgage Loan Trust, Ser. 2005-17, Cl. 4A3 4.70 8/25/35 981,158 c 960,277 Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 6.25 6/25/34 180,000 c 185,251 WaMu Mortgage Pass-Through Certificates Trust, Ser. 2006-AR16, Cl. 2A1 2.01 12/25/36 2,824,224 c 2,401,251 Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR12, Cl. 2A11 2.64 6/25/35 828,789 c 825,418 Telecommunication Services—5.1% Alcatel-Lucent USA, Sr. Unscd. Debs. 6.45 3/15/29 1,925,000 2,160,813 Altice, Gtd. Notes 7.75 5/15/22 2,640,000 b 2,673,026 Altice Financing, Sr. Scd. Notes 6.63 2/15/23 450,000 b 465,750 AT&T, Sr. Unscd. Notes 4.50 5/15/35 1,750,000 1,719,202 AT&T, Sr. Unscd. Notes 4.75 5/15/46 4,575,000 4,490,600 Digicel, Gtd. Notes 6.75 3/1/23 2,050,000 b 2,025,400 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 4,825,000 b 5,000,630 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 2,345,000 2,579,500 iHeartCommunications, Sr. Scd. Notes 9.00 3/1/21 3,640,000 3,503,500 Intelsat Jackson Holding, Gtd. Notes 7.50 4/1/21 1,535,000 1,600,238 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 1,035,000 1,076,400 Intelsat Luxembourg, Gtd. Bonds 7.75 6/1/21 3,750,000 3,459,375 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Telecommunication Services (continued) T-Mobile USA, Gtd. Notes 6.00 3/1/23 1,115,000 1,139,028 T-Mobile USA, Gtd. Notes 6.38 3/1/25 790,000 813,297 T-Mobile USA, Gtd. Bonds 6.50 1/15/24 1,355,000 1,417,669 Wind Acquisition Finance, Scd. Notes 7.38 4/23/21 3,040,000 b 3,119,800 U.S. Government Agencies/ Mortgage-Backed—.3% Government National Mortgage Association I: Ser. 2011-53 (Interest Only) 0.33%, 5/16/51 868,012 c,f 31,571 Ser. 2012-125 (Interest Only) 0.83%, 2/16/53 28,534,544 c,f 1,807,235 Ser. 2011-77 (Interest Only) 1.06%, 4/16/42 777,808 c,f 32,982 U.S. Government Securities—.8% U.S. Treasury Bonds 2.50%, 2/15/45 5,980,000 Utilities—.2% Dynegy, Gtd. Notes 6.75 11/1/19 450,000 b 472,500 Dynegy, Gtd. Notes 7.38 11/1/22 720,000 b 770,400 Dynegy, Gtd. Notes 7.63 11/1/24 175,000 b 189,000 Total Bonds and Notes (cost $680,007,978) 20 Floating Rate Loan Coupon Maturity Principal Interests—2.9% Rate (%) Date Amount ($) a Value ($) Consumer Discretionary—.5% Dollar Tree, Term Loan B 4.25 2/6/22 1,800,000 c 1,825,542 Hilton Worldwide Finance, Initial Term Loan 3.50 9/23/20 1,775,000 c 1,783,618 Consumer Staples—.1% HJ Heinz, Term B-2 Loan 3.25 6/5/20 660,077 c Energy—.7% Templar Energy, Second Lien Term Loan 8.50 11/25/20 6,154,833 c Health Care—.4% Catalent Pharma Solutions, Dollar Term Loan 4.25 5/7/21 975,000 c 985,086 Valeant Pharmaceuticals International, Term D2 Loan 3.50 2/13/19 1,786,851 c 1,795,124 Information Technology—.2% Avago Technologies, Term Loan 3.75 4/16/21 1,775,000 c Materials—.7% ABC Supply, Term B Loan 3.50 4/16/20 1,758,920 c 1,766,070 Axalta Coating, Term B Loan 3.75 2/1/20 1,780,547 c 1,787,785 Ineos US Finance, Dollar Term Loan 3.75 5/4/18 1,800,000 c 1,806,534 Telecommunication Services—.3% Intelsat Jackson Holdings, Tranche B-2 Term Loan 3.75 6/30/19 1,800,000 c Total Floating Rate Loan Interests (cost $21,928,036) The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Face Amount Covered by Options Purchased—.1% Contracts ($) Value ($) Put Options 1-Year Eurodollar, September 2015 @ $98.50 1,750,000 113,750 1-Year USD LIBOR-BBA, November 2015 @ $1.12 303,000,000 224,705 1-Year USD LIBOR-BBA, November 2015 @ $0.96 383,000,000 471,167 2-Year Eurodollar, June 2015 @ $97.75 6,875,000 51,562 2-Year Eurodollar, June 2015 @ $98.13 2,475,000 136,125 10-Year USD LIBOR-BBA, November 2015 @ $ 5.80 1,500,000 0 Total Options Purchased (cost $2,961,168) Principal Short-Term Investments—1.7% Amount ($) Value ($) U.S. Treasury Bills: 0.04%, 10/29/15 540,000 539,864 0.04%, 8/13/15 11,839,000 g 11,838,740 Total Short-Term Investments (cost $12,377,632) Other Investment—3.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $22,509,686) 22,509,686 h 22 Investment of Cash Collateral for Securities Loaned—2.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $18,761,103) 18,761,103 h Total Investments (cost $758,545,603) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBA—British Bankers Association LIBOR—London Interbank Offered Rate USD—US Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar BRL—Brazilian Real COP—Colombian Peso EUR—Euro GBP—British Pound MXN—Mexican New Peso NZD—New Zealand Dollar b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2015, these securities were valued at $181,999,461 or 25.0% of net assets. c Variable rate security—interest rate subject to periodic change. d Security, or portion thereof, on loan.At April 30, 2015, the value of the fund’s securities on loan was $25,071,326 and the value of the collateral held by the fund was $25,896,504, consisting of cash collateral of $18,761,103 and U.S. Government & Agency securities valued at $7,135,401. e The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. f Notional face amount shown. g Held by or on behalf of a counterparty for open financial futures contracts. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Corporate Bonds 35.7 Residental Mortgage-Backed 1.8 Foreign/Governmental 22.5 U.S. Government and Asset-Backed 21.5 Agency/Mortgage-Backed 1.1 Commercial Mortgage-Backed 10.1 Municipal Bonds .1 Short-Term/Money Market Investments 7.4 Options Purchased .1 Floating Rate Loan Interests 2.9 † Based on net assets. See notes to financial statements. The Fund 23 STATEMENT OF FINANCIAL FUTURES April 30, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2015($) Financial Futures Long Australian 3 Year Bonds 679 60,077,578 June 2015 (134,773 ) Australian 10 Year Bonds 1,228 125,612,089 June 2015 (1,701,046 ) U.S. Treasury Ultra Long Bonds 31 5,099,500 June 2015 (3,385 ) Financial Futures Short Euro 30 Year Bonds 76 (14,392,886 ) June 2015 158,752 Long Gilt 426 (77,239,350 ) June 2015 728,386 U.S. Treasury 2 Year Notes 598 (131,118,975 ) June 2015 (92,377 ) U.S. Treasury 5 Year Notes 606 (72,799,538 ) June 2015 (694,480 ) U.S. Treasury 10 Year Notes 198 (25,418,250 ) June 2015 143,981 U.S. Treasury Long Bonds 171 (27,290,531 ) June 2015 (6,764 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. 24 STATEMENT OF OPTIONS WRITTEN April 30, 2015 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Brazilian Real, June 2015 @ BRL 3.70 10,400,000 (3,039 ) Hungarian Forint, July 2015 @ HUF 295 3,600,000 (24,058 ) Malaysian Ringgit, July 2015 @ MYR 3.77 3,600,000 (22,658 ) Mexican New Peso, May 2015 @ MXN 15.25 10,700,000 (106,643 ) Mexican New Peso, May 2015 @ MXN 15.50 10,600,000 (56,635 ) Norwegian Krone, June 2015 @ NOK 9.10 19,500,000 (34,065 ) South African Rand, June 2015 @ ZAR 12.49 13,600,000 (112,755 ) South African Rand, July 2015 @ ZAR 13 14,200,000 (131,509 ) Swedish Krona, May 2015 @ SEK 9.50 6,600,000 (9,754 ) Put Options: 1-Year USD LIBOR BBA, November 2015 @ $1.13 385,000,000 (278,894 ) 1-Year USD LIBOR BBA, November 2015 @ $1.535 303,000,000 (57,085 ) Eurodollar, June 2015 @ $97.625 6,875,000 (34,375 ) Eurodollar, June 2015 @ $97.875 2,475,000 (37,125 ) Eurodollar, September 2015 @ $98.25 1,750,000 (48,125 ) Total Options Written (premiums received $2,775,690) ) BBA—British Bankers Association BRL—Brazilian Real HUF—Hungarian Forint LIBOR—London Interbank Offered Rate MXN—Mexican New Peso MYR—Malaysian Ringgit NOK—Norwegian Krone SEK—Swedish Krona USD—U.S. Dollar ZAR—South African Rand See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $25,071,326)—Note 1(c): Unaffiliated issuers 717,274,814 709,161,029 Affiliated issuers 41,270,789 41,270,789 Cash 3,992,011 Cash denominated in foreign currencies 560,422 692,140 Receivable for investment securities sold 9,921,743 Dividends, interest and securities lending income receivable 6,369,142 Receivable for shares of Capital Stock subscribed 4,869,973 Cash collateral 4,781,646 Unrealized appreciation on swap agreements—Note 4 955,425 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 820,379 Receivable for futures variation margin—Note 4 272,211 Receivable for swap variation margin—Note 4 254,538 Receivable from broker for swap transactions—Note 4 641 Prepaid expenses 41,571 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 451,150 Payable for investment securities purchased 26,050,538 Liability for securities on loan—Note 1(c) 18,761,103 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 6,249,587 Unrealized depreciation on swap agreements—Note 4 1,957,196 Outstanding options written, at value (premiums received $2,775,690)—See Statement of Options Written—Note 4 956,720 Swaps premium received—Note 4 774,897 Payable for shares of Capital Stock redeemed 548,927 Accrued expenses 163,151 Net Assets ($) Composition of Net Assets ($): Paid-in capital 738,518,480 Accumulated undistributed investment income—net 2,017,568 Accumulated net realized gain (loss) on investments 3,630,250 Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions [including ($1,601,706) net unrealized (depreciation) on financial futures and ($2,577,430) net unrealized (depreciation) on centrally cleared swap transactions] (16,676,329 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 220,352,732 72,276,908 417,313,783 17,546,546 Shares Outstanding 16,860,335 5,547,205 31,954,843 1,343,903 Net Asset Value Per Share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Interest 15,020,399 Income from securities lending—Note 1(c) 36,698 Dividends; Affiliated issuers 9,742 Total Income Expenses: Management fee—Note 3(a) 1,623,951 Shareholder servicing costs—Note 3(c) 508,963 Distribution fees—Note 3(b) 240,715 Custodian fees—Note 3(c) 100,156 Registration fees 38,939 Professional fees 36,937 Prospectus and shareholders’ reports 25,863 Directors’ fees and expenses—Note 3(d) 22,357 Loan commitment fees—Note 2 4,070 Miscellaneous 37,064 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (13 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (10,407,096 ) Net realized gain (loss) on options transactions (318,191 ) Net realized gain (loss) on financial futures 254,385 Net realized gain (loss) on swap transactions (5,494,918 ) Net realized gain (loss) on forward foreign currency exchange contracts 21,523,951 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 617,809 Net unrealized appreciation (depreciation) on options transactions 352,772 Net unrealized appreciation (depreciation) on financial futures (909,436 ) Net unrealized appreciation (depreciation) on swap transactions (92,684 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (7,894,556 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Operations ($): Investment income—net 12,427,837 10,314,793 Net realized gain (loss) on investments 5,558,131 4,703,572 Net unrealized appreciation (depreciation) on investments (7,926,095 ) (9,360,594 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (6,134,135 ) (2,776,837 ) Class C (238,582 ) (428,450 ) Class I (1,716,739 ) (3,205,118 ) Class Y (12,560,341 ) (44,825 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 73,658,042 167,123,694 Class C 21,097,320 48,170,319 Class I 171,347,730 342,775,789 Class Y 13,048,865 5,748,119 Dividends reinvested: Class A 5,108,730 2,213,251 Class C 1,058,956 269,135 Class I 8,375,554 1,769,442 Class Y 173,385 40,136 Cost of shares redeemed: Class A (39,775,307 ) (71,523,550 ) Class C (7,520,701 ) (6,019,894 ) Class I (106,038,549 ) (50,209,616 ) Class Y (1,221,972 ) (1,893 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 598,767,840 159,210,367 End of Period Undistributed investment income—net 2,017,568 10,239,528 28 Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Capital Share Transactions: Class A Shares sold 5,614,986 12,519,432 Shares issued for dividends reinvested 393,245 166,121 Shares redeemed (3,036,006 ) (5,351,645 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 1,612,632 3,607,867 Shares issued for dividends reinvested 81,801 20,233 Shares redeemed (575,738 ) (454,167 ) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 13,066,674 25,614,464 Shares issued for dividends reinvested 645,180 132,473 Shares redeemed (8,106,973 ) (3,767,211 ) Net Increase (Decrease) in Shares Outstanding Class Y a Shares sold 992,471 428,240 Shares issued for dividends reinvested 13,357 2,995 Shares redeemed (93,095 ) (142 ) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2014, 344,609 Class I shares representing $4,641,890 were exchanged for 344,866 ClassY shares. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended October 31, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 13.29 13.08 13.38 12.84 13.44 12.36 Investment Operations: Investment income—net a .24 .43 .36 .46 .51 .67 Net realized and unrealized gain (loss) on investments (.04 ) .06 (.02 ) .64 (.54 ) .98 Total from Investment Operations .20 .49 .34 1.10 (.03 ) 1.65 Distributions: Dividends from investment income—net (.42 ) (.28 ) (.37 ) (.51 ) (.57 ) (.57 ) Dividends from net realized gain on investments — — (.27 ) (.05 ) — — Total Distributions (.42 ) (.28 ) (.64 ) (.56 ) (.57 ) (.57 ) Net asset value, end of period 13.07 13.29 13.08 13.38 12.84 13.44 Total Return (%) b 1.53 c 3.77 2.54 8.85 (.24 ) 13.67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 d .98 1.23 1.51 1.44 1.41 Ratio of net expenses to average net assets .89 d .97 1.10 1.10 1.10 1.10 Ratio of net investment income to average net assets 3.75 d 3.25 2.78 3.58 3.88 5.27 Portfolio Turnover Rate 72.99 c 230.83 304.46 267.60 309.54 e 172.20 Net Assets, end of period ($ x 1,000) 220,353 184,506 85,719 24,830 27,735 29,926 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. e The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended October 31, 2011 was 303.56%. See notes to financial statements. 30 Six Months Ended April 30, 2015 Year Ended October 31, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 13.24 13.03 13.34 12.79 13.39 12.31 Investment Operations: Investment income—net a .19 .33 .25 .36 .42 .59 Net realized and unrealized gain (loss) on investments (.04 ) .06 (.02 ) .64 (.55 ) .96 Total from Investment Operations .15 .39 .23 1.00 (.13 ) 1.55 Distributions: Dividends from investment income—net (.36 ) (.18 ) (.27 ) (.40 ) (.47 ) (.47 ) Dividends from net realized gain on investments — — (.27 ) (.05 ) — — Total Distributions (.36 ) (.18 ) (.54 ) (.45 ) (.47 ) (.47 ) Net asset value, end of period 13.03 13.24 13.03 13.34 12.79 13.39 Total Return (%) b 1.17 c 3.02 1.72 8.08 (1.00 ) 12.81 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.65 d 1.72 2.01 2.30 2.22 2.20 Ratio of net expenses to average net assets 1.65 d 1.70 1.85 1.85 1.85 1.85 Ratio of net investment income to average net assets 2.98 d 2.52 1.98 2.84 3.15 4.57 Portfolio Turnover Rate 72.99 c 230.83 304.46 267.60 309.54 e 172.20 Net Assets, end of period ($ x 1,000) 72,277 58,623 16,352 4,277 4,746 5,295 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. e The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended October 31, 2011 was 303.56%. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended October 31, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 13.28 13.07 13.38 12.84 13.44 12.36 Investment Operations: Investment income—net a .26 .46 .36 .49 .51 .72 Net realized and unrealized gain (loss) on investments (.04 ) .07 — .64 (.50 ) .96 Total from Investment Operations .22 .53 .36 1.13 .01 1.68 Distributions: Dividends from investment income—net (.44 ) (.32 ) (.40 ) (.54 ) (.61 ) (.60 ) Dividends from net realized gain on investments — — (.27 ) (.05 ) — — Total Distributions (.44 ) (.32 ) (.67 ) (.59 ) (.61 ) (.60 ) Net asset value, end of period 13.06 13.28 13.07 13.38 12.84 13.44 Total Return (%) 1.69 b 4.06 2.74 9.13 .03 13.99 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .63 c .72 .96 1.20 1.23 1.16 Ratio of net expenses to average net assets .63 c .69 .85 .85 .85 .85 Ratio of net investment income to average net assets 4.01 c 3.53 2.91 3.83 3.87 5.54 Portfolio Turnover Rate 72.99 b 230.83 304.46 267.60 309.54 d 172.20 Net Assets, end of period ($ x 1,000) 417,314 349,915 57,138 8,329 7,095 1,469 a Based on average shares outstanding. b Not annualized. c Annualized. d The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended October 31, 2011 was 303.56%. See notes to financial statements. 32 Six Months Ended April 30, 2015 Year Ended October 31, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 13.28 13.07 13.07 Investment Operations: Investment income—net b .25 .47 .13 Net realized and unrealized gain (loss) on investments (.03 ) .07 (.07 ) Total from Investment Operations .22 .54 .06 Distributions: Dividends from investment income—net (.44 ) (.33 ) (.06 ) Net asset value, end of period 13.06 13.28 13.07 Total Return (%) 1.72 c 4.13 .42 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .59 d .61 .85 d Ratio of net expenses to average net assets .59 d .60 .85 d Ratio of net investment income to average net assets 3.98 d 3.61 2.88 d Portfolio Turnover Rate 72.99 c 230.83 304.46 Net Assets, end of period ($ x 1,000) 17,547 5,724 1 a From July 1, 2013 (commencement of initial offering) to October 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Opportunistic Fixed Income Fund (the “fund”) is a separate non-diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund.The fund’s investment objective is to seek to maximize total return through capital appreciation and income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Capital Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than 34 expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, floating rate loan interests and other securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable 36 quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 156,394,655 — Commercial Mortgage-Backed — 73,609,429 — Corporate Bonds † — 259,504,368 — Floating Rate Loan Interests — 20,673,536 — Foreign Government — 163,669,996 — Municipal Bonds † — 968,500 — Mutual Funds 41,270,789 — — Residential Mortgage-Backed — 13,410,911 — U.S. Government Agency/ Mortgage-Backed — 1,871,788 — U.S. Treasury — 18,060,537 — Other Financial Instruments: Financial Futures †† 1,031,119 — — 38 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Other Financial Instruments (continued): Forward Foreign Currency Exchange Contracts †† — 820,379 — Options Purchased — 997,309 — Swaps †† — 1,392,821 — Liabilities ($) Other Financial Instruments: Financial Futures †† (2,632,825 ) — — ) Forward Foreign Currency Exchange Contracts †† — (6,249,587 ) — ) Swaps †† — (4,972,022 ) — ) Options Written — (956,720 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended April 30, 2015,The Bank of NewYork Mellon earned $10,180 from lending portfolio securities, pursuant to the securities lending agreement. 40 (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Value Net Company 10/31/2014 ($) Purchases ($) Sales ($) 4/30/2015($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 5,172,509 292,186,101 274,848,924 22,509,686 3.1 Dreyfus Institutional Cash Advantage Fund 21,907,460 90,018,512 93,164,869 18,761,103 2.6 Total (e) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry. The fund invests in floating rate loan interests. The floating rate loans in which the fund invests typically are below investment grade securities, and inherently speculative. In the event of the bankruptcy of a borrower, the fund could experience delays or limitations imposed by insolvency laws with respect to its ability to realize the benefits of any collateral securing the borrower’s loan. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid on a monthly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On April 30, 2015, the Board declared a cash dividend of $.029, $.021, $.032 and $.32 per share from undistributed investment income-net for Class A, Class C, Class I and Class Y shares, respectively, payable on May 1, 2015 (ex-dividend date), to shareholders of record as of the close of business on April 30, 2015. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. 42 The fund has an unused capital loss of $2,737,072 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2014. If not applied, the fund has $766,980 short-term capital losses and $1,970,092 long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2014 was as follows: ordinary income 6,455,230. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2014 through March 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of Class A, Class C, Class I and Class Y shares (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .65%, The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) .65%, .65% and .60% of the value of the respective class’ average daily net assets. During the period ended April 30, 2015, there was no reduction in expenses pursuant to the undertaking. During the period ended April 30, 2015, the Distributor retained $12,594 from commissions earned on sales of the fund’s Class A shares and $4,099 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2015, Class C shares were charged $240,715 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, Class A and Class C shares were charged $246,960 and $80,238, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. 44 The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $6,457 for transfer agency services and $300 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $13. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $100,156 pursuant to the custody agreement. During the period ended April 30, 2015, the fund was charged $5,659 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $293,503, Distribution Plan fees $44,296, Shareholder Services Plan fees $59,170, custodian fees $48,827, Chief Compliance Officer fees $3,682 and transfer agency fees $1,672. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, financial futures, options transactions and swap transactions, during the period ended April 30, 2015, amounted to $584,748,191 and $452,112,671, respectively. Floating Rate Loan Interests: Floating rate instruments are loans and other securities with interest rates that adjust or “float” periodically. Floating rate loans are made by banks and other financial institutions to their corporate clients.The rates of interest on the loans adjust periodically by reference to a base lending rate, such as the London Interbank Offered Rate (LIBOR) plus a premium or credit spread. Floating rate loans reset on periodic set dates, typically 30 and 90 days, but not exceed one year. The fund may invest in multiple series or tranches of a loan.A different series or tranche may have varying terms and carry different associated risks. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset.The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its OTC derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2015 is discussed below. 46 Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counter-party credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at April 30, 2015 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates and foreign currencies, or as a substitute for an investment. The fund is subject to market risk, interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received.This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty.The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended April 30, 2015: 48 Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding October 31, 2014 99,542,000 2,082,863 Contracts written 1,112,672,500 5,497,945 Contracts terminated: Contracts closed 158,970,500 2,075,943 1,936,265 139,678 Contracts expired 261,344,000 2,729,175 — 2,729,175 Total contracts terminated 420,314,500 4,805,118 1,936,265 2,868,853 Contracts outstanding April 30, 2015 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.This risk is mitigated by Master Agreements between the fund and the counter- The Fund 49 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) party and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at April 30, 2015: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Indian Rupee, Expiring 5/29/2015 a 1,053,495,000 16,725,063 16,474,093 (250,970 ) New Zealand Dollar, Expiring 5/29/2015 b 1,425,000 1,077,667 1,084,477 6,810 Norwegian Krone, Expiring 5/29/2015 b 54,970,000 6,978,302 7,294,167 315,865 Sales: Proceeds ($) Australian Dollar, Expiring: 5/29/2015 b 25,240,000 19,567,689 19,940,947 (373,258 ) 5/29/2015 c 9,170,000 7,072,127 7,244,789 (172,662 ) Brazilian Real, Expiring: 6/2/2015 d 8,855,000 2,780,918 2,904,145 (123,227 ) 6/2/2015 e 33,100,000 10,612,630 10,855,698 (243,068 ) 6/2/2015 f 15,240,000 4,858,145 4,998,213 (140,068 ) British Pound, Expiring 5/29/2015 g 22,395,000 33,462,676 34,368,970 (906,294 ) Canadian Dollar, Expiring 5/29/2015 b 4,870,000 3,988,550 4,034,820 (46,270 ) Colombian Peso, Expiring: 5/29/2015 c 13,540,360,000 5,329,801 5,667,546 (337,745 ) 5/29/2015 d 27,938,070,000 10,967,934 11,693,951 (726,017 ) 5/29/2015 g 12,047,980,000 4,717,298 5,042,886 (325,588 ) 7/16/2015 a 17,347,750,000 6,956,770 7,226,857 (270,087 ) Euro, Expiring: 5/29/2015 b 9,085,000 9,845,142 10,205,088 (359,946 ) 5/29/2015 d 25,025,000 27,111,334 28,110,328 (998,994 ) 5/29/2015 e 2,870,000 3,082,954 3,223,842 (140,888 ) 5/29/2015 g 4,326,000 4,688,086 4,859,352 (171,266 ) 5/29/2015 h 6,489,000 7,029,988 7,289,028 (259,040 ) 50 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Hungarian Forint, Expiring 5/29/2015 d 656,445,000 2,410,476 2,424,335 (13,859 ) Malaysian Ringgit, Expiring 5/29/2015 d 11,520,000 3,128,734 3,225,710 (96,976 ) Mexican New Peso: Expiring: 5/29/2015 d 114,915,000 7,574,899 7,474,330 100,569 5/29/2015 f 51,220,000 3,360,068 3,331,464 28,604 New Zealand Dollar, Expiring 5/29/2015 c 39,185,000 29,970,647 29,821,203 149,444 Peruvian New Sol, Expiring 6/11/2015 a 40,000,000 12,882,448 12,690,275 192,173 Singapore Dollar, Expiring 5/29/2015 a 4,035,000 2,996,213 3,047,534 (51,321 ) South African Rand, Expiring: 5/29/2015 a 55,620,000 4,679,415 4,652,501 26,914 5/29/2015 d 18,130,000 1,494,555 1,516,538 (21,983 ) 5/29/2015 i 85,910,000 7,129,409 7,186,198 (56,789 ) 5/29/2015 j 23,590,000 1,946,177 1,973,256 (27,079 ) Swiss Franc, Expiring 5/29/2015 c 6,055,000 6,360,762 6,496,954 (136,192 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b Goldman Sachs International c HSBC d JP Morgan Chase Bank e Morgan Stanley Capital Services f Standard Chartered Bank g Credit Suisse h UBS i Bank of America j Barclays Bank The Fund 51 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. 52 Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the coun-terparty over the agreement’s remaining life, to the extent that the amount is positive.This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counter-party. There is minimal counterparty risk to the fund with centrally cleared swaps since they are exchange traded and the exchange guarantees these swap against default. The following summarizes open interest rate swaps entered into by the fund at April 30, 2015: OTC—Interest Rate Swaps Unrealized Notional Currency/ (Pay) Receive Appreciation Amount ($) Floating Rate Counterparties Fixed Rate (%) Expiration (Depreciation) ($) 94,900,000 MXN—28 Day Deutsche 6.74 1/2/2024 330,411 Libor Bank 244,400,000 MXN—28 Day J.P. Morgan (4.74 ) 1/10/2017 (180,383 ) Libor Chase Bank 16,900,000 MXN—28 Day Deutsche 6.47 4/23/2024 36,790 Libor Bank 33,600,000 MXN—28 Day Deutsche (4.67 ) 5/2/2017 (19,371 ) Libor Bank 150,000,000 USD—1 Year US CPI Deutsche (1.13 ) 10/22/2015 (1,725,592 ) Urban Consumers Bank NSA 72,500,000 MXN—28 Day Citigroup 6.11 7/29/2024 21,929 Libor 202,000,000 MXN—28 Day Citigroup (4.31 ) 8/7/2017 20,063 Libor 71,400,000 MXN—28 Day Deutsche 6.30 9/24/2024 82,092 Libor Bank The Fund 53 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) OTC—Interest Rate Swaps (continued) Unrealized Notional Currency/ (Pay) Receive Appreciation Amount ($) Floating Rate Counterparties Fixed Rate (%) Expiration (Depreciation) ($) 199,500,000 MXN—28 Day Deutsche (4.55 ) 10/3/2017 (31,850 ) Libor Bank 890,000,000 MXN—28 Day Citigroup (4.45 ) 11/3/2017 56,049 Libor 320,000,000 MXN—28 Day Citigroup 6.15 10/25/2024 119,121 Libor 200,000,000 MXN—28 Day Goldman, (4.60 ) 3/21/2018 17,578 Libor Sachs International Gross Unrealized Appreciation Gross Unrealized Depreciation ) Centrally Cleared Interest Rate Swaps Unrealized Notional Currency/ (Pay) Receive Appreciation Amount ($) Floating Rate Fixed Rate (%) Expiration Clearing House (Depreciation) ($) 33,000,000 a USD
